      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 1 of 240



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA



IN RE: FEDLOAN STUDENT LOAN           MDL Docket No. 18-2833
SERVICING LITIGATION
                                      Hon. C. Darnell Jones, II


                                      JURY TRIAL DEMANDED
ALL CASES



           CONSOLIDATED AMENDED CLASS ACTION COMPLAINT




{2825 / CMP / 00161551.DOCX v6}
           Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 2 of 240



                                                     TABLE OF CONTENTS

NATURE OF THE ACTION ......................................................................................................... 1

PARTIES ........................................................................................................................................ 8

           A.         Plaintiffs .................................................................................................................. 8

           B.         Defendants ............................................................................................................ 50

JURISDICTION AND VENUE ................................................................................................... 50

BACKGROUND .......................................................................................................................... 52

           A.         Federal Student Loans and Loan Forgiveness Programs ...................................... 52

                      1.         Federal Student Loans............................................................................... 52

                      2.         Repayment and Income-Driven Repayment (“IDR”) Plans ..................... 54

                      3.         General and Administrative Forbearance ................................................. 58

                      4.         Public Service Loan Forgiveness Program ............................................... 59

                      5.         The TEACH Grant Program ..................................................................... 63

           B.         PHEAA’s Contract with The Department to Service Federal Student Loans and
                      Teach Grants ......................................................................................................... 66

           C.         PHEAA’s Fiduciary Role as a Consumer Advocate for Borrowers ..................... 71

                      1.         The Department Delegates Advisory Duties to PHEAA .......................... 71

                      2.         PHEAA Holds Itself Out as an Advisor ................................................... 76

           D.         The Department’s Oversight of Federal Student Loans and Student Loan
                      Servicers ................................................................................................................ 76

PHEAA FAILS TO PROPERLY SERVICE TITLE IV PROGRAMS ....................................... 82

           A.         PHEAA’s Pattern and Practice of Improperly Servicing the TEACH Grant
                      Program. ................................................................................................................ 82

                      1.         PHEAA is Financially Incentivized to Convert TEACH Grants to Loans 83

                      2.         PHEAA Improperly Converts Grants to Loans on Hyper-Technicalities
                                 Despite Receipt of Recipients’ Intent to Satisfy the Service Obligation .. 84

                      3.         PHEAA Fails to Provide the Required Notice of the Annual Certification


{2825 / CMP / 00161551.DOCX v6}
        Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 3 of 240



                           Deadline .................................................................................................... 85

                4.         PHEAA Fails to Provide Recipients with Sufficient Time to Submit the
                           Annual Certification.................................................................................. 89

        B.      PHEAA’s Pattern and Practice of Improperly Servicing IDR Plans. ................... 90

                1.         PHEAA is Financially Incentivized to Steer Borrowers into Forbearance90

                2.         PHEAA Steers Borrowers into Forbearance Instead of More Beneficial
                           IDR Plan Options ...................................................................................... 93

                3.         PHEAA Fails to Timely and Properly Process Applications for Enrollment
                           in IDR Plans .............................................................................................. 97

                4.         PHEAA Fails to Provide Borrowers with Sufficient Time to Correct
                           Deficiencies in Annual IDR Recertification Paperwork ......................... 100

                5.         PHEAA Fails to Apply the Missed Deadline Exception for IDR
                           Recertifications ....................................................................................... 102

                6.         PHEAA Fails to Provide Notice of Important Deadlines ....................... 105

                7.         PHEAA Fails to Adequately Inform Borrowers that Changing IDR Plans
                           Will Result in the Capitalization of Accrued Interest. ............................ 108

        C.      PHEAA’S Pattern and Practice of Improperly Servicing the PSLF Program .... 110

        D.      PHEAA Fails to Implement a Complaint Resolution System ............................ 113

        E.      PHEAA Fails to Adequately Train its Loan Servicing Employees .................... 116

THE DEPARTMENT FAILS TO OVERSEE AND ADMINISTER TITLE IV PROGRAMS IN
FURTHERANCE OF THE GOALS OF THE HEA .................................................................. 117

        A.      Defendants Penalize Borrowers for Technical Mistakes on Forms Not Approved
                by OMB. ............................................................................................................. 119

        B.      The Department Fails to Submit the required report on the TEACH Grant
                Program to the authorizing committees. ............................................................. 121

        C.      The Department’s TEACH Grant Reconsideration Process Fails to Adequately
                Remedy Grants Improperly Converted to Loans ................................................ 121

        D.      The Department Fails to Implement a Common Policies and Procedures Manual
                for the Direct Loan Program ............................................................................... 122

        E.      The Department Arbitrarily Withdrew the Only Existing Policy Memorandum
                Providing Guidance to Direct Loan Servicers .................................................... 123

{2825 / CMP / 00161551.DOCX v6}                                  ii
            Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 4 of 240



           F.         The Department Fails to Use the Enforcement Tools Available to Hold PHEAA
                      Accountable for its Continued, Documented Failures to Borrowers. ................. 124

           G.         The Department Fails to Maintain Records Transferred from Prior Loan Servicers
                      ............................................................................................................................. 126

           H.         The Department Fails to Comply with Congressional Mandate When
                      Administering the TEPSLF Program .................................................................. 129

           I.         The Department Fails to Adhere to Federal Internal Control Standards ............ 133

                      1.          The Department fails to implement and adhere to internal monitoring
                                  procedures as required by Federal Internal Control Standards ............... 134

                      2.          The Department fails to communicate necessary quality information to
                                  borrowers or servicers ............................................................................. 135

                      3.          The Department Fails to Remedy Identified Deficiencies in a Timely
                                  Manner .................................................................................................... 137

STATE AND FEDERAL INVESTIGATIONS INTO DEFEENDANTS’ MISCONDUCT .... 139

CLASS ACTION ALLEGATIONS ........................................................................................... 141

COUNT 1 – ADMINISTRATIVE PROCEDURES ACT, 5 U.S.C. § 706(2)(A), Agency Action
that is Arbitrary and Capricious, an Abuse of Discretion or Not in Accordance with Law
(TEACH Grant Program), ........................................................................................................... 145

COUNT 2 – ADMINISTRATIVE PROCEDURES ACT, 5 U.S.C. § 706(2)(A), Agency Action
that is Arbitrary and Capricious, an Abuse of Discretion or Not in Accordance with Law (IDR
Plans)........................................................................................................................................... 148

COUNT 3 – ADMINISTRATIVE PROCEDURES ACT, 5 U.S.C. § 706(2)(A), Agency Action
that is Arbitrary and Capricious, an Abuse of Discretion or Not in Accordance with Law (PSLF
Program) ..................................................................................................................................... 152

COUNT 4 - FIFTH AMENDMENT DUE PROCESS ............................................................... 155

COUNT 5 - FIFTH AMENDMENT DUE PROCESS ............................................................... 156

COUNT 6 - BREACH OF CONTRACT (TEACH AGREEMENT TO SERVE) ..................... 157

COUNT 7 - BREACH OF CONTRACT (MASTER PROMISSORY NOTE) ......................... 158

COUNT 8 – BREACH OF CONTRACT (THIRD-PARTY BENEFICIARY) ......................... 159

COUNT 9 – BREACH OF FIDUCIARY DUTY....................................................................... 164

COUNT 10 - CONSTRUCTIVE FRAUD ................................................................................. 165

{2825 / CMP / 00161551.DOCX v6}                                          iii
           Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 5 of 240



COUNT 11 - UNJUST ENRICHMENT .................................................................................... 168

COUNT 12 – NEGLIGENCE .................................................................................................... 170

COUNT 13 - NEGLIGENCE PER SE (VIOLATIONS OF 34 C.F.R. § 682.211(E)(1);
VIOLATIONS OF CONSUMER FIANCIAL PROTECTION ACT OF 2010) ........................ 175

COUNT 14 - NEGLIGENT MISREPRESENTATION ............................................................. 179

COUNT 15 - VIOLATION OF CALIFORNIA’S UNFAIR COMPETITION LAW AND
CONSUMER LEGAL REMEDIES ACT, Cal. Bus. & Prof. Code § 17200 et seq.; Cal. Civ.
Code § 1750 et seq. ..................................................................................................................... 181

COUNT 16 - VIOLATION OF CONNECTICUT UNFAIR TRADE PRACTICES ACT, Conn.
Gen. Stat. Ann. § 42-110a et seq. ............................................................................................... 185

COUNT 17 - VIOLATION OF THE DISTRICT OF COLUMBIA’S CONSUMER
PROTECTION PROCEDURES ACT, D.C. Code. § 28-3901 et seq. ....................................... 189

COUNT 18 - VIOLATION OF FLORIDA’S DECEPTIVE AND UNFAIR TRADE
PRACTICES ACT, Fla. Stat. § 501.201 et seq. ......................................................................... 192

COUNT 19 - VIOLATIONS OF THE ILLINOIS CONSUMER FRAUD AND DECEPTIVE
BUSINESS PRACTICES ACT (“ICFDBPA”), 815 ILCS 505/2 .............................................. 196

COUNT 20 - VIOLATIONS OF THE KANSAS CONSUMER PROTECTION ACT, Kan. State.
Ann. § 50-623, et seq. ................................................................................................................. 200

COUNT 21 - VIOLATION OF MARYLAND’S CONSUMER PROTECTION ACT, Md. Com.
Law Code Ann § 13-101 et seq.) ................................................................................................ 203

COUNT 22 - VIOLATION OF MASSACHUSETTS’S CONSUMER PROTECTION LAW,
M.G.L.A 93A § 1 et seq. ............................................................................................................. 207

COUNT 23 - VIOLATIONS OF THE MISSOURI MERCHANDISING PRACTICES ACT,
Mo. Rev. Stat. § 407.010, et seq. ................................................................................................ 211

COUNT 24 - VIOLATION OF NEW JERSEY’S CONSUMER FRAUD ACT, N.J. Stat. Ann. §
56:8-1 et seq.).............................................................................................................................. 214

COUNT 25 - VIOLATION OF N.Y. GEN. BUS. LAW § 349 et seq. ...................................... 218

COUNT 26 - VIOLATION OF OREGON’S UNLAWFUL TRADE PRACTICES ACT, Or.
Rev. Stat. § 646.605 et seq. ......................................................................................................... 222

COUNT 27 - VIOLATION OF PENNSYLVANIA’S UNFAIR TRADE PRACTICES AND
CONSUMER PROTECTION LAW, 73 Pa. Stat. Ann. § 201-1 et seq.) ................................... 224

COUNT 28 - VIOLATION OF WASHINGTON’S CONSUMER PROTECTION ACT, Wash.

{2825 / CMP / 00161551.DOCX v6}                                        iv
          Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 6 of 240



Rev. Code § 19.86.010 et seq. .................................................................................................... 228

PRAYER FOR RELIEF ............................................................................................................. 231




{2825 / CMP / 00161551.DOCX v6}                                   v
        Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 7 of 240



       Plaintiffs, Arielle M. Anderson, Tanuja Goulet Arany, Michael Asby, Katie Bonham,

Laura Brady, Jacquelynn Charles, Jamie Coleman a/k/a Jamie McFarland, Andrea Davis,

Arianne Gallagher, Dr. Garima Gupta, Nathan Harig, Mark Hawkins, Seniqua Johnson, Lindsey

Jones, Brittany King, Yannet Lathrop, Amanda Leone, Adela Levis, Shon Meckfessel, Steven

Meyer, Amanda Miller, Adam Morris, Megan Musser a/k/a Megan Holland, Heather Pruess,

Meagan Pryor, Stacey Puccini, Hannah Rockwell, Seth Shelley, Chris Stevens, Adele S.

Turnage, Katherine Wardlow, Maggie Webb, and Nichole Wolff, (collectively “Plaintiffs”),

individually and on behalf of those similarly situated, bring this Consolidated Amended Class

Action Complaint (the “Complaint”) against Defendants Pennsylvania Higher Education

Assistance Agency d/b/a FedLoan Servicing (“FedLoan”) (collectively “PHEAA”), the United

States Department of Education (the “Department”), and Elisabeth “Betsy” DeVos (“Secretary

DeVos”), in her official capacity as Secretary of Department of Education (collectively

“Defendants”), and allege the following based on personal knowledge, the investigation of

counsel, and information made public during ongoing investigations by various state and federal

governmental entities, and upon information and belief as to all other matters:


                                  NATURE OF THE ACTION

       1.      The nation’s federal financial aid system for higher education was created for a

single purpose: to serve the best interests of students and their families. The system is failing its

purpose.

       2.      Plaintiffs – a group of teachers, librarians, emergency responders, government

employees, and other public servants – bring this lawsuit to hold the Department and one of its

largest federal student loan servicers, PHEAA, accountable for their long-standing failure to

properly administer and service important federal financial aid programs.



{2825 / CMP / 00161551.DOCX v6}
        Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 8 of 240



       3.      To make the cost of higher education more affordable for students who otherwise

could not afford it, Congress established several federal financial aid programs and repayment

plan options under Title IV of the Higher Education Act. The programs and repayment plans at

issue in this case are: (1) The Teacher Education Assistance for College and Higher Education

(“TEACH”) Grant Program; (2) income-driven repayment plans (“IDR Plans”) under the

Federal Family Education Loan (“FFEL”) and William D. Ford Federal Direct Loan (“Direct

Loan”) Programs, and (3) the Public Service Loan Forgiveness (“PSLF”) Program. 1

       4.      Congress granted the Department with authority to administer and oversee these

programs to achieve the objective of benefitting borrowers. In discharging those duties, the

Department in turn contracts with PHEAA and several other loan servicers to provide not only

traditional loan servicing services (i.e. collect and process loan payments), but also to establish a

relationship with borrowers, educate them on the complicated repayment plan and loan

forgiveness options, and help them choose a repayment strategy that best suits their needs.

PHEAA has been the exclusive loan servicer of the TEACH Grant Program since 2013 and the

PSLF Program since 2012.

       5.      However, things have gone painfully awry. As early as 2009, Defendants have

neglected to comply with established laws, regulations, and internal policies and procedures to

the financial detriment of Plaintiffs and other borrowers.

       6.      Defendants’ extreme misconduct has been widely reported by several government

entities, including the Department’s own Office of Inspector General (“OIG”), the U.S.

Government Accountability Office (“GAO”), and the U.S. Consumer Financial Protection



1
 For purposes of this lawsuit, the TEACH Program, the IDR Plans, the FFEL and Direct Loan
Programs, and the PSLF Program will be referred to collectively as the “Title IV Programs.”

{2825 / CMP / 00161551.DOCX v6}                   2
          Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 9 of 240



Bureau (“CFPB”). An April 16, 2017 letter to Defendant Secretary DeVos from 136 members of

Congress aptly sums it up: “After years of pervasive and widespread failures in student loan

servicing, many borrowers are simply fed up with delays, errors, and mismanagement of their

loans.”

          7.   It’s no surprise that student loan debt – nearly 90% of which is owed to the

Department – is now the largest category of non-housing related consumer debt in the United

States and reached an all-time high in 2019 at $1.56 trillion.

   A. The TEACH Program

          8.   The TEACH Grant Program provides grants up to $4,000 each year for students

who teach in a high-need subject area, such as special education, mathematics, and science, in a

school that serves low-income families for at least four years within eight-years of graduation.

Grant recipients must execute an “Agreement to Serve” in exchange for the Grant and agree to

submit (i) certification upon completion of each year of qualified teaching, and/or (ii) annual

certification that he or she “intends to satisfy the service obligation.” If recipients do not submit

these certifications, their TEACH Grant will be converted into an interest-bearing federal loan.

          9.   Defendants, however, failed to properly administer and service the TEACH Grant

Program and have consistently engaged in conduct which is contrary to statutory authority, the

Departments’ own regulations and procedures, and federal internal control standards. These

failures include:

               •    Routinely converting recipients’ TEACH Grants into interest-bearing loans
                    (“TEACH Loans”) after recipients actively confirmed their intention to satisfy
                    the service obligation, because of hyper-technical mistakes on the certification
                    form;

               •    Routinely converting recipients’ TEACH Grants to interest-bearing TEACH
                    Loans after failing to provide proper notice to recipients of their annual
                    certification due date; and


{2825 / CMP / 00161551.DOCX v6}                   3
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 10 of 240



               •   Routinely converting recipients’ TEACH Grants to interest-bearing TEACH
                   Loans without providing the required amount of time after notice of the
                   annual certification deadline to submit their annual certification form.

       10.      For example, Plaintiff Chris Stevens’ TEACH Grant was converted to a loan

after his certification was denied because the teaching service end date was “in the future.”

Plaintiff Megan Musser’s TEACH Grant was converted to a loan after Defendants posted notice

of her annual certification deadline to an online “paperless inbox” on PHEAA’s website (instead

of her address or email address) without her knowledge, causing her to miss the deadline.

       11.     Although the Department announced a TEACH Grant Reconsideration Process

earlier this year, in which recipients may apply to have their loans reconverted into TEACH

Grants, Defendants’ administration of that program has come up short too. Defendants have

denied reconsideration to many eligible recipients and, for those lucky enough to have their

TEACH Grants reinstated, Defendants failed to refund and/or credit recipients for the amounts

paid towards their improperly instituted TEACH Loan(s). Plaintiffs Stevens and Musser both

applied for reconsideration. Defendants reinstated only one of Stevens’ four TEACH Grants and

refunded Musser only $1,676.50 of the $7,325.25 in payments she made towards her improper

TEACH Loans.

   B. Income-Driven Repayment Plans for the FFEL and Direct Loan Programs

       12.     The FFEL and/or Direct Loan Programs have made federal student loans

available to students since 1965. To address the financial difficulties students have in repaying

their student loans, Congress required the Department to offer borrowers repayment plans that

base the monthly repayment amount on the borrower’s income and provide other benefits that

traditional repayment plans do not, including loan forgiveness after a period of 20 or 25 years.

       13.     The monthly payment under these “IDR Plans” is calculated each year a borrower

remains on the plan. Thus, borrowers must annually submit income documentation for the
{2825 / CMP / 00161551.DOCX v6}                  4
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 11 of 240



recalculation of their payment. The Department is required to provide borrowers with notice of

this obligation and the recertification deadline.

       14.     Defendants, however, failed to properly administer and service loans for

borrowers who were either on an IDR Plan or were otherwise eligible for an IDR Plan and have

consistently engaged in conduct which is contrary to the Department’s own regulations, internal

procedures, and federal internal control standards. These failures caused borrowers to incur

severe financial consequences they otherwise would not have, such as the capitalization of

accrued interest, which increases borrowers’ outstanding loan balances and monthly payments.

Defendants’ failures include the following:

               •   Failing to assist and inform financially distressed borrowers about the
                   availability of more affordable monthly payments under the IDR Plans and
                   steering them instead into a general forbearance based on economic hardship
                   and capitalizing accrued interest;

               •   Improperly capitalizing interest during periods of “B-9 administrative
                   forbearance,” in violation of 34 C.F.R. § 685.205(b)(9), when additional time
                   is necessary to process a borrower’s request to change repayment plans;

               •   Placing borrowers’ loans into general forbearance and capitalizing accrued
                   interest when additional time is necessary to process a borrower’s request to
                   change repayment plans, contrary to the requirements of 34 C.F.R. §
                   685.205(b)(9);

               •   Denying a borrower’s annual recertification request because of deficiencies in
                   the completed IDR Plan Request form, which causes accrued interest to
                   capitalize and a borrower’s IDR monthly payment to increase to an
                   unaffordable amount;

               •   Failing to apply the regulatory exception to certain borrowers who submit
                   their annual recertification paperwork after the deadline;

               •   Failing to effect proper notice of mandated disclosures, including the deadline
                   for submitting the annual IDR Plan recertification paperwork; and

               •   Failing to sufficiently notify borrowers who request a change from an IDR
                   Plan to another repayment plan that accrued interest will capitalize upon
                   changing plans.


{2825 / CMP / 00161551.DOCX v6}                     5
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 12 of 240



       15.     For example, Plaintiff Adele S. Turnage (“Turnage”), an assistant principal in

Gainesville, Florida, reached out to PHEAA for help after struggling for a year to make the high

payments under the Standard Repayment Plan. But instead of informing Turnage about the

availability and affordability of the various IDR Plan options, PHEAA steered her into a one-

year forbearance. Turnage continued to make a $430.00 monthly payment while in forbearance.

When she ultimately learned about and enrolled in an IDR Plan more than a year later, her new

IDR monthly payment amount decreased to $342. Because she unnecessarily spent a year in

forbearance, Turnage incurred $4,864.34 in capitalized interest, partially exhausted her eligibility

for future forbearances, and lost the opportunity to make payments towards loan forgiveness.

       16.     In 2016, Plaintiff Arianne Gallagher (“Gallagher”), a Director-Program Manager

in the Office of Presidential Fellowship, submitted her annual paperwork for the recalculation of

her IDR Plan monthly payment. Instead of promptly recalculating her new payment, as required

by applicable regulation, Defendants took more than three months to process her request. To

accommodate their delay, Defendants improperly placed her loans into a general forbearance for

nearly two months and capitalized more than $13,000 in interest.

       17.     The next year, Gallagher contacted PHEAA to discuss other repayment options.

Rather than review her options and help her choose the one that best suits her needs, PHEAA

required her to change plans to compare the differences for herself. In addition to completely

failing to assist and advise Gallagher of her repayment options, Defendants failed to disclose that

changing from her current IDR Plan to another plan would cause interest to capitalize and that

changing back to her original plan if the new plan did not suit her needs, would cause any further

accrued interest to capitalize. Consequently, more than $2,200 in interest capitalized as a result

of switching plans to explore her repayment options.



{2825 / CMP / 00161551.DOCX v6}                  6
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 13 of 240



       18.     Plaintiff Yannet Lathrop (“Lathrop”), a Research and Policy Analyst at the

National Employment Law Project (“NELP”), timely submitted her IDR Plan recertification

paperwork in January 2016 and requested to switch to a different IDR Plan. It took Defendants

nearly five months to process her request. To accommodate their delay, Defendants improperly

placed her loans into general forbearance for four months which caused interest to capitalize.

Defendants further failed to advise Lathrop that changing from one IDR Plan to another would

cause accrued interest to capitalize.

   C. The PSLF Program

       19.     The Public Service Loan Forgiveness Program (“PSLF”) provides incentives for

graduates to work full-time in public service careers, such as teachers, police officers, fire

fighters, public health workers, and non-profit workers. Participants in the PSLF Program are

eligible for loan forgiveness after making qualifying payments on a qualifying repayment plan

for 10 years while working in a public service position.

       20.     Defendants failed to properly administer and service the PSLF Program and have

consistently engaged in conduct which is contrary to the Department’s own regulations and

internal procedures, and federal internal control standards. As a result, borrowers’ progress

towards loan forgiveness has been substantially delayed and borrowers are forced to make

payments of principal and interest they otherwise would not have to make. Defendants’ failures

include:

               •   Failing to advise borrowers that they do not hold eligible federal loans and/or
                   are not on an eligible repayment plan; and

               •   Miscalculating the number of qualifying payments a borrower makes towards
                   PSLF forgiveness.

       21.     For example, Plaintiff Nichole Wolff (“Wolff”), a special education teacher from

Depoe Bay, Oregon, has made consistent and timely payments towards her loans since 2005.

{2825 / CMP / 00161551.DOCX v6}                   7
         Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 14 of 240



She submitted paperwork in 2016 to check her progress towards PSLF forgiveness. Her loans

were transferred to PHEAA as the exclusive loan servicer for the PSLF Program. Neither at that

time, nor any time up to that point, did Defendants advise Wolff that she was not on a qualifying

repayment plan. It was only when Wolff applied for PSLF in 2017 was she notified that her

repayment plan did not qualify.

         22.    Unfortunately, Wolff’s health is uncertain due to a stage 4 appendix cancer

diagnosis and cannot now afford to switch to a PSLF qualifying repayment plan because the

payments would actually be higher than her current plan. Had she known to switch plans 10

years earlier when she could afford it, her loans would be forgiven.

         23.    Plaintiffs bring claims against the Department for injunctive relief under the

Administrative Procedures Act, for injunctive and declaratory relief for violation of due process

under the Fifth Amendment of the U.S. Constitution, and for monetary relief for breach of

contract. Plaintiffs bring claims against PHEAA for monetary and injunctive relief for breach of

contract, breach of fiduciary duty, constructive fraud, unjust enrichment, negligence, negligence

per se, negligent misrepresentation, and violation of state consumer protection laws.


                                             PARTIES

A.       Plaintiffs

         Arielle M. Anderson

         24.    Plaintiff Arielle M. Anderson (“Anderson”) is a resident of Spokane, Washington.

Anderson received various federal student loans to help pay the costs of her post-graduate school

education. To help manage her repayment obligations, Anderson enrolled in the IBR Plan and is

pursuing loan forgiveness under the PSLF program. PHEAA services Anderson’s federal student

loans.


{2825 / CMP / 00161551.DOCX v6}                  8
          Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 15 of 240



          25.   Anderson has been employed by a PSLF eligible employer and made consistent,

on-time monthly payments, as required by the PSLF Program, since July 2015. PHEAA

however, has credited her with only 5 payments as of January 2018.

          26.   In December 2017, Anderson timely submitted her annual income documentation

to PHEAA. Although she did not submit the IDR Plan Request Form at that time, PHEAA

acknowledged receipt of Anderson’s income documentation and advised that it will “process

[her] recertification request once the final bill of your current schedule is generated.” At no time

did it advise her that her application was deficient because she failed to submit the Request Form

itself.

          27.   Instead, PHEAA placed Anderson on the Standard Repayment Plan and

capitalized approximately $15,000 in accrued interest for purportedly failing to timely recertify

her IDR Plan. When Anderson contacted PHEAA about her inability to pay the Standard

Repayment Plan amount, PHEAA steered her into general forbearance and advised her to

reapply for IDR.

          28.   On February 9, 2018, Anderson submitted her income documentation again along

with the IDR Plan Request Form, shortly after which PHEAA determined her new IBR payment

to be $0.

          29.   Anderson has suffered various injuries as a result of PHEAA’s failure to process

her IDR paperwork, including the: (a) exhaustion of her eligibility for forbearance in the future,

when she may actually need it; (b) denial of Federal Interest Subsidies that the Department must

contribute on her behalf during repayment; and (c) denial of the opportunity to make qualifying

payments towards forgiveness under an IDR Plan; and (d) capitalization of accrued interest,

which adds to her principal and increases her monthly payment amount.



{2825 / CMP / 00161551.DOCX v6}                   9
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 16 of 240



       Tanuja Goulet Arany

       30.     Plaintiff Tanuja Goulet Arany (“Arany”) is a resident of Loma Linda, California.

Arany earned the degrees of Doctor of Acupuncture and Oriental Medicine from Oregon College

of Oriental Medicine after earning her master’s degree from the same school. Until July 2019,

Arany owned and operated the Tanuja Goulet Acupuncture & Oriental Medicine clinic, a small

business in Bend, Oregon.

       31.     From 2010 to 2014, Arany received various Direct Loans to help pay the costs of

her post-secondary education. Today, Arany owes more than $250,000 in student loans, which

because of interest capitalization, is approximately $40,000 more than when she completed her

education just five years ago. PHEAA services Arany's federal student loans.

       32.     In late 2015, Arany timely submitted to PHEAA an IDR Plan Request form for the

annual recalculation of her monthly payment.

       33.     PHEAA rejected Arany’s IDR Plan Request, citing Arany’s failure to provide

supporting documentation of her annual income.

       34.     In December 2015, Arany responded to PHEAA, explaining she could not provide

a paystub or similar document because, as a small business owner, such documentation did not

exist. Instead, Arany provided a summary of her small business’ gross earnings.

       35.     PHEAA did not timely process Arany’s 2015 IDR Plan Request and supporting

documentation. As a result, PHEAA instead placed Arany’s account into forbearance status,

causing $22,707.56 of accrued interest to capitalize on or about January 2, 2016.

       36.     Arany has suffered various injures as a result of these servicing failures,

including: (a) exhaustion of her eligibility for forbearance in the future, when she may actually

need it; (b) denial of the opportunity to make qualifying payments, which delays loan

forgiveness under an IDR plan; (c) denial of federal interest subsidies that the Department must
{2825 / CMP / 00161551.DOCX v6}                 10
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 17 of 240



contribute on her behalf during repayment; and (d) capitalization of accrued interest, which adds

to her principal and increases her monthly payment amount.

       Michael Asby

       37.     Plaintiff Michael Asby (“Asby”) is a resident of Daytona Beach, Florida. Asby

received a TEACH Grant in 2009 to help pay the costs of pursuing his Bachelor of Applied

Science in Special Education and Teaching degree from the University of Central Florida and

executed the required Agreement to Serve. Asby has taught full-time as a highly qualified

teacher in a high-need field at a school serving low-income students since 2011. PHEAA

serviced Asby’s converted TEACH Loan.

       38.     Asby submitted the initial 120-day certification upon completing his TEACH

eligible program of study to confirm that he was employed full-time in a qualifying teaching

position or intended to meet the terms and conditions of the Agreement to Serve.

       39.     Asby thereafter submitted the annual certification in 2013, 2014, and 2015 to

certify that he had taught for one complete academic year or was currently teaching full-time in a

qualifying teaching position.

       40.     In 2016, PHEAA posted notice of the annual certification obligation only to

Asby’s paperless inbox at www.myfedloan.com, which Asby was not aware and did not receive.

Before 2016, Asby had always received notice of the annual certification deadline via regular

mail. As a result, he missed his certification deadline.

       41.     In November 2016, Asby received notice that his TEACH Grant had been

converted to an interest-bearing loan. Asby has since paid off his TEACH Loan.

       42.     In 2019, Asby requested reconsideration of his TEACH Grant conversion.

Defendants denied his request.



{2825 / CMP / 00161551.DOCX v6}                  11
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 18 of 240



       43.     Asby has suffered various injuries as a result of Defendants’ misconduct,

including, failing to (a) provide a credit or refund for the full amount of principal and interest

payments he made towards the TEACH Loan, (b) provide credit for the four years of qualified

teaching he has completed and certified, (c) discharge his obligations under his Agreement to

Serve; and (d) correct any credit reporting issues as a result of the grant-to-loan conversion.

       Katie Bonham

       44.     Plaintiff Katie Bonham (“Bonham”) is a resident of Chelsea, Alabama. Bonham

graduated from Faulkner University with degrees in criminology and psychology. For the last ten

years, Bonham has served as a law enforcement officer.

       45.     Bonham received federal student loans to help pay the costs of her education.

Today, Bonham still owes approximately $23,000 in federal student loans. To help manage her

repayment obligations, Bonham began pursuing loan forgiveness under the PSLF program. She

has worked for PSLF qualifying employers since January 2009. PHEAA services Bonham’s

federal student loans.

       46.     Bonham has made consistent, on-time, monthly payments as required by the

PSLF program for more than ten years while working for a PSLF qualified employer. However,

PHEAA has credited her for less than 60 payments.

       47.     Bonham has suffered various injuries as a result of Defendants’ misconduct,

including: (a) denial of the benefits of IDR Plans, and (b) denial of the opportunity to make

qualifying payments, which delays loan forgiveness under the PSLF Program and her IDR Plan.

       Laura Brady

       48.     Plaintiff Laura Brady (“Brady”) is a resident of Smithtown, New York. From

2010 to 2013, Brady received various Direct Loans to help pay the costs of her education. Today,



{2825 / CMP / 00161551.DOCX v6}                  12
         Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 19 of 240



Brady owes approximately $125,000 in student loans. PHEAA services Brady’s federal student

loans.

         49.   Brady has worked for a qualifying public service organization for the purpose of

PSLF since 2013, including as a Child Life Specialist at Stony Brook Children’s Hospital in

Stony Brook, NY. Brady enrolled in the IBR Plan and is pursuing loan forgiveness under the

PSLF program.

         50.   In 2017, PHEAA posted notice of the annual IDR recertification deadline to

Brady’s paperless inbox at www.myfedloan.com, which Brady was not aware and did not

receive. As a result, Brady missed the recertification deadline, which caused $7,615.73 interest to

capitalize and her monthly payment to jump from $192 to almost $2,000.

         51.   Brady contacted PHEAA, who steered her into forbearance in October and

November 2017. Brady returned to her IBR Plan in December 2017.

         52.   Brady has suffered various injuries as a result of Defendants’ misconduct,

including the: (a) exhaustion of her eligibility for forbearance in the future, when she may

actually need it; (b) denial of the benefits of an IDR Plan; (c) denial of the opportunity to make

qualifying payments towards forgiveness under both the PSLF program and IDR Plan; and (d)

capitalization of accrued interest, which adds to her principal and increases her monthly payment

amount.

         Jacquelynn Charles

         53.   Plaintiff Jacquelynn Charles (“Charles”) is a resident of Chicago, Illinois. Charles

received three TEACH Grants totaling $12,000 between 2009 and 2012 to help pay the costs of

pursuing her degree in Bilingual/Bicultural Education from Loyal University Chicago and

executed the required Agreement to Serve. Charles has taught full-time as a highly qualified



{2825 / CMP / 00161551.DOCX v6}                  13
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 20 of 240



teacher at a school serving low-income students in a high-need field since 2013. PHEAA

services Charles’ converted TEACH loans.

       54.     Charles submitted the annual certification in 2015 and 2016 to certify that she had

taught for one complete academic year, or was currently teaching, full-time in a qualifying

teaching position.

       55.     Although Charles actively confirmed her intention to satisfy the service

obligation, Defendants converted her TEACH Grants to interest bearing loans (“TEACH Loans”)

claiming she missed the deadline for annual certification.

       56.     Charles informed PHEAA that she was actively fulfilling her obligations and

intended to continue to fulfill them via a letter. At that time, PHEAA responded that her loans

could not be reconverted back to Grants.

       57.     Charles thereafter made payments towards her TEACH Loan consistent with her

IDR repayment plan.

       58.     In 2019, Charles requested reconsideration of her TEACH Grant conversion.

Defendants approved her request and only partially reinstated her TEACH Grant in July 2019.

       59.     Charles is still waiting for the last 5 refunds because they were applied to loans

instead of being refunded to her. PHEAA did not refund Charles any of the interest she had paid

on her TEACH Loan.

       60.     Charles has suffered various injuries as a result of Defendants’ misconduct,

including, failing to (a) provide a credit or refund for the full amount of principal and interest

payments she made towards the TEACH Loan, (b) provide credit for the four years of qualified

teaching she has completed and certified, (c) discharge her obligations under her Agreement to

Serve; and (d) correct any credit reporting issues as a result of the grant-to-loan conversion.



{2825 / CMP / 00161551.DOCX v6}                  14
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 21 of 240



       Jamie Coleman a/k/a Jamie McFarland

       61.      Plaintiff Jamie Coleman a/k/a Jamie McFarland (“Coleman”) is a resident of

Wharton, New Jersey. Coleman earned a bachelor’s degree in psychology and minor in Spanish

from the University of Delaware in 2008, and a master’s degree in social work from Rutgers

University in 2010. Coleman has been a social worker for the past nine years and is currently a

legal advocate for victims of domestic violence. Coleman previously worked with children who

experienced trauma, as well as at a shelter for pregnant women.

       62.      In 2010, Coleman took out Direct Loans to pay for her master’s degree. To help

manage her repayment obligations, Coleman enrolled in an IDR Plan and began pursuing

forgiveness through the PSLF Program. Coleman has made consistent, on-time, monthly

payments while working for a PSLF qualifying employer, as required by the PSLF program, for

the past 8 years. PHEAA services Coleman’s federal student loans.

       63.      On November 8, 2017, Coleman submitted her annual IDR Plan Request Form

and requested a change from the IBR Plan to REPAYE. Coleman contacted PHEAA and

specifically inquired if interest would capitalize upon switching plans. PHEAA confirmed

(incorrectly) that it would not.

       64.      Upon processing Coleman’s request to switch plans, $7,352.15 accrued interest

capitalized on December 14, 2017.

       65.      Since graduating, Coleman has worked for a PSLF qualifying employer. To help

manage her repayment obligations, Coleman enrolled in an IDR plan and began pursuing

forgiveness through the PSLF Program. She has made consistent, on-time, monthly payments

while working for a PSLF qualifying employer, as required by the PSLF program, for at least the

past 8 years.



{2825 / CMP / 00161551.DOCX v6}                15
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 22 of 240



       66.     In October 2017, Coleman submitted a PSLF Employment Certification to her

previous loan servicer, after which her loans were transferred to PHEAA as the exclusive PSLF

loan servicer. On December 5, 2017, PHEAA notified Coleman that it provided her credit for

only 32 of her 86 qualifying payments.

       67.     Coleman has suffered various injures as a result of these servicing failures,

including: (a) exhaustion of her eligibility for forbearance in the future, when she may actually

need it; (b) denial of the opportunity to make qualifying payments, which delays loan

forgiveness under both the PSLF program and IDR Plan; (c) denial of federal interest subsidies

that the Department must contribute on her behalf during repayment; and (d) capitalization of

accrued interest, which adds to her principal and increases her monthly payment amount.

       Andrea Davis

       68.     Plaintiff Andrea Davis (“Davis”) is a resident of East Hartland, Connecticut.

Davis has worked for a qualifying public service organization for the purpose of PSLF since

2010, including as a Hearing Parole Officer for the State of Connecticut Board of Pardons and

Paroles. Previously, she worked at The Connection, Inc., a nonprofit, from 2006 to 2010.

       69.     Davis received federal student loans to help pay the costs of her education. Davis

consolidated her loans on or about September 27, 1999. Today, Davis owes approximately

$75,000 in student loans. To help manage her repayment obligations, Davis enrolled in the IBR

Plan and is pursuing loan forgiveness under the PSLF program. PHEAA services Davis’s

federal student loans.

       70.     Davis has made consistent, on-time, monthly payments as required under the

PSLF program for more than ten years while working for a PSLF qualified employer. However,

PHEAA has credited her for only 59 payments as of June 2019.



{2825 / CMP / 00161551.DOCX v6}                 16
        Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 23 of 240



        71.    Davis has suffered various injures as a result of these servicing failures, including:

(a) denial of the benefits of an IDR Plan; (b) denial of the opportunity to make qualifying

payments towards forgiveness under both the PSLF program and IDR plan; and (c) capitalization

of accrued interest, which adds to her principal and increases her monthly payment amount.

        Arianne Gallagher

        72.    Plaintiff Arianne Gallagher (“Gallagher”) is a resident of Washington, District of

Columbia. Gallagher obtained a Bachelor of Arts in Political Science and Communication from

the University of Pittsburgh in 2008 and a Juris Doctor from the University of Pittsburgh School

of Law in 2011.

        73.    Gallagher has worked for a qualifying public service organization for the purpose

of PSLF since 2012, including as a Program Advisor to the U.S. Chief Technology Officer, and a

Policy Advisor for the U.S. Office of Personnel Management. Today, Gallagher serves as a

Director-Program Manager in the Office of Presidential Fellowships.

        74.    From 2004 to 2010, Gallagher received multiple FFEL and Direct Loans, as well

as private loans, to help pay the costs of her education. In December 2011, Gallagher

consolidated many of her private loans into Direct Consolidation Loans. Today, more than eight

years after graduating from law school, Gallagher’s student loan balance has grown to more than

$160,000. PHEAA has been Gallagher’s student loan servicer since entering repayment status in

2011.

        75.    Consistent with the requirements of the IBR Plan, Gallagher timely submitted her

2016 IDR Plan Request Form to PHEAA on January 27, 2016 for the annual recalculation of her

IBR monthly payment. Because Gallagher did not request a change in repayment plans, she

should have been permitted to continue making payments at her current IBR payment until

PHEAA could promptly recalculate her new payment.
{2825 / CMP / 00161551.DOCX v6}                 17
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 24 of 240



       76.     But instead, PHEAA placed Gallagher’s account into general forbearance from at

least March 5, 2016 to April 30, 2016. As a result, PHEAA caused more than $13,000 of interest

to capitalize on Gallagher’s loans, adding to her outstanding principal and increasing her

monthly payment amount. This also prevented Gallagher from making qualifying payments

towards forgiveness under the PSLF Program and the IBR Plan.

       77.     In 2017, Gallagher timely submitted her IDR Plan Request Form on January 25,

2017 for the annual recalculation of her monthly payment. Gallagher at that time did not request

any changes to her repayment plan.

       78.     About a week after submitting her 2017 IDR Request Form, Gallagher contacted

PHEAA to inquire about other repayment options that may better suit her needs. Rather than

discuss Gallagher’s options and which one might be best for her, PHEAA advised Gallagher to

apply for the new plan, and then compare her repayment obligations under the new plan to those

of the old, after the fact. PHEAA then processed a change from Gallagher’s IBR Plan to another

IDR Plan over the phone.

       79.     At no time did Defendants adequately advise Gallagher that changing from the

IBR Plan to another plan would cause accrued interest to capitalize. As a result, $1100 in accrued

interest capitalized when Gallagher changed plans.

       80.     When Gallagher received notice of the new plan’s payment amount, she

immediately requested that she be returned to the IBR Plan, which PHEAA approved on

February 4, 2017. At no time did Defendants adequately advise Gallagher that changing from the

“new” IDR Plan back to the IBR Plan would cause accrued interest to capitalize. As a result,

$1,124.17 in accrued interest capitalized when Gallagher changed back to the IBR Plan.




{2825 / CMP / 00161551.DOCX v6}                 18
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 25 of 240



       81.     Gallagher has suffered various injures as a result of these servicing failures,

including: (a) exhaustion of her eligibility for forbearance in the future, when she may actually

need it; (b) denial of the opportunity to make qualifying payments, which delays loan

forgiveness under both the PSLF program and IDR Plan; (c) denial of federal interest subsidies

that the Department must contribute on her behalf during repayment; and (d) capitalization of

accrued interest, which adds to her principal and increases her monthly payment amount.

       Dr. Garima Gupta

       82.     Plaintiff Dr. Garima Gupta (“Dr. Gupta”) is a resident of Kensington, California.

Dr. Gupta earned a Bachelor of Arts at the University of California – Berkeley and a Master of

Arts at the University of Southern California. She then attended medical school at Touro

University College of Osteopathic Medicine. Dr. Gupta received Direct Loans in at least 2002,

2003, and from 2010 to 2012 to pay for her education.

       83.     Dr. Gupta worked for a PSLF qualifying employer from 2013 to 2019. Dr. Gupta

currently practices critical care medicine and is affiliated with Alta Bates Summit Medical

Center and Eden Medical Center in and around Oakland, California.

       84.     To help manage her repayment obligations, Dr. Gupta consolidated her Direct

Loans in 2013, enrolled in an IDR Plan, and began pursuing forgiveness through the PSLF

Program. PHEAA has been Dr. Gupta’s loan servicer since April 2014.

       85.     Dr. Gupta worked for a PSLF qualifying employer from 2013 to 2019.

Defendants have credited Dr. Gupta with fewer qualifying payments than she is entitled, despite

having made consistent, on-time, monthly payments while working for a PSLF qualifying

employer, as required by the PSLF program. Defendants have credited Dr. Gupta with only 32

qualifying payments.



{2825 / CMP / 00161551.DOCX v6}                 19
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 26 of 240



       86.     Dr. Gupta has suffered various injuries as a result of Defendants’ misconduct,

including the denial of credit for PSLF qualifying payments she is entitled to, which delays

forgiveness under the PSLF Program.

       Nathan Harig

       87.     Plaintiff Nathan Harig (“Harig”) is a resident of Carlisle, Pennsylvania. Harig

earned a bachelor’s degree in political science from St. Vincent’s College in 2008 as well as a

master’s degree in transatlantic studies from Jagiellonian University in 2010. Harig is currently

the Assistant Emergency Medical Service Chief in Pennsylvania at Cumberland Goodwill

Emergency Medical Services.

       88.     Harig received federal student loans to pay for his master’s degree. In 2011, he

consolidated his loans into a Direct Consolidation Loan, enrolled in an IDR Plan and began

pursing forgiveness under the PSLF Program. PHEAA has been Harig’s loan servicer since May

2014, although his loans previously had been transferred among other loan servicers three times

between 2011 and 2014.

       89.     In 2018, Harig submitted a PSLF Employment Certification. Despite having made

consistent, on-time, monthly payments while working for a PSLF qualifying employer, as

required by the PSLF program, since April 2011, Defendants have credited Harig with only 70

payments as of October 3, 2018.

       90.     Harig requested that PHEAA review his payment history to confirm the number

of qualifying payments made towards PSLF. However, PHEAA has not provided Harig with

credit for the “missing” qualifying payments he has made.

       91.     Harig has suffered various injuries as a result of Defendants’ misconduct,

including the denial of credit for PSLF qualifying payments he is entitled to, which delays

forgiveness under the PSLF Program.
{2825 / CMP / 00161551.DOCX v6}                 20
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 27 of 240



       Mark Hawkins

       92.     Plaintiff Mark Hawkins (“Hawkins”) is a resident of Philadelphia, Pennsylvania.

Hawkins received various federal student loans to help pay the costs of his education. After

Hawkins graduated in or around 2015, his consolidated loans were assigned to Navient

Solutions, Inc. Hawkins’ loans were transferred to PHEAA on April 11, 2016. PHEAA has

serviced Hawkins’ loans since that time.

       93.     For example, in early 2016, Hawkins requested that his REPAYE Plan be

renewed. When the loans were transferred to PHEAA, they were switched from the REPAYE

Plan to IBR, a different IDR Plan with terms and benefits that are less favorable for many

borrowers. When Hawkins’s loans were mistakenly switched to the IBR plan, he lost his

eligibility for the aforementioned benefits. Accordingly, Hawkins contacted PHEAA to report

the error and requested that he be switched back to the REPAYE plan. To process Hawkins

request and correct its errors, PHEAA placed Hawkins’ loans into administrative forbearance

from April 19, 2016 through May 18, 2016, during which interest may not be capitalized.

Nonetheless, PHEAA unlawfully capitalized $2,431.95 of interest that accrued during this

administrative forbearance. By capitalizing the interest, PHEAA increased Hawkins’ principal

loan amount on which future interest charges would be calculated.

       94.     On May 19, 2016, (at the conclusion of the above one-month administrative

forbearance), PHEAA placed Hawkins’s loan into a “reduced payment forbearance” which

would remain in effect until June 18, 2016. PHEAA placed the loan into this forbearance as a

step in the process of restoring Hawkins’s loans back to the correct payment plan, the REPAYE

plan. A “reduced payment forbearance” is provided for under 34 C.F.R. § 685.221(d)(2)(ii),

which pertains to a borrower who “no longer wishes to repay under the income-based repayment

plan and who is required to repay under the Direct Loan standard repayment plan.” (emphasis
{2825 / CMP / 00161551.DOCX v6}                21
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 28 of 240



added). This provision did not apply to Hawkins because he had timely renewed his income

based REPAYE Plan and was therefore not required to repay under the Direct Loan standard

repayment plan. Moreover, 34 C.F.R. § 685.209(c), which governs the administration of the

REPAYE plan, does not provide for the use of such “reduced payment forbearances” for

borrowers who are already properly enrolled in REPAYE.

       95.     At the conclusion of a properly applied reduced payment forbearance, interest that

accrues during the forbearance is required to be capitalized “in accordance with § 685.205(a).”

See 34 C.F.R 685.221(d)(2)(ii). At the conclusion of the improperly applied reduced payment

forbearance, PHEAA capitalized $1,238 of accrued interest. Thus, PHEAA shifted to Hawkins

the cost of its own improper forbearance classification.

       96.     Hawkins has suffered various injuries as a result of Defendants’ misconduct,

including the: (a) exhaustion of his eligibility for forbearance in the future, when he may actually

need it; (c) denial of the opportunity to make qualifying payments, which delays loan forgiveness

under PSLF and an IDR Plan; (d) denial of Federal Interest Subsidies that the Department must

contribute on his behalf during repayment; and (e) capitalization of accrued interest, which adds

to his principal and increases his monthly payment amount.

       Seniqua Johnson

       97.     Plaintiff Seniqua Johnson (“Johnson”) is a resident of Dover, New Jersey.

Johnson attended Oglethorpe University in Atlanta, Georgia, where she earned a Bachelor of

Psychology in 2009. Since 2012, Johnson has been a Supervisor for the New Jersey Courts.

       98.     Johnson received various federal student loans to help pay the costs of her post-

secondary education. Today, Johnson owes almost than $100,000 in student loans. To help manage

her repayment obligations, Johnson is pursuing loan forgiveness under the PSLF program. PHEAA

services Johnson’s federal student loans.
{2825 / CMP / 00161551.DOCX v6}                 22
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 29 of 240



       99.     After consolidating her loans in 2016, Johnson enrolled in the REPAYE IDR

Plan. To ensure she made her payments on time, and to take advantage of a 0.25% interest rate

reduction, Johnson enrolled in PHEAA’s “direct debit” program, whereby monthly payments are

automatically debited from a borrower’s bank account. However, at the time she enrolled in its

direct debit program, PHEAA placed her account into forbearance status. Johnson did not

request PHEAA to place her account into forbearance, nor did PHEAA inform Johnson that the

interest on her student loans would capitalize upon leaving the REPAYE plan.

       100.    Johnson has suffered various injuries as a result of PHEAA’s mismanagement,

including the: (a) exhaustion of her eligibility for forbearance in the future, when she may

actually need it; (b) denial of the opportunity to take part in alternative repayment plans; (c)

denial of the opportunity to make Qualifying Payments, which delays loan forgiveness under

both the PSLF program and REPAYE plan; (d) denial of Federal Interest Subsidies that the

Department must contribute on her behalf during repayment; (e) denial of reduced interest rates

available for borrowers in repayment status; and (f) capitalization of accrued interest, which adds

to her principal and increases her monthly payment amount.

       Lindsey Jones

       101.    Plaintiff Lindsey Jones (“Jones”) is a resident of Topeka, Kansas. Jones received

$8,000 in TEACH Grants in 2011 and 2012 to help pay the costs of pursuing her Bachelor of

Science in Elementary Education from Iowa State University and executed the required

Agreement to Serve. Jones has taught full-time as a highly qualified teacher in a high-need field

at a school serving low-income students since 2013.

       102.    PHEAA services Jones’s federal student loans.




{2825 / CMP / 00161551.DOCX v6}                  23
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 30 of 240



       103.    During her third year of fulfilling the teaching obligation, PHEAA switched Jones

to paperless billing without her permission or knowledge.

       104.    In 2016, PHEAA posted notice of the annual certification obligation only to

Jones’ paperless inbox at www.myfedloan.com, which Jones was not aware and did not receive.

Jones had not authorized PHEAA to provide such notices via paperless inbox. As a result, she

missed her certification deadline.

       105.    On August 30, 2016, Defendants converted Jones’ TEACH Grants to interest-

bearing loans. Jones thereafter made payments towards her TEACH Loans consistent with her

IDR repayment plan.

       106.    On February 11, 2019 Jones requested reconsideration of her TEACH Grant

conversion. Defendants approved her request and reinstated her TEACH Grant(s) on June 1,

2019 and provided Jones credit for the four year of qualified teaching she had completed.

       107.    Jones has suffered various injuries as a result of Defendants’ misconduct,

including, failing to (a) provide a credit or refund for the full amount of principal and interest

payments she made towards the TEACH Loan, and (b) correct any credit reporting issues as a

result of the grant-to-loan conversion.

       Brittany King

       108.    Plaintiff Brittany King (“King”) is from Saint Clair, Missouri. In 2011, she

attended a one-year program at Sanford Brown College for medical billing and coding. King has

worked for a qualifying public service organization for the purpose of PSLF since 2016. King

received multiple Direct Loans to help pay the costs of her education. PHEAA services King’s

federal student loans.

       109.    King has contacted PHEAA repeatedly since leaving school about the difficulties

she was having in making her monthly loan payments, which ultimately led to a delinquency on
{2825 / CMP / 00161551.DOCX v6}                  24
        Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 31 of 240



her account. Rather than advise King about the availability of IDR Plans that may provide an

affordable monthly payment as low as $0 and assist her in selecting a plan that best fits her

needs, PHEAA steered King into periods of economic hardship forbearance and deferment.

PHEAA further failed to adequately notify her that going into forbearance would capitalize

interest.

        110.   When King ultimately learned about her IDR Plan options, she submitted an

application for an IDR Plan in early 2019. On March 21, 2019, she was approved for the

REPAYE Plan with a new monthly payment amount of $0. Had Defendants previously advised

her of her options, she would have applied for an IDR Plan much earlier and avoided periods of

economic forbearance and deferment and the resulting capitalization of interest.

        111.   King has suffered various injuries as a result of these servicing failures, including:

(a) exhaustion of her eligibility for forbearance in the future, when she may actually need it; (b)

denial of the benefits of an IDR Plan; (c) denial of the opportunity to make qualifying payments

towards forgiveness under both the PSLF program and IDR Plan; and (d) capitalization of

accrued interest, which adds to her principal and increases her monthly payment amount

        Yannet Lathrop

        112.   Plaintiff Yannet Lathrop (“Lathrop”) is a resident of Rockville, Maryland.

Lathrop earned an undergraduate degree from the University of Minnesota, a Master of

Philosophy and Political Science from the New School for Social Research, and a Master of

Information Science from the University of Toronto.

        113.   From 2003 to 2011, Lathrop received multiple Direct Loans to help pay the costs

of her education. In 2011, Lathrop consolidated her loans into Direct Consolidation Loans.

Today, Lathrop owes over $200,000 in student loans.



{2825 / CMP / 00161551.DOCX v6}                  25
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 32 of 240



       114.    PHEAA has been Lathrop’s federal student loan servicer since 2015. Prior to

PHEAA, Lathrop’s loans were serviced by Mohela.

       115.    Lathrop has worked for a qualifying public service organization for the purpose of

PSLF since 2012. She currently works as a Research and Policy Analyst at the National

Employment Law Project (NELP) in Washington, DC. Previously, Lathrop served as a policy

analyst for the Michigan League for Public Policy and was a researcher for the Identity, Privacy

and Security Institute of the University of Toronto.

       116.    In January 2016, Lathrop timely submitted to PHEAA an IDR Plan Request Form

for the annual recalculation of her monthly payment and requested that her repayment plan be

switched from her existing IBR Plan to the REPAYE Plan.

       117.    In January 2016, Lathrop requested that PHEAA switch her from her existing IBR

plan to the REPAYE Plan, which would reduce her monthly payments from 15% of her

discretionary income to 10%. At that time, Defendants failed to advise her that switching plans

would cause any accrued interest to capitalize and require her to make one payment under the

Standard Repayment Plan or enter into a Reduced Payment Forbearance.

       118.    PHEAA further failed to timely process Lathrop’s request, and to accommodate

its failure, improperly placed her account into general forbearance from January 1, 2016 through

April 30, 2016.

       119.    As a result, interest was capitalized and Lathrop could not make any Qualifying

Payments towards PSLF forgiveness, despite being ready, interested, and able to do so.

       120.    Around that same time, Lathrop received a bill for $10.00 representing the one-

time reduced payment she must pay for leaving the IBR Plan, which she paid. However, Lathrop




{2825 / CMP / 00161551.DOCX v6}                 26
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 33 of 240



was not aware that her account would be simultaneously placed into a Reduced Payment

Forbearance from May 7, 2016 through June 6, 2016.

       121.    PHEAA ultimately approved her request and calculated her new payment under

the REPAYE Plan on June 8, 2016 – nearly 5 months after her initial request. Despite PHEAA’s

approval, it placed her account into Administrative Forbearance from June 7, 2016 through June

30, 2016, further denying her the ability to make qualifying payments toward loan forgiveness.

       122.    Lathrop has suffered various injures as a result of these servicing failures,

including: (a) denial of the benefits of an IDR Plan; (b) denial of the opportunity to make

qualifying payments towards forgiveness under both the PSLF program and IDR Plan; and (c)

capitalization of accrued interest, which adds to her principal and increases her monthly payment

amount.

       Amanda Leone

       123.    Plaintiff Amanda Leone (“Leone”) is a resident of Hoboken, New Jersey. Leone

earned a bachelor’s degree in Political Science and Government from Lafayette College in

Easton, Pennsylvania in 2010 and her Juris Doctor from Seton Hall University School of Law in

2013. Upon graduation, Leone clerked for the Honorable Thomas R. Vena, J.S.C. in the Superior

Court of New Jersey. Today, she is an attorney in New York City.

       124.    Leone received various Direct Loans to help pay the costs of her education.

Today, Leone is enrolled in the PAYE income-driven repayment plan. PHEAA services Leone’s

federal student loans.

       125.    Leone submitted her IDR request sometime before March 23, 2016, at which time

PHEAA confirmed its receipt via email. On April 12, 2016, PHEAA notified Leone that “[a]t

this time, we are currently experiencing a high volume of IDR requests.” PHEAA continued,



{2825 / CMP / 00161551.DOCX v6}                 27
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 34 of 240



thanking Leone “for [her] patience as [PHEAA] work[s] through this unexpectedly high volume

of requests.”

       126.     Furthermore, Leone routinely followed Defendants’ recommendation to choose

“the income-driven repayment plan with the lowest monthly payment.” But Defendants failed to

advise Leone that doing so may require a change in IDR Plans, which would cause accrued

interest to capitalize. To this end, $2,270.35 of accrued interest capitalized on June 1, 2016 after

Leone submitted an IDR request on or about May 12, 2016.

       127.     Leone has suffered various injuries as a result of PHEAA’s mismanagement,

including the: (a) exhaustion of her eligibility for forbearance in the future, when she may

actually need it; (b) denial of the benefits of an IDR Plan; (c) denial of the opportunity to make

qualifying payments towards forgiveness under both the IDR Plan; and (d) capitalization of

accrued interest, which adds to her principal and increases her monthly payment amount.

       Adela Levis

       128.     Plaintiff Adela Levis (“Levis”) is a resident of Arlington, Virginia. In 2005, Levis

earned a Bachelor of Arts in German Literature from Oakland University and a master’s in

international politics from American University. In addition to her current studies, Levis is an

Academic and NGO Liaison at the U.S. Department of State, where she has served in various

capacities since 2010. The U.S. Department of State is a qualifying public service organization

for the purpose of PSLF.

       129.     In 2006, Levis consolidated her undergraduate student loans into Direct

Consolidation Loans. From 2009 to 2012, Levis received various Direct Loans to help pay the

costs of her post-graduate education. To help manage her repayment obligations, Levis enrolled

in the REPAYE Plan in or about May 2013. She is pursuing loan forgiveness under the PSLF

program.
{2825 / CMP / 00161551.DOCX v6}                  28
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 35 of 240



       130.    PHEAA has been Levis’ student loan servicer since May 2017. Prior to PHEAA,

Levis’ student loan servicer was Nelnet.

       131.    Levis has made consistent, on-time, monthly payments as required under the

PSLF program for at least six years while working for the U.S. Department of State – a PSLF

qualifying employer - and therefore should have credit for at least 72 PSLF qualifying payments.

As of January 2019, however, PHEAA has credited her for only 12 payments.

       132.    Levis has suffered various injures as a result of these servicing failures, including:

(a) exhaustion of her eligibility for forbearance in the future, when she may actually need it; (b)

denial of the benefits of an IDR Plan; (c) denial of the opportunity to make qualifying payments

towards forgiveness under both the PSLF program and IDR plan; and (d) capitalization of

accrued interest, which adds to her principal and increases her monthly payment amount.

       Shon Meckfessel

       133.    Plaintiff Shon Meckfessel (“Meckfessel”) is a resident of Seattle, Washington.

Meckfessel received federal student loans to help pay the costs of his undergraduate and graduate

education. Following graduation, Meckfessel entered qualifying employment as a community

college professor and attempted to enroll in an IDR Plan and the PSLF program. PHEAA is

Meckfessel’s current loan servicer. Prior to PHEAA, Meckfessel’s servicer was Nelnet.

       134.    When Meckfessel inquired about the PSLF Program, Defendants incorrectly

informed him that he was not eligible for an IDR Plan. Based on PHEAA’s false and misleading

information, Meckfessel made payments under a non-qualifying plan for approximately 3 years.

None of these payments counted as “qualifying payments” under the PSLF program.

       135.    After repeated inquires, Defendants eventually enrolled Meckfessel in the

REPAYE Plan years after he first contacted them about repayment options.



{2825 / CMP / 00161551.DOCX v6}                  29
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 36 of 240



       136.    Meckfessel has suffered various injuries as a result of Defendants’ misconduct,

including: (a) denial of the benefits of IDR repayment plans; (b) denial of the opportunity to

make qualifying payments, which delays loan forgiveness under PSLF and IDR Plans; and (c)

denial of Federal Interest Subsidies that the Department must contribute on her behalf during

repayment.

       Steven Meyer

       137.    Plaintiff Steven Meyer (“Meyer”) is a resident of Lexington, Tennessee. Meyer

received $7,000 in TEACH Grants in 2009 and 2010 to help pay the costs of pursuing his

master’s degree in education from Union University, which he earned on July 20, 2011, and

executed the required Agreement to Serve. Meyer has taught full-time as a highly qualified

teacher in a high-need field at a school serving low-income students since 2011. PHEAA

services Meyer’s improperly converted TEACH Grant loans.

       138.    Meyer submitted the initial 120-day certification upon completing his TEACH

eligible program of study to confirm his intention to meet the terms and conditions of the

Agreement to Serve.

       139.    Meyer thereafter submitted the annual certification in 2012, 2013, 2014, and 2015

to certify that he had taught for one complete academic year, or was currently teaching, full-time

in a qualifying teaching position.

       140.    On October 1, 2015, PHEAA notified Meyer in writing to confirm that, “[a]s of

today, you have fully satisfied your service obligation for the program of study for which you

received the TEACH Grants listed below. You have no further teaching, certification, or other

obligations for these grants.”

       141.    PHEAA attempted to contact Meyer to notify him that its prior determination was

“in error.” The basis for PHEAA’s sudden reversal was Defendants’ own incorrect determination
{2825 / CMP / 00161551.DOCX v6}                 30
        Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 37 of 240



that Meyer was not entitled to a qualifying teaching service credit in 2012. PHEAA posted this

letter to Meyer’s paperless inbox at www.myfedloan.com. However, because PHEAA previously

told him that he “ha[d] no further teaching, certification, or other obligations for these grants,”

Meyer did not visit his paperless inbox to view this letter.

        142.   PHEAA similarly posted notice of Meyer’s resurrected annual recertification

obligation to his paperless inbox on December 30, 2016, January 31, 2017, and February 28,

2017. However, again, because PHEAA told him on October 1, 2015 that he “ha[d] no further

teaching, certification, or other obligations for these grants,” Meyer did not visit his paperless

inbox to read these letters. As a result, he missed his certification deadline.

        143.   Although Meyer actively confirmed his service obligation until October 1, 2015,

and despite having taught full-time as a highly qualified teacher in a high-need field at a school

serving low-income students since 2011, Defendants converted his TEACH Grants to an interest-

bearing loan on April 12, 2017.

        144.   In addition to his TEACH Grants, Meyer received $17,500 in loan forgiveness

under the Teacher Loan Forgiveness (“TLF”) program. After Meyer’s eligibility was approved,

Defendants used this $17,500 credit, in part, to pay off his TEACH Loans effective August 11,

2017.

        145.   Meyer requested reconsideration of his TEACH Grant conversion in October

2019. The request is still pending.

        146.   Meyer has suffered various injuries as a result of Defendants’ misconduct,

including, failing to (a) provide a credit or refund for the full amount of principal and interest

payments he made towards the TEACH Loans, (b) provide credit for the four years of qualified




{2825 / CMP / 00161551.DOCX v6}                   31
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 38 of 240



teaching he has completed and certified, (c) discharge his obligations under her Agreement to

Serve; and (d) correct any credit reporting issues as a result of the grant-to-loan conversion.

       Amanda Miller

       147.    Plaintiff Amanda Miller (“Miller”) is a resident of Richmond, Virginia. Miller

earned a bachelor’s degree in Psychology and Criminal Justice from Thiel College in Greenville,

Pennsylvania in 2014 and her Master of Arts in Forensic and Legal Psychology in 2014 from

Marymount University. During school, Miller interned with the Pennsylvania Board of Probation

and Parole, as well as the U.S. Marshals Service. Today, Miller is a Capital Mitigation Specialist

with the Office of the Capital Defender in Richmond, Virginia.

       148.    Miller received various federal student loans to help pay the costs of her

education. Today, Miller owes almost $100,000 in student loans. To help manage her repayment

obligations, Miller enrolled in a PAYE Plan and is pursuing loan forgiveness under the PSLF

program. PHEAA has serviced Miller’s federal student loans since January 2017. Prior to that,

Miller’s loans were serviced by Navient.

       149.    Miller has made consistent, on-time, monthly payments since enrolling in an IDR

Plan with another servicer for approximately two years as required by the PSLF Program. As a

result, she should have approximately 30 Qualifying Payments towards loan forgiveness under

the PSLF program. However, PHEAA has credited her for less than half that amount.

       150.    Miller has suffered various injuries as a result of Defendants’ misconduct,

including: (a) denial of the benefits of IDR Plans, and (b) denial of the opportunity to make

qualifying payments, which delays loan forgiveness under the PSLF Program and her IDR Plan.

       Adam Morris

       151.    Plaintiff Adam Morris (“Morris”) is a resident of Cumberland County,

Pennsylvania. Morris earned a bachelor’s degree from Penn State University in 2005 and a Juris

{2825 / CMP / 00161551.DOCX v6}                  32
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 39 of 240



Doctor from Duquesne University School of Law in 2012. After graduating law school, Morris

was employed full time by Warren and Forest Counties, Commonwealth of Pennsylvania, as a

judicial law clerk from November 1, 2012, until August 22, 2014. Morris was employed full time

by Centre County, Commonwealth of Pennsylvania, as an Assistant District Attorney from

September 2, 2014, until October 1, 2015. Morris currently works full time in the Governor’s

Office of General Counsel in Harrisburg, where he has served as Assistant Counsel for the

Pennsylvania Department of Labor and Industry and Prosecutor for the Pennsylvania Department

of State since 2015.

       152.    To help pay for his education, Morris took out an FFEL Loan and several Direct

Loans. Morris enrolled in the IBR or another IDR Plan and is pursuing loan forgiveness under

the PSLF program. Had Morris known that his FFEL loan was ineligible for PSLF, he would

have consolidated that loan into a PSLF Direct Consolidation Loan at the earliest possible

opportunity.

       153.    PHEAA has serviced Morris’ loans since graduating from law school in 2012.

       154.    Beginning in 2012 and each year thereafter, as well as with each change of

employment, Morris submitted a PSLF Employment Certification Form to PHEAA. PHEAA

determined that Morris’s employment with the Commonwealth of Pennsylvania, the Governor’s

Office of General Counsel, Warren and Forest Counties, and Centre County qualified as eligible

employers for the PSLF program. However, PHEAA did not advise Morris that his FFEL loans

did not qualify for PSLF until 2016.

       155.    To qualify his FFEL loan for PSLF, Morris had to consolidate his FFEL loan with

some of his undergraduate Direct Loans into a Federal Direct Consolidation Loan. However, by

doing so, Morris lost credit for any qualifying payments he made toward those undergraduate



{2825 / CMP / 00161551.DOCX v6}                33
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 40 of 240



Direct Loans. Had PHEAA advised him that his FFEL loan did not qualify for PSLF when he

first submitted his Employment Certification Form in 2012, he would have consolidated his

loans then.

        156.   Furthermore, in January 2017, Morris submitted an IDR Plan Request Form to

request that he be placed on “the plan with the lowest monthly payment.” Defendants, however,

failed to advise him that being placed on the plan “with the lowest monthly payment” could

result in a change of repayment plans, which in turn would cause any accrued interest to

capitalize.

        157.   When PHEAA processed his recertification paperwork, they processed a change

from Morris’ current IBR Plan to REPAYE – the plan with the lowest payment. As a result,

interest was capitalized.

        158.   Morris has suffered various injuries as a result of Defendants’ misconduct,

including the: (a) denial of the opportunity to make qualifying payments towards the PSLF

program and IDR Plan, which has delayed his progress towards loan forgiveness; and (b)

capitalization of accrued interest, which increases his overall principal balance and monthly

payment amount.

        Megan Musser a/k/a Megan Holland

        159.   Plaintiff Megan Musser a/k/a Megan Holland (“Musser”) is a resident of Tinley

Park, Illinois. Musser received three TEACH Grants totaling $12,000 from 2008 to 2011 to help

pay the costs of pursuing her bachelor’s degree in mathematics and psychology from North

Central College and executed the required Agreement to Serve. Musser has taught full-time as a

highly qualified teacher at a school serving low-income students in a high-need field since

August 2011. PHEAA serviced Musser’s improperly converted TEACH Grant loans.



{2825 / CMP / 00161551.DOCX v6}                 34
         Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 41 of 240



         160.    Musser submitted the initial 120-day certification upon completing her TEACH

eligible program of study in 2011 to confirm that she was employed full-time in a qualifying

teaching position.

         161.    Musser thereafter submitted the annual certification in 2012 and 2013 to certify

that she had taught for one complete academic year, or was currently teaching, full-time in a

qualifying teaching position.

         162.    In 2014, PHEAA posted notice of the annual certification obligation only to

Musser’s paperless inbox at www.myfedloan.com, which Musser was not aware and did not

receive. As a result, she missed her certification deadline.

         163.    On August 27, 2014, Musser logged into her online account at

www.myfedloan.com and saw that her TEACH Grants had been converted to interest-bearing

loans.

         164.    Musser made approximately $7,325.25 in payments toward her TEACH loans

from 2014 to 2019.

         165.    In February 2019, Musser requested reconsideration of her TEACH Grant

conversion. Defendants approved her request on July 12, 2019 and reinstated her TEACH Grants

on September 28, 2019. Defendants, however, refunded Musser only $1,676.50 of the $7,325.25

in payments she made towards her TEACH loans.

         166.    On October 4, 2019, PHEAA notified Musser that her TEACH Grant obligation

was fulfilled.

         167.    Musser has suffered various injuries as a result of Defendants’ misconduct,

including, failing to provide a credit or refund for the full amount of principal and interest

payments she made towards the TEACH Loans.



{2825 / CMP / 00161551.DOCX v6}                  35
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 42 of 240



       Heather Pruess

       168.    Plaintiff Heather Pruess (“Pruess”) is a resident of Portland, Oregon. She earned a

Bachelor of Science in Sociology from Boise State University in 2000 and an MPA in Public

Administration/Nonprofit Management in 2007 from Portland State University. Today, Pruess is

a Donor Relations Officer at a community foundation, a statewide community foundation

supporting diverse communities across Oregon through philanthropy.

       169.    From 1995 to 2000 and 2005 to 2007, Pruess received various federal student

loans to help pay the costs of her education. Today, Pruess owes approximately $100,000 in

student loans. To help manage her repayment obligations, Pruess is enrolled in the REPAYE

Plan and is pursuing loan forgiveness under the PSLF program. PHEAA services Pruess’s

federal student loans.

       170.    On January 22, 2017, Pruess received a letter from PHEAA advising her that her

IDR recertification deadline was March 27, 2017. Pruess submitted her recertification paperwork

in early February 2017, well before this deadline. Still, PHEAA failed to process Pruess’

paperwork until May 2017.

       171.    Furthermore, at no time did Defendants adequately advise Pruess that switching

from an IDR Plan to another plan would cause any accrued interest to capitalize.

       172.    As a result of the above delays in processing her paperwork and/or from

switching IDR Plans, $4,667.25 of accrued interest capitalized on February 22, 2017 and another

$530.04 of interest capitalized on April 11, 2017.

       173.    Pruess suffered various injuries as a result of PHEAA’s mismanagement,

including the: (a) exhaustion of her eligibility for forbearance in the future, when she may

actually need it; (b) denial of the opportunity to make qualifying payments towards loan

forgiveness under the PSLF program and the IDR Plan; (c) denial of Federal Interest Subsidies
{2825 / CMP / 00161551.DOCX v6}                 36
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 43 of 240



that the Department must contribute on her behalf during repayment; and (d) capitalization of

accrued interest, which adds to her principal and increases her monthly payment amount.

       Meagan Pryor

       174.    Plaintiff Meagan Pryor (“Pryor”) is a resident of Clarks Summit, Pennsylvania.

Pryor graduated from Nova Southeastern University with a degree in Clinical Psychology. Upon

completion of her program, Pryor began practicing as a psychotherapist under the supervision of

a licensed psychologist. Pryor became licensed as a clinical psychologist in March of 2018, at

which time she started to practice independently.

       175.    Pryor received federal student loans to help pay the cost of her education. Today,

Pryor has approximately $332,000 in student loans outstanding including principal and interest.

PHEAA has been Pryor’s loan servicer since May 2013.

       176.    Pryor had been repaying her loans under an IBR Plan. On November 29, 2014,

Pryor received a letter indicating that her application to recertify her IBR application for 2015

needed to be received within ten days of January 25, 2015. On January 24, 2015, Pryor mailed

her IBR application documents along with a letter dated that same date. The letter enclosed

Pryor’s income tax documents for verification purposes and explained that because Pryor had not

yet received her 2014 tax documents from her former employer, she included her final pay stub

which reflected her full year earnings. In response to her submission, Pryor received a letter from

PHEEA dated January 30, 2015 titled “the IBR application you requested.”

       177.    Instead of using the income documents Pryor submitted to recalculate her new

IBR monthly payment, as regulations require, PHEAA calculated Pryor’s monthly payment

under the Standard Repayment Plan at a much higher monthly amount.

       178.    Faced with a much higher new payment amount, Pryor agreed under duress to be

placed into general forbearance for approximately two months starting in March 2015. As a
{2825 / CMP / 00161551.DOCX v6}                  37
         Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 44 of 240



result, PHEAA improperly capitalized over $34,000 in interest on her loans increasing her

principal balance dramatically.

          179.   Pryor has suffered various injuries as a result of PHEAA’s failure to process her

IDR paperwork, including the: (a) exhaustion of her eligibility for forbearance in the future,

when she may actually need it; (b) denial of Federal Interest Subsidies that the Department must

contribute on her behalf during repayment; (c) denial of the opportunity to make qualifying

payments towards forgiveness under an IDR Plan; and (d) capitalization of accrued interest,

which adds to her principal and increases her monthly payment amount.

          Stacey Puccini

          180.   Plaintiff Stacey Puccini (“Puccini”) is a resident of Wheeling, Illinois. From 2010

to 2015, Puccini received Direct Loans to pay for her education. PHEAA services Puccini’s

federal student loans.

          181.   On May 24, 2017, Puccini submitted a completed IDR request form to PHEAA

requesting a change in repayment plan from the Standard Repayment Plan to an IDR Plan. She

used the version of the form available on FSA’s website at that time.

          182.   In October of 2016, the Department issued a modified version of the IDR Request

form to replace its previous version of the form.2 The revised version, however, displayed the

same expiration date – October 31, 2018 – as did the previous version.3

          183.   Despite its 2016 revisions, the Department continued to display the old version of

the form on its website until at least January of 2018. When submitting her IDR request form,

Puccini used the old version of the form which was replaced by the 2016 revised version.



2
    See form at https://static.studentloans.gov/images/idrPreview.pdf (last visited Oct. 18, 2019).


{2825 / CMP / 00161551.DOCX v6}                    38
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 45 of 240



       184.    On June 22, 2017, PHEAA sent a letter to Puccini, informing her that PHEAA

could not process her request because the version of the IDR request form she had submitted was

expired. The letter instructed Puccini to complete and send the revised version of the IDR request

form, a copy of which was enclosed with the letter.

       185.    Shortly after her first IDR request was denied, Puccini completed and signed the

revised version of the IDR request form and sent it to PHEAA. On July 27, 2017, PHEAA sent a

letter to Puccini, informing her that her second IDR request form could not be processed because

it contained “conflicting information.” Puccini contacted PHEAA who further explained that she

had answered a question that she was supposed to leave blank. Enclosed with the letter was an

additional IDR request form. The letter instructed Puccini to complete and return the enclosed

form with all required documents.

       186.    Despite the fact that more time was needed to process Puccini’s request for a

change in repayment plan, PHEAA did not place Puccini’s loans into administrative forbearance,

pursuant to 34 C.F.R. §685.205(b)(9), when it denied her IDR request. Had it done so, any

interest that accrued during the remaining processing of her request would not have been

capitalized or added to her loan balance.

       187.    Puccini has suffered various injuries as a result of PHEAA’s failure to process her

IDR paperwork timely and properly, including the: (a) exhaustion of her eligibility for

forbearance in the future, when she may actually need it; (b) denial of the opportunity to make

qualifying payments towards loan forgiveness under the PSLF program and the IDR Plan (c)

denial of Federal Interest Subsidies that the Department must contribute on her behalf during

repayment; and (d) capitalization of accrued interest, which adds to her principal and increases

her monthly payment amount.



{2825 / CMP / 00161551.DOCX v6}                 39
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 46 of 240



       Hannah Rockwell

       188.    Plaintiff Hannah Rockwell (“Rockwell”) is a resident of Park Ridge, Illinois.

Rockwell received federal student loans to help pay for the cost of her education. Rockwell

consolidated her loans on March 25, 2013. PHEAA services Rockwell’s federal student loans.

       189.    In June of 2016, Rockwell applied for enrollment in the REPAYE plan.

Unbeknownst to her, Rockwell’s request was approved on June 30, 2016, and her monthly

payment under the plan was calculated at $643.35.

       190.    PHEAA posted notice of Rockwell’s enrollment, payment amount, and first

installment being due on July 7, 2016 to Rockwell’s paperless inbox at www.myfedloan.com,

which Rockwell was not aware and did not receive. PHEAA did not send these notices to

Rockwell by first class mail or by email. As a result, Rockwell missed not only the July 7, 2016

payment deadline, but also those deadlines in August 2016 to January 2017, causing her loans to

become delinquent.

       191.    By January 2017, Rockwell still had not received any emails, letters, or billing

statements regarding her enrollment in REPAYE. At or around this time, she called PHEAA to

inquire as to the status of her IDR request. PHEAA informed her that the request had been

approved six months earlier, and that she had failed to make monthly payments ever since.

PHEAA also advised Rockwell that she could avoid missing future payments by enrolling in

PHEAA’s “direct debit” program, whereby monthly payments are automatically debited from the

borrower’s bank account. The representative also advised that borrowers who enroll in direct

debit receive an interest rate reduction of 0.25%.

       192.    To avoid missing future payments, Rockwell agreed to enroll in direct debit, and

provided her bank account and routing information in writing. Her direct debit plan was

approved, and timely payments were processed for the remainder of the annual payment period.
{2825 / CMP / 00161551.DOCX v6}                 40
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 47 of 240



       193.    On March 24, 2017, PHEAA posted notice that Rockwell’s annual IDR

recertification paperwork was due by May 27, 2017 to her paperless inbox at

www.myfedloan.com, again which Rockwell was not aware and did not receive. As a result, she

missed her recertification deadline.

       194.    As a result, PHEAA increased Rockwell’s monthly payments to $1,704.48, and

capitalized $558.76 of accrued interest.

       195.    Rockwell has suffered various injuries as a result of Defendants’ misconduct,

including: (a) denial of the benefits of an IDR Plan; (b) denial of the opportunity to make

qualifying payments towards forgiveness under both the PSLF program and IDR Plan; and (c)

capitalization of accrued interest, which adds to her principal and increases her monthly payment

amount.

       Seth Shelley

       196.    Plaintiff Seth Shelley (“Shelley”) is a resident of Richmond, Virginia. Shelley

earned a bachelor’s degree from Penn State University and a Juris Doctor from Pace School of

Law. Since graduating law school in 2007, Shelley has worked for qualifying employers under

the PSLF program. Today, Shelley is an attorney in the Office of the Capital Defender in

Richmond, Virginia.

       197.    From 2004 through 2007, Shelley received various federal student loans to help

pay the costs of attending law school. Today, Shelley owes approximately $30,000 in student

loans. To help manage his repayment obligations, Shelley enrolled in IDR Plans and is pursuing

loan forgiveness under the PSLF program. PHEAA has serviced Shelley’s federal student loans

since mid-2012.

       198.    Shelley has made consistent, on-time, monthly payments while working for a

PSLF qualifying employer, as required by the PSLF Program since 2008. Shelley should have
{2825 / CMP / 00161551.DOCX v6}                 41
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 48 of 240



been eligible to apply for PSLF loan forgiveness in 2018. However, Defendants miscounted his

qualifying payments.

       199.    Because of inconsistent information he has consistently received from PHEAA,

Shelley delayed applying for forgiveness under the PSLF program until paying his November

2019 bill. To this end, Shelley logged into his online PHEAA account on October 16, 2019 to

view his November 2019 bill and schedule payment of that bill for October 17, 2019. When he

logged into his account on October 16, 2019, his account displayed a projected forgiveness date

of November 7, 2019 for both of his loans, consistent with his mid-2018 review of his account

and close to the date provided in the letter he received from PHEAA on March 20, 2018. Shelley

logged back into his account on October 17, 2019. When he did so, his account displayed a

projected forgiveness date of May 7, 2019, which is close to the date provided in the other letter

described above, the one dated May 17, 2018. Shelley contacted PHEAA who indicated that

Shelley made his 120th Qualifying Payment months ago.

       200.    On October 21, 2019, PHEAA sent Shelley a letter, dated October 19, 2019,

advising him to apply for loan forgiveness under PSLF, which he did, also on October 21, 2019.

       201.    Shelley has suffered various injuries as a result of Defendants’ misconduct,

including the: (a) the opportunity to make qualifying payments towards the PSLF program and

IDR Plan, which has delayed his progress towards loan forgiveness; (b) denial of Federal Interest

Subsidies that the Department must contribute during repayment; (c) capitalization of accrued

interest, which adds to his principal and increases monthly payment amounts; and (d) requiring

Shelley to make more than the required 120-payments for loan forgiveness under PSLF.

       Chris Stevens

       202.    Plaintiff Chris Stevens (“Stevens”) is a resident of Redlands, California. Stevens

received four TEACH Grants totaling $7,515.60 for the years 2012-2015 to help pay the costs of
{2825 / CMP / 00161551.DOCX v6}                 42
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 49 of 240



pursuing his degree from National University and executed the required Agreement to Serve.

Stevens has taught full-time as a highly qualified teacher at a school serving low-income students

in a high-need field since 2015. PHEAA serviced Stevens’ converted TEACH Loans.

        203.     Stevens submitted the initial 120-day certification upon completing his TEACH

eligible program of study in 2015 to confirm that he was employed full-time in a qualifying

teaching position.

        204.     Stevens thereafter submitted the annual certification in April 2016 and April 2017

to certify that he had taught for one complete academic year, and was currently teaching, full-

time in a qualifying teaching position.

        205.     PHEAA denied his 2016 certification because “the teaching service end date your

certifying official provided is in the future.” In other words, Stevens certified his employment

through the end of the school year when he had not yet completed that school year. Stevens made

the required change to his dates of employment and resubmitted his certification.

        206.     In September 2016, Stevens received notice that one of his Grants had been

converted into an interest-bearing loan.

        207.     When Stevens contacted PHEAA, PHEAA advised that it had not received his

certification and refused to reinstate his TEACH Grant. PHEAA also denied his 2017

certification.

        208.     Although Stevens actively confirmed his intention to satisfy the service obligation

for both years, Defendants converted his TEACH Grants to TEACH Loans based on a hyper-

technicality on the certification form.

        209.     Stevens could not afford to make payments towards his TEACH loans and they

entered default status on or about August 14, 2018.



{2825 / CMP / 00161551.DOCX v6}                  43
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 50 of 240



       210.    On February 4, 2019 Stevens requested reconsideration of his grant-to-loan

conversions. Defendants approved his request on April 24, 2019 but reinstated only one of his

four TEACH Grants. Defendants have not reinstated his other Grants.

       211.    On April 23, 2019, the Department issued a wage garnishment order to withhold

15% of Stevens’ disposable income to collect on the remaining three TEACH loans that

Defendants failed to reinstate. To date, the Department has garnished approximately $1,250.00

of Stevens’ income.

       212.    Stevens has suffered various injuries as a result of Defendants’ misconduct,

including, failing to (a) reinstate his TEACH Grants upon approval of his reconsideration

request, (b) provide a credit or refund for the full amount of principal and interest payments he

made towards the TEACH Loans, (c) provide a credit or refund for the amount of income

garnished from his wages; and (d) correct any credit reporting issues as a result of the grant-to-

loan conversions.

       Adele S. Turnage

       213.    Plaintiff Adele S. Turnage (“Turnage”) is a resident of Gainesville, Florida. From

2009 to 2012, Turnage received multiple FFEL loans to pay for her daughter’s college education.

Turnage consolidated these loans in 2013 into a Direct Consolidation Loan. Today, Turnage

owes approximately $125,000 on the student loans she took out on her daughter’s behalf.

PHEAA has been Turnage’s student loan servicer since 2013.

       214.    Turnage’s loans entered repayment status in 2013 and she paid $861.80 per month

under the Standard Repayment Plan from June 2013 through July 2014.

       215.    When the Standard Repayment Plan amount proved to be unaffordable, Turnage

contacted PHEAA for help in August 2014. Rather than advise Turnage about the availability of

IDR Plans and review her options, PHEAA steered Turnage into a forbearance from August
{2825 / CMP / 00161551.DOCX v6}                  44
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 51 of 240



2014 through July 2015. Despite the fact she was excused from making any payments during this

time, Turnage paid $430.00 per month just to keep up with the interest that was accumulating.

Furthermore, when Turnage contacted PHEAA in August 2014 for help, PHEAA failed to

disclose that entering forbearance would cause accrued interest to capitalize at the end of the

forbearance period. To this end, $4,864.34 of accrued interest was capitalized on Turnage’s

account on August 5, 2015.

       216.    After her forbearance period ended, Turnage again contacted PHEAA in October

2015. At that time, PHEAA finally informed her of the availability of IDR Plans and she enrolled

in the IBR Plan. Her new IBR monthly payment was $342.00 – nearly $100 less than the $430

monthly payment she had made without obligation during the twelve month forbearance from

August 2014 through July 2015. When Turnage later asked PHEAA why it had not informed her

before about IDR Plan options when she first sought help in August 2014, PHEAA replied:

“PHEAA isn’t required to inform borrowers about these options if the client doesn’t ask.”

       217.    Turnage has suffered various injures as a result of Defendants’ misconduct,

including: (a) exhaustion of her eligibility for forbearance in the future, when she may actually

need it; (b) denial of the benefits of an IDR Plan; (c) denial of the opportunity to make qualifying

payments towards forgiveness under both the PSLF program and IDR Plan; and (d)

capitalization of accrued interest, which adds to her principal and increases her monthly payment

amount.

       Katherine Wardlow

       218.    Plaintiff Katherine Wardlow (“Wardlow”) is a resident of Rochester, New York.

Wardlow received a $2,000 TEACH Grant in 2010 to help pay the costs of pursuing her degree

for English as a Second Language from Nazareth College and executed the required Agreement

to Serve. Wardlow has taught full-time as a highly qualified teacher in a high-need field at a
{2825 / CMP / 00161551.DOCX v6}                 45
         Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 52 of 240



school serving low-income students since 2013. PHEAA services Wardlow’s federal student

loans.

         219.   Wardlow submitted the initial 120-day certification upon completing her TEACH

eligible program of study in 2012 or 2013 to confirm that she was employed full-time in a

qualifying teaching position and intended to meet the terms and conditions of the Agreement to

Serve.

         220.   Wardlow thereafter submitted the annual certification in 2013, 2014, 2015, and

2016 to certify that she had taught for one complete academic year, and was currently teaching,

full-time in a qualifying teaching position.

         221.   Although Wardlow actively confirmed her intention to satisfy the service

obligation, in 2016, Defendants improperly converted her TEACH Grant to an interest-bearing

loan based on a hyper-technicality on the certification form.

         222.   As a result, Wardlow began making $50 monthly payments towards her TEACH

Loan until February 4, 2019 when she requested reconsideration of her TEACH Grant

conversion.

         223.   On February 4, 2019, Wardlow received notice that her TEACH Loan would be

reconverted back into a TEACH Grant and that Defendants would “make the appropriate

adjustments to [her] account to ensure that [Wardlow] receive credit for any payments made on

those loans.” Defendants, however, only partially refunded Wardlow $193.45 in payments she

made towards her TEACH loan.

         224.   Wardlow has suffered various injuries as a result of Defendants’ misconduct,

including, failing to (a) provide a credit or refund for the full amount of principal and interest

payments she made towards the TEACH Loan, (b) provide credit for the four years of qualified



{2825 / CMP / 00161551.DOCX v6}                  46
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 53 of 240



teaching she has completed and certified, (c) discharge her obligations under her Agreement to

Serve; and (d) correct any credit reporting issues as a result of the grant-to-loan conversion.

       Maggie Webb

       225.    Plaintiff Maggie Webb (“Webb”) is a resident of Arlington, Massachusetts. Webb

received a $4,000 TEACH Grant in 2012 to help pay the costs of pursuing her degree from

University of Massachusetts - Boston and executed the required Agreement to Serve. Webb has

taught full-time as a highly qualified teacher in a high-need field at a school serving low-income

students since 2013.

       226.    Plaintiff Webb submitted the annual certification in 2014 and 2015 to certify that

she had taught for one complete academic year, and was currently teaching, full-time in a

qualifying teaching position.

       227.    Although Webb actively confirmed her intention to satisfy the service obligation,

Defendants converted her TEACH Grant to an interest-bearing loan effective October 8, 2015.

       228.    PHEAA claims it converted Webb’s TEACH Grant to a Loan because Webb

failed to submit her 2015 certification before the August 24, 2015 deadline.

       229.    However, Webb submitted her 2015 annual TEACH certification by U.S. Mail on

August 7, 2015, more than two weeks before this deadline.

       230.    In March 2019, Webb requested reconsideration of her erroneous TEACH Grant

conversion. Defendants approved her request and reinstated Webb’s TEACH Grant.

       231.    Webb has suffered various injuries as a result of Defendants’ misconduct,

including, failing to (a) provide a credit or refund for the full amount of principal and interest

payments she made towards the TEACH Loan, and (b) correct any credit reporting issues as a

result of the grant-to-loan conversion.



{2825 / CMP / 00161551.DOCX v6}                  47
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 54 of 240



       Nichole Wolff

       232.    Plaintiff Nichole Wolff (“Wolff”) is a resident of Depoe Bay, Oregon. She earned

a Bachelor of Science and master’s degree from the University of Minnesota. Wolff received

various Direct Loans to help pay the costs of her education. On or about June 18, 2007, Wolff

consolidated her loans into Direct Consolidation Loans. Today, Wolff still owes approximately

$30,000 on her student loans.

       233.    PHEAA has been Wolff’s student loan servicer since December 2016. Prior to

PHEAA, Wolff’s loans had been serviced by other loan servicers.

       234.    Wolff has worked for a qualifying public service organization for the purpose of

PSLF since graduating in 2005 and has made consistent, on-time PSLF qualifying payments

during this time.

       235.    In August and September 2016, Wolff submitted PSLF Employment Certification

Forms, one for each of her two employers, to EdFinancial Services, LLC, her then student loan

servicer. Her loans were then transferred to PHEAA (as the exclusive PSLF loan servicer).

PHEAA notified Wolff in writing of the transfer and acknowledged her interest in PSLF.

PHEAA, however, did not advise Wolff that she was not on a PSLF-eligible repayment plan.

Wolff’s prior loan servicers also failed to advise her that she was not on a PSLF-eligible

repayment plan.

       236.    Having made 120-months of payments as of 2017, Wolff submitted a PSLF

application for loan forgiveness in the second half of that year.

       237.    After several months, during which she continued to make monthly payments,

Wolff contacted PHEAA to ask about the status of her PSLF application. Only then did

Defendants inform her that she was not on a PSLF-eligible repayment plan and had not made a



{2825 / CMP / 00161551.DOCX v6}                  48
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 55 of 240



single qualifying payment. PHEAA reviewed with Wolff her repayment plan options, including

both PSLF-eligible and non-PSLF-eligible repayment plans.

       238.    However, because Wolff has been diagnosed with Stage 4 appendix cancer and

her health is uncertain, Wolff chose to enroll in the repayment plan with the lowest monthly

payment, which was a non-qualifying PSLF repayment plan. She continues to make her monthly

payments under this new payment schedule.

       239.    Plaintiff Wolff was told by a PHEAA representative that there simply was no

appeal process.

       240.    Had the Department and its loan servicers timely advised Wolff that she was not

on a PSLF-qualifying repayment plan, she would have already obtained PSLF loan forgiveness.

       241.    Defendants (1) failed to notify Wolff that despite working in public service her

loan type and/or repayment plan did not qualify for Public Service Loan Forgiveness and (2)

improperly placed her into forbearance. Wolff has suffered various injuries as a result of

Defendants’ misconduct, including: (a) denial of the benefits of IDR Plans; and (b) denial of the

opportunity to make qualifying payments, which delays loan forgiveness under the PSLF

Program and her IDR Plan.

       242.    Plaintiffs Asby, Charles, Charles, Jones, Meyer, Musser, Stevens, Wardlow, and

Webb are collectively referred to as the “TEACH Plaintiffs.”

       243.    Plaintiffs Anderson, Arany, Brady, Coleman, Gallagher, Hawkins, Johnson,

Leone, King, Lathrop, Meckfessel, Morris, Pruess, Pryor, Puccini, Rockwell, Shelley, Turnage,

and Wolff are collectively referred to as the “IDR Plaintiffs.”




{2825 / CMP / 00161551.DOCX v6}                 49
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 56 of 240



       244.    Plaintiffs Bonham, Coleman, Davis, Gallagher, Dr. Gupta, Harig, King, Lathrop,

Levis, Meckfessel, Miller, Morris, Pruess, Shelley, and Wolff are collectively referred to as the

“PSLF Plaintiffs.”

B.     Defendants

       245.    Defendant Pennsylvania Higher Education Assistance Agency, or PHEAA, is a

Pennsylvania corporation with its principal place of business at 1200 North 7th Street,

Harrisburg, Pennsylvania 17102. PHEAA is a national provider of student financial aid services,

including servicing of student loans owned by the federal government. PHEAA conducts its

federal student loan servicing activities as FedLoan Servicing (“FedLoan”). PHEAA is

financially independent of the Commonwealth of Pennsylvania, generates its own commercial

revenue, and makes its own fiscal and policy decisions.

       246.    Defendant U.S. Department of Education (“Department) is a United States federal

agency headquartered in the District of Columbia with its principal office located at 400

Maryland Avenue, SW, Washington DC, 20202.

       247.    Defendant Secretary Elisabeth DeVos (“Secretary DeVos”) is sued solely in her

official capacity as Secretary of Education, in which capacity she has the ultimate responsibility

for the activities of the Department, including the actions complained of in this Complaint.

Secretary DeVos maintains an office at 400 Maryland Avenue, SW, Washington, D.C. 20202.


                                JURISDICTION AND VENUE

       248.    This court has original subject matter jurisdiction under 28 U.S.C. § 1331, 5

U.S.C. § 702, and 28 U.S.C. § 1361.

       249.    This Court also has subject matter jurisdiction pursuant to the Class Action

Fairness Act, 28 U.S.C. § 1332(d)(2), because the aggregate amount in controversy exceeds the


{2825 / CMP / 00161551.DOCX v6}                 50
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 57 of 240



sum or value of $5,000,000, exclusive of interest and costs, and is between citizens of different

states. Supplemental jurisdiction exists over the state law claims pursuant to 28 U.S.C. § 1367.

        250.     This Court has personal jurisdiction over PHEAA because PHEAA conducts

business throughout the United States, including this District, has substantial contacts with this

District, and has engaged in the illegal scheme alleged in this Complaint, that was directed at and

had the intended effect of causing injury to persons and entities residing in, located in, or doing

business in this District.

        251.     The Department has waived sovereign immunity as to the relief requested in this

matter pursuant to 5 U.S.C. § 702.

        252.     Defendants’ actions give rise to an actual controversy for purposes of the

Declaratory Judgment Act and Article III of the U.S. Constitution. As described herein, Plaintiffs

have suffered an invasion of a legally protected interest which is concrete and particularized and

actual and imminent. There is a causal connection between Plaintiffs’ injuries and Defendants’

offensive conduct. And Plaintiffs’ injuries will be redressed by a favorable decision.

        253.     Venue is proper pursuant to 28 U.S.C. § 1391 because Defendants regularly

conduct business in this District and a substantial part of the events giving rise to the claims

occurred here.




{2825 / CMP / 00161551.DOCX v6}                  51
         Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 58 of 240



                                         BACKGROUND

A.       Federal Student Loans and Loan Forgiveness Programs

                1. Federal Student Loans

         254.   Approximately 92%, or $1.4 trillion, of all outstanding student loan debt is

currently owned by the federal government.4

         255.   Federal student loans offer many benefits that private loans issued by traditional

lenders do not. These include fixed interest rates, income-based repayment plans, loan

cancellation for certain types of employment, deferment (postponement) options, and interest

rate reduction based on repayment method. Also, private loans usually require a credit check,

while most federal loans for students do not.

         256.   Since 1965, federally guaranteed student loans have been available either through

the FFEL (1965 – 2010) or Direct Loan (1994 – present) Programs.

         257.   The FFEL Program was established by the Higher Education Act of 1965

(“HEA”) and guaranteed student loans issued by private lenders to students and parents. The

Program was terminated in 2010 with the passage of the Health Care and Education

Reconciliation Act of 2010. Although no new FFEL loans have been made since June 30, 2010,

millions of FFEL loans originated and disbursed on or before that date are still serviced today.

         258.   The Direct Loan Program was authorized by the Student Loan Reform Act of

1993 under the HEA,5 and was first implemented in the 1994 –1995 academic year. Loans issued

under the Direct Loan Program are issued directly to students and parents through the

Department of Education. Unlike FFEL Loans, Direct Loans originate with the Department and


4
 Teddy Nykiel, 2019 Student Loan Debt Statistics, Nerd Wallet, (Sept. 20, 2019), avaible at
https://www.nerdwallet.com/blog/loans/student-loans/student-loan-debt/.
5
    20 U.S.C. §§ 1087a (2008).

{2825 / CMP / 00161551.DOCX v6}                  52
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 59 of 240



are funded through the U.S. Department of the Treasury. Since the termination of the FFEL

Program in 2010, all new federal loans have been disbursed under the Direct Loan Program.

       259.    The FFEL and Direct Loan Programs were designed to expand access to higher

education to those who have financial need and to serve the best interests of those students. As

the Senate Health Committee on Health, Education, Labor, and Pensions (“HELP”) stated in its

2007 Report on the HEA:

               The committee believes strongly that lenders, guaranty agencies and
               institutions of higher education must act with honesty and integrity
               at all times to ensure that the financial aid programs under title IV
               serve the best interests of students.6

       260.    The Department echoed that objective in a June 2008 “Dear Colleague” letter,

noting the Department’s “pledge to work with the student lending community in forward looking

solutions to ensure FFEL Program and other student lending programs serve the best interests of

students and taxpayers for years to come.”7

       261.    Similarly, the House of Representatives Committee on Education and Labor

stated: “[t]he nation’s financial aid system exists for a single purpose: to serve students and their

families.”8




6
 S. REP. NO. 110-231, at 27 (2007), available at
https://www.congress.gov/110/crpt/srpt231/CRPT-110srpt231.pdf.
7
  Letter from Vincent Sampson, Deputy Assistant Secretary, Office of Postsecondary Education,
to Department Colleagues (Jun. 19, 2008), available at
https://ifap.ed.gov/dpcletters/061908GEN0808.html (last visited Nov. 8, 2019) (emphasis
added).
8
 H. REP. NO. 110-500, at 240 (2007), available at https://www.congress.gov/110/crpt/hrpt500/
CRPT-110hrpt500.pdf.

{2825 / CMP / 00161551.DOCX v6}                  53
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 60 of 240



              2. Repayment and Income-Driven Repayment (“IDR”) Plans

       262.   When federal student loans first enter repayment, borrowers may select from one

of several repayment plans.

       263.   Under the Standard Repayment Plan, a borrower’s monthly payments are fixed

for a 10-year repayment term. This plan typically results in the highest monthly payment amount,

but less interest over the term of the loan. The Standard Repayment Plan is the default repayment

plan for borrowers who do not choose another plan.

       264.   Borrowers may also choose the Graduated Repayment Plan, which maintains a

10-year repayment term but allows the payments to start small and gradually increase every two

years. The Extended Repayment Plan extends the repayment term to as many as 25 years and

allows for either fixed or graduated monthly payments.

       265.   Recognizing the financial challenges that borrowers face when repaying their

loans, the federal government also offers four income-drive repayment plans designed to make

the repayment of federal student loans less onerous and help borrowers better manage their

student loan debt. These IDR Plans include:

                  Income-Contingent Repayment (“ICR”);

                  Income-Based Repayment (“IBR”);

                  Pay-As-You-Earn (“PAYE); and

                  Revised Pay-As-You-Earn (“REPAYE”).

   (collectively “IDR Plans”).




{2825 / CMP / 00161551.DOCX v6}                54
         Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 61 of 240



         266.    As of March 2019, more than 7.8 million Direct Loan and FFEL borrowers were

enrolled in an IDR Plan.9

         267.    IDR Plans are unique to the federal financial aid system and have several qualities

that make them attractive to student loan borrowers.

         268.    For example, a borrower’s monthly payment amount is based on his or her annual

income and family size. The monthly payment amount is calculated as a percentage of his or her

discretionary income and capped at 10-20% of that income.10 This income-driven payment is

designed to provide a more affordable monthly payment than is available under the 10-year

Standard Repayment Plan and may be as low as $0 per month.

         269.    Certain IDR Plans (IBR and PAYE) are available only to borrowers with a

“Partial Financial Hardship,” i.e. their annual payments under the 10-year Standard Repayment

Plan exceed 10% (PAYE) or 15% (IBR) of the difference between their Adjusted Gross Income

and 150% of the poverty line for their family size.11

         270.    Another benefit of IDR Plans is loan forgiveness (separate from the Public

Service Loan Forgiveness Program). Each IDR Plan forgives the outstanding balance on eligible

loans after 20 or 25 years (depending on the plan) of qualifying repayment. Periods of

forbearance, however, do not count towards the qualifying repayment period.

         271.    Certain IDR Plans (IBR, PAYE, and REPAYE) further provide for federal

interest subsidy benefits. If a borrower’s monthly payment amount does not cover the interest


9
 Press Release, Federal Student Aid, U.S. Dept. of Educ., Federal Student Aid Posts New
Reports to FSA Data Center (Aug. 7, 2019), available at
https://ifap.ed.gov/eannouncements/080719FSAPostsNewReportsToFSADataCenter.html.
10
  34 C.F.R. § 685.209(a)(1)(v) (PAYE); 34 C.F.R. § 685.209(b)(1)(ii) (ICR); 34 C.F.R. §
685.209(c)(2) (REPAYE); 34 C.F.R. § 685.221(a)(5) (IBR).
11
     34 C.F.R. § 685.209(a)(1)(v) (PAYE); 34 C.F.R. § 685.221(a)(5) (IBR).

{2825 / CMP / 00161551.DOCX v6}                  55
         Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 62 of 240



that accrues, the government will pay 100% of the outstanding interest on subsidized loans for

the first three years the borrower begins repaying the loans under the plan. For REPAYE, the

federal government additionally pays 50% of the outstanding interest on a borrower’s

unsubsidized loans for the first three years and 50% of the outstanding interest on subsidized

loans after the first three years. The government does not pay accrued interest during periods for

which the borrower receives an economic hardship deferment.12

          272.   Exhibit A summarizes and compares the terms and benefits of the four IDR Plans.

          273.   When borrowers enroll in an IDR Plan, it is effective for a one-year period

(“Annual Repayment Period”). To renew the plan for each subsequent year, borrowers must

submit documentation each year to certify their income level and family size.13

          274.   The Department is required to send the borrower written notice of the annual

deadline for recertifying their IDR Plan eligibility and the consequences for failing to recertify

within ten days of the annual deadline. These consequences include a significant increase in

monthly payments from a low affordable amount to the amount dictated by the Standard

Repayment Plan, and the capitalization of any accrued interest. In addition, the valuable federal

interest subsidy benefit provided under the IBR, PAYE, and REPAYE plans is lost.

          275.   When a borrower submits his or her annual IDR Plan paperwork, the loan servicer

must “promptly” determine the new monthly payment amount.14 The Department has stated that

the target turnaround time to process IDR applications and recertifications is approximately


12
     34 C.F.R. § 685.209(a)(2)(iii).
13
  34 C.F.R. § 685.209(a)(5)(i) (PAYE); 34 C.F.R. § 685.209(b)(3)(vi) (ICR); 34 C.F.R. §
685.209(c)(4)(i) (REPAYE); 34 C.F.R. § 685.221(e)(1) (IBR).
14
  34 C.F.R. § 685.209(a)(5)(viii)(a) (PAYE); 34 C.F.R. § 685.209(b)(3)(vi)(E)(1) (ICR); 34
C.F.R. § 685.209(c)(4)(viii)(a) (REPAYE); 34 C.F.R. §685.221(e)(8)(i) (IBR)).


{2825 / CMP / 00161551.DOCX v6}                  56
         Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 63 of 240



fifteen days.15 And according to a July 20, 2016 policy direction memorandum on student loan

servicing from then Under Secretary for the Department, Ted Mitchell, to James Runcie, Chief

Operating Officer of Federal Student Aid (“FSA”) (FSA is an office of the U.S. Department of

Education),16 loan servicers should process IDR paperwork within ten days.17

          276.   Thus, the loan servicer has an affirmative duty to efficiently process the

borrower’s recertification materials to ensure smooth re-enrollment from one year to the next.

          277.   While the loan servicer is processing a borrower’s IDR renewal request, it “must

maintain the borrower’s current scheduled monthly payment amount” until the new payment

amount is determined.18

          278.   Regardless of which repayment plan a borrower is on, borrowers may change

plans at any time during the repayment period. Although not adequately disclosed to borrowers,




15
   Douglas-Gabriel, Danielle, Delays. Backlogs. Confusing applications. Obama’s latest student
loan plan is having growing pains, THE WASHINGTON POST, April 5, 2016,
http://wapo.st/2oAcgbJ (last visited Oct. 14, 2019) (“Officials at the department say the majority
of servicers are meeting or exceeding the target turnaround time of 15 days. However, PHEAA,
which primarily handles borrowers seeking public service loan forgiveness, has a significant
backlog, according to the department.”).
16
   According to the Department, FSA is a “performance-based organization.” About Ed /
Overview, U.S. Dept. of Educ., last modified Oct. 17, 2017, available at
https://www2.ed.gov/about/offices/list/fsa/index.html (last visited Nov. 7, 2019).
17
   Policy Memo from Ted Mitchell, Under Secretary, U.S. Dept. of Educ., to James Runcie,
Chief Operating Officer, Fed. Student Aid, July 20, 2016, as updated October 17, 2016, 11,
available at
https://www.help.senate.gov/imo/media/doc/Servicing%20Recompete%20Policy%20Memo.pdf
(last visited Oct. 14, 2019) (hereinafter “July 2016 Policy Memo”).
18
     34 C.F.R. §685.221(e)(8)(ii).


{2825 / CMP / 00161551.DOCX v6}                   57
         Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 64 of 240



there may be harsh financial consequences for doing so. For instance, all outstanding interest is

capitalized when changing from an IDR Plan to another plan.19

          279.   For the IBR Plan, a borrower must also make one payment under the Standard

Repayment Plan before switching to any other payment plan.20 Because this payment amount is

often unaffordable to borrowers, they can instead request a “reduced payment forbearance” and

make a payment as low as $5.00.21 However, any payments made during the “reduced payment

forbearance,” period do not count as a qualifying payment towards loan forgiveness.

                 3. General and Administrative Forbearance

          280.   Borrowers who cannot afford their monthly payments due to an economic

hardship can seek relief by requesting a general forbearance. A general forbearance allows a

borrower to temporarily stop making payments or to temporarily reduce his or her monthly

payment amount for a specified period under certain circumstances such as financial hardship,

poor health, or other acceptable reasons.22

          281.   While a general forbearance may provide a borrower with temporary financial

relief, it can be extremely costly in the long run. Any unpaid interest that accrues during the

forbearance period is “capitalized,” or added to the principal balance of the borrower’s loan.

Capitalization will therefore increase the principal balance and the total cost of the loan.

Furthermore, because borrowers temporarily cease making payments, forbearance delays the

borrower’s progress toward loan forgiveness.



19
  34 C.F.R. § 685.221(b)(4) (IBR); 34 C.F.R. § 685.209(a)(2)(iv)(A) (PAYE); 34 C.F.R. §
685.209(c)(2)(iv) (REPAYE).
20
     34 C.F.R. § 685.221(d)(2)(ii).
21
     34 C.F.R. § 685.205(a).
22
     34 C.F.R. §685.205(a).

{2825 / CMP / 00161551.DOCX v6}                  58
         Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 65 of 240



         282.    Loan servicers may also place a borrower’s loans into “administrative

forbearance” in certain circumstances without the borrower’s approval, such as a period

necessary to determine a borrower’s eligibility for discharge due to bankruptcy, closed school,

and other qualifying events, local or national emergencies, and instances of death or disability.

         283.    Relevant to this case, a loan servicer may also grant an administrative forbearance

for a period up to sixty days when additional time is needed to collect and process documents

supporting a borrower’s request to change repayment plans (“B-9 Administrative

Forbearance”).23 Interest that accrues during a B-9 Administrative Forbearance period is not

capitalized.

                 4. Public Service Loan Forgiveness Program

         284.    Publicly available data suggests that 1-in-4 U.S. workers are employed by a

public service organization.24 Many professions in this segment of the workforce require

advanced levels of education, including classroom teachers, first responders, clinical social

workers, and early childhood education providers. But the financial costs of these new

credentials fall on individuals in careers with limited opportunity for wage growth to offset these

costs.

         285.    To address this problem, Congress established the Public Service Loan

Forgiveness Program (“PSLF”) in 2007 as part of the College Cost Reduction and Access Act

(“CCRA”) “to encourage individuals to enter and continue in full-time public service

employment by forgiving the remaining balance of their Direct Loans” after 10 years of


23
     34 C.F.R. §685.205(b)(9).
24
   CFPB, Public Service & Student Debt: Analysis of Existing Benefits and Options for Public
Service Organizations (Aug. 2013), available at
http://files.consumerfinance.gov/f/201308_cfpb_public-service-and-student-debt.pdf.


{2825 / CMP / 00161551.DOCX v6}                  59
           Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 66 of 240



service.25 In other words, PSLF was designed “to ensure that nurses, teachers, first responders

and other public servants can serve their communities without it being to their long-term

financial detriment.”26

           286.   Recent data released by the Department shows that low-to-moderate income

student loan borrowers comprise the largest share of borrowers expected to benefit from PSLF.27

As of 2016, nearly two thirds (62 percent) of borrowers who have certified intent to pursue PSLF

reported earning less than $50,000 per year.28 The vast majority of borrowers (86 percent) earned

less than $75,000 per year.29

           287.   To qualify for PSLF, borrowers must:

                          Have a qualifying loan, i.e. a Direct Loan or loans that are consolidated
                          into the Direct Loan Program;

                          Be enrolled in a qualifying repayment plan, such as an IDR Plan or the
                          Standard Repayment Plan;




25
     34 C.F.R. §685.219(a).
26
   CFPB, Staying on Track While Giving Back: The Cost of Student Loan Servicing Breakdowns
for People Serving their Communities (June 22, 2017), available at
https://www.consumerfinance.gov/data-research/research-reports/staying-track-while-giving-
back-cost-student-loan-servicing-breakdowns-people-serving-their-communities/.
27
   See U.S. Dept. of Educ., Direct Loan Public Service Loan Forgiveness, 23 (July 10, 2016),
available at
http://fsaconferences.ed.gov/conferences/library/2016/NASFAA/2016NASFAADirectLoanPSLF
.pdf (last visited Oct. 16, 2019).
28
   Barbara Hoblitzell and Melissa Shoemaker, U.S. Dept. of Educ., Federal Student Aid, Public
Service Loan Forgiveness Policy and Operations, 29 (November 2016), available at
http://fsaconferences.ed.gov/conferences/library/2016/2016FSAConfSession18.ppt (last visited
Oct. 16, 2019).
29
     Id.


{2825 / CMP / 00161551.DOCX v6}                    60
         Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 67 of 240



                         Be employed full-time by a “qualifying employer,” such as a public
                         school, emergency management, the military, or a Federal, State, local, or
                         Tribal government organization, agency or entity.30

                         Make 120 “qualifying payments,” i.e. payments for the “full scheduled
                         installment amount” made within fifteen days of the scheduled due date.31

          288.   Periods during which loans are in forbearance do not qualify towards loan

forgiveness. Additionally, if a borrower consolidates his or her loans, they will lose credit for all

previously made qualifying payments and must start accumulating qualifying payments from

zero.

          289.   In 2012, the Department awarded PHEAA an exclusive contract to manage the

PSLF Program. When a borrower with loans serviced by another loan servicer expresses intent to

satisfy the requirements for PSLF, that borrower’s loan account is transferred from its current

loan servicer to PHEAA. Borrowers participating in these programs therefore have no choice but

to have their federal loans serviced by PHEAA.

          290.   Beginning January 2012, borrowers seeking loan forgiveness under the PSLF

program may voluntarily submit an Employment Certification Form (“ECF”). According to the

Department, the ECF Process allows borrowers to certify that their employment and payments

qualify for the PSLF Program. Thus, borrowers can confirm their qualifying employment and

receive an up-to-date count of PSLF qualifying payments to monitor their progress towards loan

forgiveness.

          291.   While Defendants recommend that borrowers submit ECFs annually, or when

they change employers, borrowers are not required to do so.




30
     121 STAT. 801, Sec. 401(B); 34 C.F.R. §685.219(b)(1)(ii).
31
     34 C.F.R. §685.219(1)(iii).

{2825 / CMP / 00161551.DOCX v6}                   61
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 68 of 240



       292.    As the exclusive servicer of the PSLF Program, the Department relies on PHEAA

to process ECFs.

       293.    After completing 120 eligible monthly payments, borrowers may apply for loan

forgiveness through a separate application. If PHEAA determines that a borrower meets all of

the requirements for forgiveness, it forwards the application to the Department for final review.

If the Department agrees with PHEAA’s determination, the Department directs PHEAA to

forgive the remaining balance of the borrower’s loans.

       294.    Borrowers who began making qualifying PSLF payments when the program came

into effect in 2007 were first eligible for loan forgiveness under the PSLF Program in September

2017. Over 19,300 borrowers had submitted loan forgiveness applications as of April 2018. But

the Department approved only 55 of those applications – less than 1% of borrowers who

applied.32 Of the applications processed, over 40% were denied only because they had not yet

made the 120 qualifying payments.

       295.    After a public outcry over borrowers’ inability to gain loan forgiveness under the

PSLF Program, Congress created an add-on program called Temporary Expanded Public Service

Loan Forgiveness (“TEPSLF”) in 2018. Under TEPSLF, borrowers who made some or all of

their payments under a nonqualifying repayment plan may receive loan forgiveness. Congress set

aside $700 million for the program available to borrowers on a first come, first serve basis.

       296.    But the TEPSLF Program proved to be as big of a failure as PSLF itself.

According to a review by the United States Government Accountability Office (“GAO”),


32
   U.S. Gov’t Accountability Office, GAO-18-547, Public Service Loan Forgiveness: Education
Needs to Provide Better Information for the Loan Servicer and Borrowers at 11 (Sept. 5, 2018)
[hereinafter September 2018 GAO Report], available at
https://www.gao.gov/assets/700/694304.pdf.


{2825 / CMP / 00161551.DOCX v6}                 62
         Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 69 of 240



approximately 54,000 TEPSLF applications were processed; 99% of those applications were

rejected.33

                 5. The TEACH Grant Program

          297.   “The U.S. Department of Education estimates that our country will need

approximately 430,000 new elementary and secondary teachers by the year 2020, particularly in

high-need subject areas such as mathematics, science, and special education.”34

          298.   To attract and retain highly qualified teachers in high-need fields at low-income

schools, Congress established the Teacher Education Assistance for College and Higher

Education (“TEACH”) Grant program in 2007 under the CCRA.35

          299.   The TEACH Grant Program provides financial grants up to $4,000 per academic

year to eligible undergraduate, post-baccalaureate, and graduate students who are completing or

plan to complete course work needed to begin a career in teaching.36 Undergraduate students are

eligible to receive a maximum of $16,000 in TEACH Grants, while graduate students are eligible

for a maximum of $8,000 in TEACH Grants.37




33
   U.S. Gov’t Accountability Office, GAO-19-595, Public Service Loan Forgiveness: Improving
the Temporary Expanded Process Could Help Reduce Borrower Confusion at 11 (Sept. 5, 2019)
[hereinafter September 2019 GAO Report], available at
https://www.gao.gov/assets/710/701157.pdf (emphasis added).
34
   U.S. Gov’t Accountability Office, GAO-15-314, Higher Education: Better Management of
Federal Grant and Loan Forgiveness Programs for Teachers Needed to Improve Participant
Outcomes at 1 (Feb. 24, 2015) [hereinafter February 2015 GAO Report], available at
https://www.gao.gov/assets/670/668634.pdf.
35
     20 U.S.C. § 1070g, et seq.
36
     20 U.S.C. § 1070g-1(a)(1).
37
     20 U.S.C. § 1070g-1(d).


{2825 / CMP / 00161551.DOCX v6}                  63
         Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 70 of 240



          300.   In 2013, the Department contracted with PHEAA to be the exclusive servicer of

the TEACH Grant Program. As of June 30, 2015, PHEAA was servicing about $444.5 million in

TEACH Grants.

          301.   As of 2015, more than $593 million in TEACH Grants had been awarded since

the start of the program in 2007.38 Since then, the federal government has disbursed an additional

approximate $330 million in TEACH Grants.39

          302.   In exchange for each TEACH Grant, students must sign an Agreement to Serve

with the Department that sets forth the recipients’ rights and obligations under the TEACH Grant

Program.40 A representative copy of the Agreement to Serve is attached as Exhibit B.

          303.   By signing an Agreement to Serve, recipients agree to fulfill a service obligation

that requires them to teach (i) full time, (ii) at a low-income school (i.e., an elementary school,

secondary school, or educational service agency that serves students from low-income families);

(iii) in a high-need field (such as bilingual education and English language acquisition, foreign

language, mathematics, reading specialist, science, and special education); 41 (iv) for a total of at

least four school years within eight years after completing (or ceasing enrollment in) the course

of study for which they received the Grant (the “Service Obligation”).42




38
     February 2015 GAO Report, at 8.
39
   See Department of Education, Title IV Program Volume Reports, Grant Volume, AY 2015-
2016 (Award Year Summary), Q4; AY 2016-2017, Q4 (Award Year Summary); AY 2017-2018,
Q4 (Award Year Summary); and AY 2018-2019, Q4 (Award Year Summary), available at
https://studentaid.ed.gov/sa/about/data-center/student/title-iv (last visited Oct. 14, 2019).
40
     20 U.S.C. § 1070g-2(b); 34 C.F.R. § 686.12(a).
41
     20 U.S.C. § 1070g-2(b)(1)(C); 34 C.F.R. § 686.2(d).
42
     Exhibit B. See also 20 U.S.C. § 1070g-2(b)(1); 34 C.F.R. § 686.12(b).


{2825 / CMP / 00161551.DOCX v6}                   64
         Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 71 of 240



          304.   Recipients must “submit evidence of such employment in the form of a

certification by the chief administrative officer of the school upon completion of each year of

such service.”43

          305.   Recipients must also “actively confirm at least annually his or her intention to

satisfy the agreement to serve.”44

          306.   Under certain limited circumstances, a recipient’s TEACH Grant may be

converted to a Federal Direct Unsubsidized Loan that the recipient must pay back with

capitalized interest accruing from the date the TEACH Grant was initially disbursed to that

recipient (“TEACH Loan”).45 The Department identifies five situations that permit the

conversion of a TEACH Grant into a TEACH Loan:

                 a.        At the recipient’s request;

                 b.        The recipient ceased enrollment in the qualifying teaching program prior
                           to completion but fails to timely notify the Department that he or she is
                           meeting or intends to meet the Service Obligation;

                 c.        The recipient ceased enrollment in the qualifying teaching program prior
                           to completion but has not been determined eligible for a suspension of the
                           8-year period for completing the Service Obligation, re-enrolled in a
                           qualifying teaching program, or begun qualifying employment;

                 d.        The recipient does not actively confirm to the Secretary, at least annually,
                           his or her intention to satisfy the agreement to serve;” or

                 e.        The grant recipient failed to begin or maintain qualified employment
                           within the timeframe that would allow that individual to complete the
                           service obligation.46




43
     20 U.S.C. § 1070g-2(b)(1)(D). Exhibit B (Agreement to Serve at p. 5).
44
     34 C.F.R. § 685.43(a)(4).
45
     34 C.F.R. § 686.43.
46
     34 C.F.R. § 686.43(a).

{2825 / CMP / 00161551.DOCX v6}                      65
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 72 of 240



       307.     Defendants, however, routinely converted TEACH Grants to interest-bearing

federal loans for reasons not permitted by the Department’s own regulations.

       308.     In January 2019, the Department announced that certain TEACH Grant recipients

whose TEACH Grants were converted to TEACH Loans could request reconsideration of the

conversions by calling or emailing PHEAA and showing that they have met or are meeting the

requirements of the Service Obligation. PHEAA would then determine whether the recipient

qualifies to have his or her loans reconverted to a TEACH Grant.

       309.     However, the Reconsideration Process has failed to adequately remedy the

devastating financial consequences Plaintiffs suffered as a result of Defendants’ failures.

B.     PHEAA’s Contract with The Department to Service Federal Student Loans and
       Teach Grants

       310.     In 2009, the Department awarded PHEAA and three other for-profit loan servicers

a servicing contract for an initial term of five years. These four companies are referred to as the

Title IV Additional Servicer entities, or “TIVAS Entities.”

       311.     As of September 30, 2018, PHEAA was the largest servicer of federally owned

student loans in the United States, according to data from the Department’s National Student

Loan Data System (“NSLDS”).

       312.     Federal student loan servicers are a crucial link between borrowers and lenders.

Common loan servicing activities include:

            •   Providing required disclosures to borrowers about various Direct Loan terms and
                conditions during repayment;

            •   Providing information to borrowers on the several repayment plan options, such
                as the Standard Repayment Plan and the various IDR Plans;

            •   Providing information to borrowers about loan cancellation, discharge, and
                forgiveness benefits;



{2825 / CMP / 00161551.DOCX v6}                  66
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 73 of 240



             •   Processing applications for enrollment in a borrower’s selected repayment plan,
                 calculating the amount of monthly payments, and sending occasional
                 communications to borrowers regarding their selected repayment plans;

             •   Recertifying borrower eligibility for IDR Plans and recalculating monthly
                 payments based on borrower income and family size information provided during
                 the annual recertification process;

             •   Processing applications for loan forgiveness benefits, including benefits offered
                 under the Public Service Loan Forgiveness Program;

             •   Collecting and applying loan payments to outstanding balances; and

             •   Providing delinquency and default prevention activities.47

       313.      As the exclusive loan servicer for the TEACH Grant and PSLF Programs,

PHEAA provides additional services with respect to the administration of those programs,

including:

             •   Processing TEACH Grant annual certification paperwork;

             •   Processing PSLF Employment Certification Forms; and

             •   Processing applications for forgiveness under PSLF.

       314.      The Department renegotiated the terms of PHEAA’s and other TIVAS Entities’

contracts in 2014. According to the Department’s August 29, 2014 press release, the renegotiated

contracts are further intended to benefit borrowers:

                 As a result of President Obama’s executive actions to help make
                 student loans more affordable, the U.S. Department of Education
                 has announced several new steps to help federal student loan
                 borrowers better manage their student debt. … the Department has
                 renegotiated the terms of its contracts with federal student loan
                 servicers in order to strengthen incentives for them to provide
                 excellent customer service and help borrowers stay up to date on
                 their payments. This action will help ensure that borrowers receive
                 the highest quality support as they repay their federal student loans

47
   Congressional Research Service Report, Administration of the William D. Ford Federal Direct
Loan Program, May 11, 2017, prepared for Members and Committees of Congress, available at
https://www.everycrsreport.com/files/20170511_R44845_042ef4643defb8ff20cb2ab457af085a0
479de60.pdf (last visited Oct. 14, 2019).

{2825 / CMP / 00161551.DOCX v6}                   67
           Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 74 of 240



                  and help the Department better monitor the performance of loan
                  servicers to help them continue to improve.

                  ***

                  The renegotiated terms of the federal student loan servicer contracts
                  are structured to create additional incentives for servicers to focus
                  on the Department’s priorities: effective counseling and outreach
                  to ensure borrowers select the best repayment option for them, and
                  enhanced customer satisfaction for student and parent borrowers
                  at all stages of the student loan life cycle.48

           315.   A copy of the relevant portions of the 2009 and 2014 contracts between PHEAA

and the Department are attached as Exhibits C and D.

           316.   At all times, PHEAA’s contract with the Department was premised on its

obligation to “maintain[] a full understanding of all federal and state laws and regulations and

FSA requirements” 49 and “ensure[] that all aspects of the service continue to remain in

compliance as changes occur.”50 PHEAA is obligated to maintain “procedures and systems” that

“shall include a system of internal controls that ensures resource use is consistent with laws,

regulations and policies.”51

           317.   PHEAA’s compliance with governing law is so important that PHEAA is

prohibited from billing the government for loans that have not been “serviced in compliance with

the Requirements, Policy and Procedures for servicing federally held debt due to the fault of the




48
  Press Release, U.S. Dept. of Education, U.S. Department of Education Strengthens Federal
Student Loan Servicing (Aug. 29, 2014) available at https://www.ed.gov/news/press-releases/us-
department-education-strengthens-federal-student-loan-servicing (last visited Oct. 14, 2019)
(emphasis added).
49
     Exhibit C (2009 Contract at 20, Paragraph C.1.4.3.
50
     Id.
51
     Exhibit C (2009 Contract, Attachment A-1, p. 7).


{2825 / CMP / 00161551.DOCX v6}                    68
         Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 75 of 240



servicer (i.e. correct interest calculations, correct balances, interest determinations and

calculations, notices sent properly, proper due diligence, etc.).”52

          318.   PHEAA’s loan servicing contract with the Department also requires PHEAA to

deploy “best of business practices”53 Although the contract does not specifically define “best of

business practices,” the Department has looked, in part, to best practices employed in servicing

other forms of consumer debt, including the mortgage industry. As Defendant Secretary DeVos

has stated, the Department must “ensure that the services [the Department] deliver are on par

with those of world-class financial firms and world-class customer experiences.”54

          319.   Likewise, an interagency Presidential Task Force consisting of the Department,

Office of Management and Budget, Department of the Treasury, and Domestic Policy Council

appointed in 2015 to specifically recommend best practices for federal student loan servicers

(“Presidential Task Force”), based its recommendations, in part, on its discussions with mortgage

lenders, servicers, and mortgage industry experts.

          320.   As with all federal loan servicers, PHEAA’s contract is a performance-based

contract intended to promote competition among loan servicers and provide the “best of business

services” to borrowers. The Department “expects [PHEAA] to provide commercially available

services that will yield high performing portfolios and high levels of customer satisfaction.”55




52
     Exhibit C (2009 Contract, Addendum 1, p. 12).
53
     Exhibit C (2009 Contract, Attachment A1 at 3 and Attachment A-2 at 3).
54
   Press Release, U.S. Dept. of Education, Prepared Remarks by U.S. Secretary of Education
Betsy DeVos to Federal Student Aid’s Training Conference (Nov. 27, 2018) available at
https://www.ed.gov/news/speeches/prepared-remarks-us-secretary-education-betsy-devos-
federal-student-aids-training-conference (last visited Oct. 14, 2019).
55
     Exhibit C (2009 Contract, Attachment A-1, p.3).

{2825 / CMP / 00161551.DOCX v6}                   69
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 76 of 240



       321.    The Department seeks to achieve the effective use of its performance-based

contracts, in part, by establishing a common pricing schedule whereby PHEAA receives a per-

unit fee for each loan that it administers. The amount of the fee depends on the status of the loan

and the total volume of loans in that status category.

       322.    The 2009 common pricing structure is set forth below:

                                          VOLUME              VOLUME
 STATUS                                                                          UNIT PRICE
                                          LOW                 HIGH
 Borrowers in in-school status            N/A                 N/A                $ 1.050
 Borrowers in grace or current            1                   3,000,000          $ 2.110
 repayment status
                                          3,000,001           UP                 $ 1.900
 Borrowers in deferment or                1                   1,600,000          $ 2.070
 forbearance
                                   1,600,000                  UP                 $ 1.730
 Borrowers 31-90 days delinquent   N/A                        N/A                $ 1.620
 Borrowers 91-150 days delinquent N/A                         N/A                $ 1.500
 Borrowers 151-270 days delinquent N/A                        N/A                $ 1.370
 Borrowers 270+ days delinquent    N/A                        N/A                $ 0.500


       323.    Under this fee structure, PHEAA is compensated only for those loans that remain

in its portfolio. When the balance on a loan account is forgiven pursuant to an IDR Plan or PSLF,

that loan account is removed from PHEAA’s portfolio and PHEAA no longer receives

compensation for that account. Thus, the longer a loan remains in repayment status, the more

fees PHEAA will collect over the life of that loan.

       324.    The Department’s common pricing structure was revised as of September 1, 2014

as follows:

                                                                 UNIT                 UNIT
 STATUS                                   UNIT
                                                                MEASURE               RATE
 In School                                1+                      EA                  $1.05
 In Grace                                 1+                      EA                  $1.68
 In Repayment                             1+                      EA                  $2.85
 Service Member                           1+                      EA                  $2.85
 Deferment                                1+                      EA                  $1.68
{2825 / CMP / 00161551.DOCX v6}                  70
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 77 of 240



 Forbearance                       1+                                EA             $1.05
 Delinquent 6-30 days              1+                                EA             $2.11
 Delinquent 31-90 days             1+                                EA             $1.46
 Delinquent 91-150 days            1+                                EA             $1.35
 Delinquent 151-270 days           1+                                EA             $1.23
 Delinquent 271-360 days           1+                                EA             $0.45
 Delinquent 361 or more Days       1+                                EA             $0.45
 Delinquency Reduction             N/A                               N/A        Not-to-Exceed
 Compensation Program                                                            $2,000,000
 Cohort Default Rate (CDR) Challenge Support
   Institution                     1+                                EA            $213.00
   Borrower                        1+                                EA             $23.00
 Loan Consolidation
    One-Time Development Cost      N/A                               N/A        Not-to-Exceed
                                                                                 $1,200,000
    Consolidations Completed          1+                             EA            $27.35
 CDR Assistance Pilot (rate per       1+                             EA           $18,000
 school assisted)
 Public Service Loan Forgiveness (PSLF)
     Approved Employment              1+                             EA              $5.00
     Certification Form
      Denied Employment               1+                             EA              $2.50
      Certification Form
 Borrowers in TEACH Grant Status      1+                             EA              $1.05

       325.    The revised pricing structure, however, still compensates PHEAA only for those

loans that remain in its portfolio. Although the schedule added fees for servicing TEACH Grants

and processing PSLF Employment Certification forms, PHEAA receives no compensation, and

thus a financial incentive, for processing applications for loan forgiveness.

C.     PHEAA’s Fiduciary Role as a Consumer Advocate for Borrowers

               1. The Department Delegates Advisory Duties to PHEAA

       326.    Given the complexity of the FFEL and Direct Loan Programs, an important

responsibility of PHEAA and other loan servicers is to provide borrowers with the necessary

information to best manage their loans and assist them in making decisions throughout the life of

their loan(s). As the U.S. Department of the Treasury acknowledged



{2825 / CMP / 00161551.DOCX v6}                  71
         Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 78 of 240



                 [t]he natural consequence of th[e] complexity [of the federal student
                 loan system] is that it is difficult for borrowers, even those who are
                 sophisticated, to navigate the program and effectively manage their
                 repayment responsibilities. Because the program is difficult to
                 understand, borrowers rely on servicers to answer questions about
                 repayment, enroll borrowers in an appropriate and sustainable
                 repayment plan, and assist borrowers when they struggle to make
                 their payments.”56

          327.   Thus, in authorizing the Department to contract with third parties like PHEAA to

service such complex federal student loan programs, Congress intended for loan servicers to

serve in a unique advisory capacity that far exceeds the role of conventional loan servicers.

          328.   This Congressional intent is reflected in the structure of the Department and

PHEAA’s performance-based loan servicing contract. For example, in allocating loan servicing

volume to PHEAA, the Department contractually reserves its “right to equitably introduce,

eliminate, or modify loan deliverables/status items that are in the best interest of the …

Borrower” and its “right to unilaterally shift borrowers [among loan servicers] in the best

interest of … Borrowers.”57

          329.   When the Department renegotiated the terms of PHEAA and other loan servicers’

contracts in 2014, it further emphasized that the new terms are structured “to create additional

incentives for servicers to focus on the Department’s priorities: effective counseling and

outreach to ensure borrowers select the best repayment option for them.”58




56
  U.S. Dept. of the Treasury, A Financial System That Creates Economic Opportunities:
Nonbank Financials, Fintech, and Innovation at 124 (July 2018) [hereinafter July 2018 Treasury
Report], available at https://home.treasury.gov/sites/default/files/2018-07/A-Financial-System-
that-Creates-Economic-Opportunities---Nonbank-Financi....pdf.
57
     Exhibit C (2009 Contract, at 14) (emphasis added).
58
  Press Release, U.S. Dept. of Education, U.S. Department of Education Strengthens Federal
Student Loan Servicing (August 29, 2014), available at https://www.ed.gov/news/press-


{2825 / CMP / 00161551.DOCX v6}                   72
         Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 79 of 240



          330.   When borrowers enter repayment, the Department directs loan servicers to

“[e]stablish a relationship with the borrower”59 and “discuss the appropriate repayment plan …

[and] consolidation options;”60 they also must “[e]ducate and inform borrowers regarding the

tools and options available to assist them in the management of their student loans.”61 Borrowers

are encouraged to “[c]all the servicer to obtain information on repayment options that best meet

the borrower’s financial situation” and should “[u]nderstand that servicers are there to help.”).62

          331.   In fact, the Department refers to its loan servicer system as a “borrower-centric

approach” intended to “serve borrowers.”63 The Department also routinely refers to loan

servicers as advisers who can provide advice on repayment options and other resources:

             •   Student loan servicers “are responsible for … advising borrowers on resources
                 and benefits to better manage their federal student loan obligations ….”64




releases/us-department-education-strengthens-federal-student-loan-servicing (last visited Oct. 15,
2019) (emphasis added).
59
   Mary Oknich and Sue O’Flaherty, Loan Repayment Options: What You Need to Know, U.S.
Dept. of Education, at 10 (July 2012), available at
https://ifap.ed.gov/presentations/attachments/NASFAA2012LoanRepaymentOptionsWhatYouNe
edtoKnow.ppt (last visited Oct. 15, 2019) (emphasis added).
60
   Mary Oknich and Sue O’Flaherty, Loan Servicing Update, U.S. Dept. of Education, at 29 (July
2012) [hereinafter Loan Servicing Update], available at
https://ifap.ed.gov/presentations/attachments/NASFAA2012LoanRepaymentOptionsWhatYouNe
edtoKnow.ppt (last visited Oct. 15, 2019) (emphasis added).
61
   Sue O’Flaherty, Federal Loan Servicer Panel Discussion, Federal Student Aid: An Office of
the U.S. Dept. of Education, at 5 (Nov. 2012), available at
https://ifap.ed.gov/presentations/attachments/2012FSAConfSession14FederalLoanServicerPanel
Discussion.ppt (last visited Oct. 15, 2019) (emphasis added).
62
     Loan Servicing Update, at 26.
63
     Loan Servicing Update, at 18, 19 (emphasis added).
64
  Loan Servicing Contracts, FSA, available at https://studentaid.ed.gov/sa/about/data-
center/business-info/contracts/loan-servicing. (emphasis added).


{2825 / CMP / 00161551.DOCX v6}                   73
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 80 of 240



           •   “Before you apply for an income-driven repayment plan, contact your loan
               servicer if you have any questions. Your loan servicer will help you decide
               whether one of these plans is right for you.”65

       332.    The Department also directs borrowers to seek “help” and “assistance” from their

loan servicer for everything from payment plans to loan forgiveness:

           •   “The loan servicer will work with you on repayment plans and loan consolidation
               and will assist you with other tasks related to your federal student loan.66

           •   “If you need help with this [IDR Request] form, contact your loan holder or
               servicer for free assistance.”67

           •   “It is important to maintain contact with your loan servicer. If your circumstances
               change at any time during your repayment period, your loan servicer will be able
               to help.”68

       333.    Making loan servicers available to help borrowers manage their loans is such an

important objective for the Department, that the Department emphasizes that a borrower’s loan

servicer should be their first and only source for help. In a black box prominently displayed on

FSA’s website, the Department states:69




65
  Income Driven Repayment Plans, FSA, available at https://studentaid.ed.gov/sa/repay-
loans/understand/plans/income-driven.
66
  Loan Servicers, FSA, available at https://studentaid.ed.gov/sa/repay-
loans/understand/servicers. (emphasis added).
67
   A copy of the Income-Driven Repayment (IDR) Plan Request Form can be found at:
https://static.studentloans.gov/images/idrPreview.pdf.
68
  A loan servicer will help you manage the repayment of your federal student loans—for free,
FSA, available at https://studentaid.ed.gov/sa/repay-loans/understand/servicers
69
  Income Driven Repayment Plans, FSA, available at https://studentaid.ed.gov/sa/repay-
loans/understand/plans/income-driven. (emphasis added).


{2825 / CMP / 00161551.DOCX v6}                 74
          Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 81 of 240




          334.   An FSA Q&A similarly states:

                 What should I do if I am contacted by someone who wants to charge
                 me fees to consolidate my federal student loans or to apply for an
                 income-based repayment plan?

                 Contact your federal loan servicer; these services and more can be
                 completed by your servicer for free! If you are contacted by a
                 company asking you to pay “enrollment,” “subscription,” or
                 “maintenance” fees to enroll you in a federal repayment plan or
                 forgiveness program, you should walk away.70

          335.   Similarly, the official blog of the Department published an article entitled, “Don’t

Be Fooled: You Never Have to Pay for Student Loan Help.” In the article, the Department

boasts:

                 You never need to pay for help with your student loans. For the
                 great price of free, the U.S. Department of Education can help you:

                     •   Lower Monthly Payments

                     •   Consolidate Federal Student Loans

                     •   Check on Loan Forgiveness; and

                     •   Get Out of Default

                 Your loan servicer … can also help you with these goals for free.71




71
   Ted Mitchell, Don’t Be Fooled: You Never Have to Pay for Student Loan Help, HomeRoom:
The Official Blog of the U.S. Dept. of Education (Jan. 29, 2016) available at
https://blog.ed.gov/2016/01/dont-be-fooled-you-never-have-to-pay-for-student-loan-help/ (last
visited Oct. 15 2019) (emphasis in original).

{2825 / CMP / 00161551.DOCX v6}                   75
           Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 82 of 240



                  2. PHEAA Holds Itself Out as an Advisor

           336.   PHEAA, too, represents itself as an advisor, available to offer assistance and

advice to borrowers, particularly in relation to payment plan and loan forgiveness options. In

fact, PHEAA refers to its call center representatives as “Loan Counselors.”

           337.   In addition to the advisory services provided by PHEAA’s Loan Counselors,

PHEAA maintains an “Office of Consumer Advocacy,” whose stated mission is: to “provide[]

assistance to consumers with problems and concerns related to their student loans” and “listen

to and investigate your concerns, and serve as your liaison with PHEAA operational staff

regarding your issue.”72 It instructs borrowers to be “transparent about your concerns and your

situation so that we may best serve your needs.”73

D.         The Department’s Oversight of Federal Student Loans and Student Loan Servicers

           338.   Congress created the Department as a cabinet-level department in 1979 to oversee

federal education programs because education “is too important to be mismanaged or denigrated

within the federal government structure.”74 The Department’s role includes “guaranteeing equal

access to educational opportunities” and “maintaining significant higher education loan and grant

programs to open doors for all students desiring to continue their education beyond public

school.”75

           339.   The Department’s founding purposes include:




72
   PHEAA: Office of Consumer Advocacy, available at https://www.pheaa.org/about/contact-
us/office-consumer-advocacy.shtml (last visited Oct. 15, 2019).
73
     Id. (emphasis added).
74
     S. REP. NO. 96-49 (1979).
75
     Id.


{2825 / CMP / 00161551.DOCX v6}                    76
         Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 83 of 240



                 “[T]o strengthen the Federal commitment to ensuring access to
                 equal educational opportunity for every individual;”76

                 ****

                 “[T]o improve the management and efficiency of Federal education
                 activities, especially with respect to the process, procedures, and
                 administrative structures for the dispersal of Federal funds; . . .”77

                 *****

                 “[T]o increase the accountability of Federal education programs to
                 the President, the Congress, and the public.”78

         340.    Today, the Department is one of the world’s largest lenders, with a “consumer

loan portfolio . . . larger than [that of] J.P. Morgan and Bank of America.”79 As of 2018, the

Department’s assets totaled $1.328 billion, over 90% of which is student loan receivables under

the FFEL and Direct Loan Programs.80

         341.    The Department established the Office of Federal Student Aid (“FSA”)81 to

manage the administrative and oversight functions supporting the federal student financial aid


76
     20 U.S.C. § 3402(1).
77
     20 U.S.C. § 3402(6).
78
     20 U.S.C. § 3402(7).
79
   Betsy DeVos, U.S. Sec’y of Education, Examining Policies and Priorities of the U.S. Dep’t of
Educ.: Hearing Before the House Comm. on Educ. and Labor, Statement Before the Committee
on Education and Labor, 116th Cong. 5 (Apr. 10, 2019) available at
https://edlabor.house.gov/imo/media/doc/SecretaryDeVosTestimony041019.pdf (last visited Oct.
17, 2019).
80
   See U.S. Dep’t of Educ., FY2018 Agency Financial Report 9 (Nov. 15, 2018), available at
https://www2.ed.gov/about/reports/annual/2018report/agency-financial-report.pdf (last visited
Oct. 17, 2019).
81
  In the 1990s, the GAO designated FSA as a “high-risk agency with longstanding management
problems.” Then in 1998, to improve the efficiency and effectiveness of FSA and to mitigate the
mishandling of limited resources moving forward, Congress converted it to a performance-based
organization that would have to meet specific objectives under the HEA. See Federal Student
Aid: Performance-Based Organization Review: Joint Hearing Before the Subcomm. on Gov’t
Operations of the Comm. on Oversight and Gov’t Reform, 114th Cong. 5 (Nov. 18, 2015)


{2825 / CMP / 00161551.DOCX v6}                   77
           Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 84 of 240



programs, including the TEACH Grant Program, the FFEL and Direct Loan Programs, and the

PSLF Program.82 The Congressional mandated purposes of FSA include:

                  (A)     to improve service to students and other participants in
                  [federal] student financial assistance programs…, including making
                  those programs more understandable to students and their parents;

                  ***

                  (C)    to increase the accountability of the officials responsible for
                  administering the operational aspects of these programs;

                  ***

                  (G)     to develop and maintain a student financial assistance system
                  that contains complete, accurate, and timely data to ensure program
                  integrity.83

           342.   FSA administers the Title IV programs, in part, through PHEAA and other loan

servicers. In fact, Congress requires the Department to enter into loan servicing contracts, to the

extent practicable, for the Direct Loan Program and PSLF, and grants authority to contract for

“such other aspects of the direct student loan program as the Secretary determines are necessary

to ensure the successful operation of the program.”84 Similarly, the HEA authorizes the

Department to contract with loan servicers or otherwise delegate to loan servicers any of the

Department’s functions concerning the FFEL Program.85

           343.   In contracting with loan servicers, however, “FSA is responsible for ensuring

servicers comply with all requirements for servicing federally held student loans, including


(statement of Hon. Virginia Foxx, Chairwoman of the Subcomm. on Higher Educ. and
Workforce Training).
82
     20 U.S.C. § 1018
83
     Id.
84
     20 U.S.C. 1087f(b)(4).
85
     20 U.S.C. 1086(a).


{2825 / CMP / 00161551.DOCX v6}                    78
         Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 85 of 240



requirements relevant to income-driven repayment plan, forbearance and deferments of loan

payments, consolidations of loans, and principal and interest payments.”86 The Department,

however, maintains ultimate responsibility for the performance of the operational processes of its

loan servicers.87 Indeed, the Department has admitted that it “has the ultimate authority to review

[PHEAA’s] actions under its contract.”88

         344.    Part of the Department’s obligations in overseeing PHEAA and other student loan

servicers is to provide clear, sufficient and consistent guidance to loan servicers and conduct

monitoring activities of the servicers’ operations. According to a July 27, 2018 GAO Report:

                 In administering the Direct Loan program, Education uses numerous
                 approaches to oversee the performance of its contractors, including
                 issuing instructions and guidance to loan servicers. In addition to
                 providing written communications, Education meets with servicers
                 to discuss program operations and policy. Education also conducts
                 various monitoring activities, including monitoring selected calls
                 between servicers and Direct Loan borrowers to help ensure both
                 acceptable customer service and servicer compliance with statutory,
                 regulatory, and contractual requirements.89




86
   U.S. Dept. of Educ., Office of Inspector Gen., ED-OIG/A05Q0008, Reissuance of Final Audit
Report, Federal Student Aid: Additional Actions Needed to Mitigate the Risk of Servicer
Noncompliance with Requirements for Servicing Federally Held Student Loans, at 7 (March 5,
2019) [hereinafter March 2019 OIG Report], available at
https://www2.ed.gov/about/offices/list/oig/auditreports/fy2019/a05q0008.pdf.
 Standards for Internal Control in the Federal Government (“Internal Standards”), Section
87

OV4.01, p. 17 (Sept. 2014), available at https://www.gao.gov/assets/670/665712.pdf.
88
     Answer at ¶ 66, Am. Bar Ass’n v. U.S. Dep’t of Educ., No. 16-2476 (D.D.C.) (ECF No. 14).
89
  U.S. Gov’t Accountability Office, GAO-18-587R, Federal Student Loans: Further Actions
Needed to Implement Recommendations on Oversight of Loan Servicers, at 2 (July 27, 2018)
[hereinafter July 2018 GAO Report], available at https://www.gao.gov/assets/700/693475.pdf.


{2825 / CMP / 00161551.DOCX v6}                  79
          Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 86 of 240



          345.    The loan servicing contracts similarly “provide [FSA] the ability to monitor

phone calls remotely,” “support quarterly monitoring reviews completed by FSA,” and “support

annual program compliance reviews done by FSA, or by an agent of FSA.”90

          346.    When a loan servicer falls out of compliance with its servicing obligations,

including failure to properly calculate interest and send proper notice, the Department has two

primary enforcement tools: (1) nonpayment of loan servicing fees, and (2) reallocation of loan

volume to another loan servicer.91

          347.    As alleged in this Complaint, however, the Department was well aware of

PHEAA’s non-compliance, but failed to impose these penalties and hold PHEAA accountable

for its widespread and pervasive instances of non-compliance.

          348.    The Department is also obligated to follow Federal Internal Control Standards,

(commonly known as “The Green Book”), that apply to all federal executive agencies.92 As with

other statutory requirements, the purpose of these standards is to ensure that an entity’s

objectives will be achieved.93 The Green Book sets out clear guidance that federal entities must

follow, including guidance on assessing risks, information control, communication, compliance

with federal guidelines, and remediation of deficiencies in any area of internal control.

          349.    For example, agency management must ensure “compliance with applicable laws

and regulations,”94 actively “evaluate[s] and document[s] the results of ongoing monitoring…to


90
     Exhibit C (2009 Contract, A-2 at 11).
91
     Exhibit C (2009 Contract, at 12; Attachment A-4, page 2-3).
92
  31 U.S.C. § 3512(b). Also known as the Federal Managers’ Financial Integrity Act
(“FMFIA”).
93
     Internal Standards, at 5.
94
     Id. at 12.


{2825 / CMP / 00161551.DOCX v6}                   80
          Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 87 of 240



identify internal control issues,”95 “evaluate performance and hold individuals accountable for

their internal control responsibilities,”96 and “remediate identified internal control deficiencies on

a timely basis.”97

          350.    As part of its internal monitoring processes, the Department “may contract with

service organizations to perform roles in the organizational structure,” however, the Department

must:

                  …communicate to the service organization the objectives of the
                  entity and their related risks, the entity’s standards of conduct, the
                  role of the service organization in the organizational structure, the
                  assigned responsibilities and authorities of the role, and the
                  expectations of competence for its role that will enable the service
                  organization to perform its internal control responsibilities.98

          351.    The Green Book also dictates how the Department must communicate with loan

servicers and borrowers, stating that the Department must communicate with borrowers in a way

to effectively achieve the objectives and purposes of the Title IV financial aid programs.99

          352.    When the Department learns of a deficiency in its internal controls, whether

through its oversight functions or through external audits, it must take corrective action on a

timely basis to remediate the identified deficiencies.100

          353.    The Department has failed to administer the federal loan and forgiveness

programs consistent with its obligations under Federal Internal Control Standards.



95
     Id. at 20.
96
     Id. at 21.
97
     Id. at 64.
98
     Id. at 32.
99
  Id. at 62 (“Management should externally communicate the necessary quality information to
achieve the entity’s objectives.”).
100
      Id. at 32-33; 68-69.

{2825 / CMP / 00161551.DOCX v6}                    81
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 88 of 240



            PHEAA FAILS TO PROPERLY SERVICE TITLE IV PROGRAMS

A.     PHEAA’s Pattern and Practice of Improperly Servicing the TEACH Grant
       Program.

       354.      Since PHEAA became the exclusive servicer of TEACH Grants in July 2013,

PHEAA has improperly converted TEACH Grants to TEACH Loans when PHEAA: (1) had

confirmation from the recipient that he or she intended to satisfy the Service Obligation; (2)

failed to provide recipients with sufficient notice of the deadline to actively confirm their

intention to satisfy the Service Obligation; and (3) failed to provide recipients with sufficient

time to actively confirm their intention to satisfy the Service Obligation; none of which are

approved justifications for conversion.

       355.      A February 2015 GAO report provided that in just a one-year period from August

2013 through September 2014, a remarkable 36,000 of the more than 112,000 TEACH Grants

were converted to TEACH Loans -- 2,252 were converted in error. The report noted, however,

that “[t]he overall scope of the problem is unknown.”101

       356.      The GAO also reported that 64% of requests for assistance from the FSA

Ombudsman “cited problems submitting annual certification paperwork.”102 “The more common

challenges cited included recipients not receiving reminders that their paperwork was due – as

the servicer is required to send – or asserting that their grant was converted through no fault of

their own.”103

       357.      The Department later reported in March 2018 that of those TEACH Grant

recipients whose grants were converted to TEACH Loans and who reported the reason they did



101
    February 2015 GAO Report, at 26-27.
102
    February 2015 GAO Report, at 21.
103
    Id.


{2825 / CMP / 00161551.DOCX v6}                  82
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 89 of 240



not certify annually, 44.0% “did not know about annual certification or the process,” and 30.7%

“found the annual certification process challenging.”104

               1. PHEAA is Financially Incentivized to Convert TEACH Grants to Loans

       358.    Between 2014 and 2018, the value of federal student loans serviced by PHEAA

grew from $185.2 billion to $320.1 billion. While PHEAA’s portfolio grew, however, its

operating income correspondingly, and significantly, decreased from $221.9 million in 2014 to

$21.5 million in 2018.105

       359.    With loan servicing costs increasing and profits dwindling, PHEAA had to

determine a way to close this financial gap. Converting TEACH Grants to TEACH Loans was

one way it could earn twice the amount of servicing fees per account.

       360.    Pursuant to PHEAA’s 2014 loan servicing contract, PHEAA receives $1.05 per

TEACH Grant serviced. However, converting a TEACH Grant to a TEACH Loan earns it $2.85

– more than twice the amount – to service that loan.

       361.    Instead of incentivizing PHEAA to provide better service to TEACH Grant

recipients, the pricing structure actually created an incentive for PHEAA to convert TEACH

Grants to Direct Loans, which PHEAA took full advantage for its own financial gain.




104
    American Institutes for Research, Study of the Teacher Education Assistance for College and
  Higher Education (TEACH) Grant Program, 51 (March 2018), prepared for U.S. Dept. of
  Education: Office of Planning, Evaluation and Policy Development Policy and Program
  Studies Service, available at https://www2.ed.gov/rschstat/eval/highered/teach-grant/final-
  report.pdf (last visited Oct. 14, 2019).
105
    Bob Fernandez and Erin Arvedlund, Is FedLoan, America’s giant student loan servicer,
running out of money?, THE PHILADELPHIA INQUIRER, Feb. 24, 2019, available at
https://www.inquirer.com/business/fedloan-student-loans-lending-pheaa-pennsylvania-higher-
education-assistance-agency-james-steeley-20190224.html (last visited Oct. 15, 2019).

{2825 / CMP / 00161551.DOCX v6}                 83
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 90 of 240



               2. PHEAA Improperly Converts Grants to Loans on Hyper-Technicalities
                  Despite Receipt of Recipients’ Intent to Satisfy the Service Obligation

       362.    Recipients may actively confirm their intention to satisfy the Agreement to Serve

by submitting a TEACH Grant Certification form (“Certification form”). A representative copy

of the TEACH Grant Certification form is attached as Exhibit H.

       363.    Recipients complete the form by checking one of three boxes to indicate that they

(1) completed a year of qualified teaching, (2) are not teaching but intend to satisfy the Service

Obligation, or (3) have reenrolled in another TEACH eligible program of study. For recipients

who have completed a year of qualified teaching, the form must also be completed and signed by

the Chief Administrative Officer of the school where the recipient taught to certify that the

recipient has completed a year of qualified teaching.

       364.    Each of the three options indicates a recipient’s intention to meet his or her

Service Obligation. Thus, regardless of which box a recipient checks (and even if they

inadvertently forget to check a box), a recipient actively confirms his or her intention to satisfy

the Service Obligation by simply submitting the TEACH Grant Certification form.

       365.    Nevertheless, PHEAA routinely converts TEACH Grants to TEACH Loans based

on hyper-technical mistakes on the Certification form, such as a missing signature or the

inadvertent omission of the start and end dates for the qualifying academic year.

       366.    Nothing in the HEA, the regulations promulgated thereunder, the TEACH Grant

Program Requirements, or PHEAA’s loan servicer contract authorize PHEAA to convert a grant

to a loan for a mistake or missing information on the Certification form.

       367.    Furthermore, the Department requires PHEAA to send recipients a “Request for

Additional Information” when the Certification form is incomplete. But PHEAA fails to provide

such notice or fails to provide recipients with sufficient time to correct any “mistakes.”


{2825 / CMP / 00161551.DOCX v6}                  84
         Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 91 of 240



          368.   Even if a recipient fails to provide the corrected or missing information,

submission of the Certification form itself indicates that the recipient intends to meet the Service

Obligation.

          369.   Because PHEAA improperly converted TEACH Grants to TEACH Loans based

on hyper-technicalities, many teachers are now required to repay loans that they never intended

to borrow. As a result, these teachers who are already on limited incomes, are struggling to

manage their student debt.

          370.   For example, Plaintiff Stevens submitted the annual certification in April 2016 to

certify that he had taught for one complete academic year, and was currently teaching, full-time

in a qualifying teaching position. PHEAA denied his 2016 certification because “the teaching

service end date your certifying official provided is in the future.” In other words, Stevens

certified his employment through the end of the school year when he had not yet completed that

school year. In September 2016, Stevens received notice that one of his Grants had been

converted into an interest-bearing loan.

          371.   Upon information and belief, PHEAA continues to improperly convert TEACH

Grants to TEACH Loans on hyper-technicalities, such as missing information on the

Certification form.

                 3. PHEAA Fails to Provide the Required Notice of the Annual Certification
                    Deadline

          372.   Neither the federal regulations nor the Agreement to Serve specify a deadline for

when a recipient must confirm his or her intention to satisfy the agreement to serve. Pursuant to

34 C.F.R. § 686.40(b), a recipient must do so “at least annually.”106 The Agreement to Serve


106
      34 C.F.R. § 686.40(b).


{2825 / CMP / 00161551.DOCX v6}                   85
         Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 92 of 240



states that a recipient must document their teaching service “after [] complet[ing] each one of

[the] four required school years of full-time teaching service.”107

          373.   PHEAA’s loan servicing contract, however, provides that, before November 1,

2018, a recipient’s annual certification due date was calculated as 1-year from the date a

recipient separated from the TEACH Grant eligible program.108 For example, if a recipient

graduated or ceased enrollment in her TEACH Grant program of study on May 23, 2015, her

annual certification due date is May 23 for each following year.

          374.   According to PHEAA’s loan servicing contract, PHEAA is required to provide a

series of notices to TEACH Grant recipients of the Annual Certification due date as follows:

                 a.     First notice: an initial notice must be sent at least thirty days prior to the
                        certification due date;

                 b.     Second notice: if no response is received within thirty days of the first
                        notice, PHEAA must send a follow-up notice;

                 c.     Final notice: if no response is received within thirty days of the second
                        notice, PHEAA must send a final notice.

                 d.     Conversion: Recipients have thirty days from the date of the final notice to
                        respond before PHEAA can convert their TEACH Grants to TEACH
                        Loans. If PHEAA converts a grant to a loan, PHEAA must send the
                        recipient confirmation notice of the conversion.

          375.   Despite PHEAA’s contractual obligations to provide Grant recipients with notice

of the Annual Certification due date, PHEAA either failed to send the required notices or sent the

notices without a recipient’s consent or knowledge to a “paperless inbox” that corresponds with




107
      Exhibit B (Agreement to Serve, Paragraph 2.B).
108
   Starting in 2019, the annual certification due date will no longer relate to the recipient’s
separation date. Instead, all TEACH Grant recipients will have an Annual Certification due date
of October 31.

{2825 / CMP / 00161551.DOCX v6}                    86
         Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 93 of 240



the recipient’s online account. Messages and notices sent to the paperless inbox can be viewed

only by signing in to myfedloan.org.

          376.   The July 2018 Treasury Report excoriated PHEAA’s paperless inbox system,

going onto say that “Federal student loan servicers employ emails that many borrowers and

consumer advocates feel are of limited utility as they often contain messages similar to, ‘A new

message is available on your online account,’ rather than more substantive emails.”109

          377.   When PHEAA posts a message to a recipient’s paperless inbox – including the

required notice of the Annual Certification – PHEAA sends the recipient an email with a non-

descript subject line, “A new message is waiting for you to view.” The body of the email further

states very generally the following:

                 A new message has been placed in your [PHEAA] Servicing
                 paperless inbox. To access this message, select “Go To Paperless
                 Inbox” below and sign in. Or go to Account Access at
                 MyFedLoan.org to view your paperless inbox.

          378.   The email does not indicate that action is required to prevent the TEACH Grant

from converting to a loan or otherwise indicate that the message is an important notice about the

recipient’s Annual Certification due date.

          379.   PHEAA’s practice of sending notice only to a “paperless inbox” in inconsistent

with industry best practices. According to the August 28, 2015 Presidential Task Force’s

Recommendations On Best Practices In Performance-Based Contracting, “various industries

suggest that contractors should be required to provide a baseline set of tools for borrower

communication.” One of those tools include direct email communications which “would allow

borrowers to both read and respond to account notifications through their inbox (rather than



109
      July 2018 Treasury Report, at 125.

{2825 / CMP / 00161551.DOCX v6}                 87
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 94 of 240



being directed to the contractor’s website to access a message only viewable after logging in)

and interacting with representatives.”

        380.    Furthermore, PHEAA’s “notice” of the Annual Certification requirement fails to

provide recipients with the actual due date. PHEAA’s first notice vaguely informs recipients

that “YOUR CERTIFICATION IS NOW DUE,” “You now need to certify your status” and “Act

now!” The second notice similarly states that “You now need to certify your status.” Although

the second notice warned that “You have 30 days to complete your annual certification,” it too

did not provide an actual due date. It’s not until the final notice that a recipient’s “certification is

past due” that PHEAA informs recipients that they needed to certify “by the date of this letter.”

        381.    A March 2018 study conducted by the Department on the TEACH Grant Program

found that 44% of grant recipients who did not submit an Annual Certification form said they did

not know about the annual certification or the process.110

        382.    Because of PHEAA’s failure to provide proper notice to TEACH Grant recipients

of the Annual Certification due date, many teachers are now required to repay loans that they

never intended to borrow. These borrowers were penalized when grants were converted to

TEACH Loans and interest was capitalized.

        383.    Plaintiff Musser submitted her annual certification in 2012 and 2013 to certify

that she had taught for one complete academic year, or was currently teaching, full-time in a

qualifying teaching position. In 2014, PHEAA posted notice of the annual certification

obligation only to Musser’s paperless inbox at www.myfedloan.com, which Musser was not

aware and did not receive. As a result, she missed her certification deadline.



110
  U.S. Dept. of Educ., Study of the Teacher Education Assistance for College and Higher
Education (TEACH) Grant Program 51 (March 2018).

{2825 / CMP / 00161551.DOCX v6}                    88
         Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 95 of 240



         384.    Plaintiff Asby submitted his annual certification in 2013, 2014, and 2015 to

certify that he had taught for one complete academic year or was currently teaching full-time in a

qualifying teaching position. In 2016, PHEAA posted notice of the annual certification

obligation only to Asby’s paperless inbox at www.myfedloan.com, which Asby was not aware

and did not receive. As a result, he missed his certification deadline.

         385.    Plaintiff Jones was in her third year of teaching when PHEAA switched her to

paperless billing without her permission or knowledge. In 2016, PHEAA posted notice of the

annual certification obligation only to Jones’ paperless inbox at www.myfedloan.com, which

Jones was not aware and did not receive. As a result, she missed her certification deadline.

                 4. PHEAA Fails to Provide Recipients with Sufficient Time to Submit the
                    Annual Certification

         386.    Even when PHEAA sends recipients the required Annual Certification Request, it

does not allow the recipient the required amount of time to submit his or her Annual

Certification.

         387.    According to the February 2015 GAO report, 56% of recipients who had their

grants erroneously converted to TEACH Loans were not given thirty days from the third and

final notice of the Annual Certification to certify; 15% were not given a full year from

graduation to certify their teaching; 6% were not given forty-five days from the first notification

to certify; and 3% of the recipients had grants that were converted to TEACH Loans before the

certification was even due.111




111
      February 2015 GAO Report, at 28.

{2825 / CMP / 00161551.DOCX v6}                  89
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 96 of 240



        388.    Similarly, an August 18, 2015 report from an FSA onsite review of PHEAA

concluded that recipients were not provided with thirty days to respond to a denial of a

certification notice.

B.      PHEAA’s Pattern and Practice of Improperly Servicing IDR Plans.

                1. PHEAA is Financially Incentivized to Steer Borrowers into Forbearance

        389.    The 2009 and 2014 servicing contracts do not incentivize PHEAA to assist

borrowers with IDR and, in some instances, actually reward PHEAA for steering borrowers into

forbearance.

        390.    As alleged in Paragraphs 321-325, PHEAA receives compensation under the

common pricing schedule set forth in PHEAA’s 2009 and 2014 servicing contracts only for loans

that remain in its portfolio.

        391.    Thus, PHEAA is financially incentivized to maintain or maximize the number of

borrowers in its portfolio, while minimizing the number of borrowers who successfully earn loan

forgiveness and/or delaying the time it takes a borrower to successfully earn loan forgiveness.

While borrowers enroll in IDR Plans to earn loan forgiveness and maintain affordable monthly

payments, PHEAA has the opposite incentive: to keep loans active for as long as possible to

continue earning servicing fees.

        392.    PHEAA extends the life of loans eligible for forgiveness against the best interest

of borrowers by improperly steering borrowers into forbearance, improperly capitalizing interest,

and increasing the principal balance of the loan. By doing so, PHEAA pads the long-term

accounts receivable on its balance sheet. Unless the Department transfers PHEAA’s growing

portfolio of 7.6 million borrowers to another servicer, PHEAA will profit on the backend of the

loans it detours into forbearance by collecting additional service fees it would not be entitled but



{2825 / CMP / 00161551.DOCX v6}                  90
         Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 97 of 240



for extending the life of borrowers’ repayment period beyond the IDR and PSLF forgiveness

schedules.

         393.   For example, the PSLF Program – for which PHEAA is the exclusive servicer –

forgives a borrower’s remaining loan balance after the borrower makes 120 qualifying payments.

Assuming a borrower makes 120 consecutive qualifying payments and PHEAA begins to service

the loan before the first qualifying payment, PHEAA will profit $253.20 (120 months x

$2.11/month112). If the time to loan forgiveness is delayed by four months because PHEAA

placed that loan into forbearance, PHEAA will collect an additional $2.07 for each month the

loan is in forbearance. Thus, PHEAA will profit $261.48 (4 months x $2.07/month113) +

$253.20). The same motive equally applies to borrowers on IDR Plans with a loan forgiveness

benefit.

         394.   Additionally, PHEAA has saved untold sums of money by employing too few

personnel to advise borrowers of the advantages of IDR Plans timely and properly.

         395.   Borrowers who are having difficulty meeting their loan repayment obligations

have two primary options: (1) enter forbearance, or (2) switch to an available IDR Plans that

allows the borrower to make payments based on their income and family size.

         396.   While forbearance may be appropriate during short-term financial difficulties and

for borrowers who anticipate being unable to make payments for a short, defined period of time,

forbearance is not appropriate for borrowers whose income is simply not adequate to make their

monthly student loan payments. Such borrowers would instead benefit from enrollment in an

IDR Plan.



112
      Assumes that PHEAA’s repayment status loan volume is between 1 and 3,000,000.
113
      Assumes that PHEAA’s forbearance volume is between 1 and 1,600,000.

{2825 / CMP / 00161551.DOCX v6}                 91
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 98 of 240



       397.    Enrolling in IDR takes time. PHEAA must explain the program, assist the

borrower in filling out the application, and then process the application. The borrower must then

complete an application along with income documentation. The process of enrolling in an IDR

Plan can require multiple telephone conversations with PHEAA customer service

representatives. Additionally, borrowers in IDR must re-certify their income and family size each

year, requiring regular follow-up from PHEAA.

       398.    By comparison, servicers can put borrowers into forbearance in the course of a

single short phone call. For some forms of forbearance, there are no income or family-size

requirements to verify.

       399.    The natural and intended result is clear. By steering federal student loan

borrowers down the faster path of forbearance, PHEAA can employ fewer customer service

representatives to respond to borrowers’ requests for servicing help.

       400.    The 2009 and 2014 servicing contracts do nothing to compel a different result,

and in some instances, reward PHEAA for steering borrowers into forbearance.

       401.    For example, under the 2009 contract, once the total amount of loans in active

repayment or grace period status exceeds 3,000,001, PHEAA receives a lower unit price per loan

than the unit price for loans in deferment or forbearance. Thus, once the 3,000,001-loan

threshold is reached, each loan that PHEAA moves from active repayment status into

forbearance generates additional revenue for PHEAA. Borrowers, on the other hand, have any

accrued interest capitalized and are prevented from making qualifying payments toward loan

forgiveness.




{2825 / CMP / 00161551.DOCX v6}                 92
           Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 99 of 240



           402.   PHEAA has made untold sums of additional servicing fees to the financial

detriment of borrowers. The relief Plaintiffs seek is necessary to remedy borrower harm and to

prevent future harms.

                  2. PHEAA Steers Borrowers into Forbearance Instead of More Beneficial
                     IDR Plan Options

           403.   Federal student loan borrowers can choose IDR Plans that allow borrowers to

make payments based on their income and family size, with the remaining balance forgiven after

20 or 25 years. Enrolling in an IDR Plan can result in payments as low as $0 per month. These

plans ensure that monthly payments are manageable and enable struggling borrowers to avoid

defaulting on their loans.

           404.   Borrowers who are in IDR Plans are significantly less likely to enter into default.

One report by the GAO found that from 2010–2014, less than 1% of IDR participants defaulted

on their loan, compared to 14% in a standard repayment plan.114

           405.   The August 2015 GAO Report also estimates that 51% of federal Direct Loan

borrowers would benefit from an IDR Plan.115 However, as of March 2018, only around 29% of

borrowers of federal Direct Loans in repayment were enrolled in an IDR Plan.116

           406.   Borrowers who are having difficulty meeting their loan repayment obligations

also have the option of entering forbearance. While in forbearance, borrowers are not obligated

to make payments on their loan. However, the interest on the loan continues to accrue during



  U.S. Gov’t Accountability Office, GAO-15--663, Federal Student Loans: Education Could
114

Do More to Help Ensure Borrowers Are Aware of Repayment and Forgiveness Options at 2
(Aug. 25, 2015) [hereinafter August 2015 GAO Report],
115
      Id. at i.
116
   CollegeBoard, Trends in Student Aid 2018: Outstanding Federal Loans, available at
https://research.collegeboard.org/pdf/01469-061-trends-saf13af13bf14af14b.pdf (last visited Oct.
15, 2019).

{2825 / CMP / 00161551.DOCX v6}                    93
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 100 of 240



most types of forbearance and is capitalized at the end of the forbearance period. This adds to the

total cost of the loan and can increase the amount a borrower must pay each month. In addition, a

borrower in forbearance is unable to make payments that count for PSLF or IDR loan

forgiveness.

       407.    While forbearance may be appropriate during short-term financial difficulties and

for borrowers who anticipate being unable to make payments for a short, defined period of time,

forbearance is not appropriate for borrowers whose income is simply not adequate to make their

monthly student loan payments. Such borrowers would instead benefit from enrollment in an

IDR Plan.

       408.    Borrowers are often unaware of the repayment plan options that are available to

them. PHEAA’s borrowers are thus dependent on PHEAA to provide accurate information

concerning the repayment options available to them.

       409.    Enrolling a borrower in an IDR Plan takes time. PHEAA must explain each of the

available IDR Plans, assist the borrower in filling out the application, and then process the

application. The process of enrolling in an IDR Plan can require multiple telephone

conversations with PHEAA customer service representatives. Additionally, borrowers in an IDR

Plan must re-certify their income and family size each year, requiring regular follow-up from

PHEAA.

       410.    By comparison, servicers can put borrowers into forbearance in the course of a

single short phone call. For some forms of forbearance, there are no income or family-size

requirements to verify.




{2825 / CMP / 00161551.DOCX v6}                 94
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 101 of 240



       411.    PHEAA holds itself out as a source of reliable information and assistance for

borrowers who are struggling to repay their loans. PHEAA’s website states:117




       412.    On its page for borrowers having trouble making payments, PHEAA additionally

promises:118




       413.    However, PHEAA misrepresents the options available to struggling borrowers by

often failing to advise of the availability of IDR Plans and instead steering borrowers into

forbearance.


117
   FedLoan Servicing, Homepage, available at https://myfedloan.org/ (last visited Oct. 15,
2019).
118
   FedLoan Servicing, Trouble Paying, available at https://myfedloan.org/borrowers/trouble-
paying (last visited Oct. 15, 2019).

{2825 / CMP / 00161551.DOCX v6}                 95
            Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 102 of 240



            414.   Indeed, a March 2019 OIG Report describes a Department audit of telephone calls

with borrowers of all nine servicers that contract with the Department to service federal loans.

The report states that the Department’s April 2017 audit found that in more than 10% of

PHEAA’s calls with borrowers, PHEAA representatives failed to meet the Department’s

established standards for calls with borrowers. 119 Specifically, that Report states that in 25 of the

106 failed calls, the call failed because PHEAA failed to provide adequate information to the

borrower about repayment options.120

            415.   PHEAA’s rate of failing to provide adequate information on repayment options

was more than four times higher than the average among all servicers that contract with the

Department.121

            416.   Borrowers who are told only of the option of forbearance may not be aware of the

availability of IDR Plans and therefore are unable to enroll (or even consider enrolling) in IDR.

            417.   For example, when the Standard Repayment Plan amount proved to be

unaffordable, Plaintiff Turnage contacted PHEAA for help in August 2014. Rather than advise

Turnage about the availability of IDR Plans and review her options, PHEAA steered Turnage

into a forbearance from August 2014 through July 2015, which caused $4,864.34 of accrued

interest to capitalized on Turnage’s account.

            418.   Plaintiff King has contacted PHEAA repeatedly since leaving school about the

difficulties she was having in making her monthly loan payments, which ultimately led to a




119
      March 2019 OIG Report, at 11.
120
      Id.
121
      Id.

{2825 / CMP / 00161551.DOCX v6}                   96
            Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 103 of 240



delinquency on her account. Rather than advise King about the availability of IDR Plans,

PHEAA steered King into periods of economic hardship forbearance and deferment.

                   3. PHEAA Fails to Timely and Properly Process Applications for
                      Enrollment in IDR Plans

            419.   To apply for an IDR Plan, or to change from one IDR Plan to another IDR Plan,

borrowers complete and submit an “IDR Plan Request Form” along with their income

documentation.

            420.   Department guidance provides that IDR applications should be processed at most

within fifteen days.122

            421.   If additional time is necessary “to collect and process documentation supporting

the borrower’s request,” PHEAA may grant a B-9 Administrative Forbearance for a period of up

to sixty days.123 Any interest that accrues during this period is not capitalized.124

            422.   When the REPAYE Plan was rolled out in December 2015, a significant amount

of applications were submitted to PHEAA and other loan servicers.

            423.   Although PHEAA’s loan servicing contract requires PHEAA to “provide a

service flexible enough to handle new requirements generated by Congress and respond to

legislative mandates and policy changes,”125 PHEAA failed to timely and properly process the

IDR applications causing a significant backlog.

            424.   To accommodate the backlog and resulting processing delays, PHEAA placed

some borrowers’ accounts initially into B-9 Administrative Forbearance, as it is permitted to do.



122
      July 2016 Policy Memo.
123
      34 C.F.R. § 685.205(b)(9).
124
      Id.
125
      Exhibit C (2009 Contract, Section C.1.4.4, p. 20).

{2825 / CMP / 00161551.DOCX v6}                    97
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 104 of 240



However, PHEAA improperly capitalized interest during this B-9 Administrative Forbearance

period in violation of governing regulations.

       425.    If PHEAA needs additional time after the expiration of the permitted sixty day B-

9 Administrative Forbearance period, PHEAA then improperly places borrower’s accounts into a

general forbearance, which triggers the capitalization of any accrued interest, disqualifies

borrowers from making payments towards loan forgiveness under PSLF, and blocks the Federal

interest subsidy the Department otherwise pays on the borrower’s behalf.

       426.    For example, Plaintiff Hawkins was switched from the REPAYE Plan to IBR in

error. To correct its errors, PHEAA placed Plaintiff Hawkins’ loans into a B-9 administrative

forbearance from April 19, 2016 through May 18, 2016, but improperly capitalized $2,431.95 of

interest that accrued during this administrative forbearance period.

       427.    Plaintiff Pruess submitted her recertification paperwork in early February 2017,

but PHEAA failed to process Pruess’ paperwork until May 2017. As a result of the delay,

$4,667.25 of accrued interest capitalized on February 22, 2017 and another $530.04 of interest

capitalized on April 11, 2017.

       428.    PHEAA’s backlog in processing IDR Request Forms has been widely reported.

The CFPB reported on the complaints it received from borrowers relating to this backlog:

               Borrowers report that when they attempt to recertify their IDR Plan,
               their loans are placed into forbearance, despite their right to continue
               making IDR payments while their new payment amount is
               determined. Borrowers are required to annually recertify their
               income and family size in order to continue to qualify for an
               affordable monthly payment under an IDR Plan.10F 11 Generally,
               servicers are expected to process borrowers’ recertification
               applications in a few weeks.11F 12 However, when this process
               takes longer, borrowers are entitled under federal law to continue
               making income-driven payments at the same amount until their new
               payment is calculated.12F 13 Borrowers complain that when their
               recertification application is not timely processed by their servicers,

{2825 / CMP / 00161551.DOCX v6}                  98
        Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 105 of 240



                rather than extending their current income-driven payments,
                servicers require that borrowers make their full, standard monthly
                payment amount, or direct them to enter forbearance. Borrowers
                complain that when their standard monthly payment is unaffordable,
                forbearance is their only realistic option. Borrowers further
                complain that their loans may spend months in forbearance while
                their recertification application is under review, preventing them
                from progressing towards loan forgiveness available through IDR
                forgiveness options or Public Service Loan Forgiveness (PSLF).)126

         429.   The Washington Post similarly reported that “[o]fficials at the department say the

majority of servicers are meeting or exceeding the target turnaround time of 15 days” however

“[PHEAA], which primarily handles borrowers seeking public service loan forgiveness, has a

significant backlog[.]”127

         430.   PHEAA is aware of, but has failed to rectify, these processing errors and delays.

Instead, PHEAA has consistently shifted the consequences of its failing service system onto

borrowers.

         431.   For example, Plaintiff Gallagher timely submitted her 2016 IDR Plan Request

Form to PHEAA on January 27, 2016 for the annual recalculation of her IBR monthly payment.

Because Gallagher did not request a change in repayment plans, she should have been permitted

to continue making payments at her current IBR payment until PHEAA could promptly

recalculate her new payment. But instead, PHEAA placed Gallagher’s account into general

forbearance from at least March 5, 2016 to April 30, 2016 and capitalized more than $13,000 of

interest on Gallagher’s loans and she could not make payments towards loan forgiveness.



126
      2017 CFPB Report, 12-13.
127
   Danielle Douglas-Gabriel, Delays. Backlogs. Confusing applications. Obama’s latest student
loan plan is having growing pains. WASHINGTON POST, Apr. 5, 2016, available at
https://www.washingtonpost.com/news/grade-point/wp/2016/04/05/delays-backlogs-confusing-
applications-obamas-latest-student-loan-plan-is-having-growing-
pains/?utm_term=.2e1bb3620545).

{2825 / CMP / 00161551.DOCX v6}                 99
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 106 of 240



       432.    Plaintiff Lathrop timely submitted an IDR Request form in January 2016. To

accommodate its failure to timely process Lathrop’s request, PHEAA improperly placed her

account into general forbearance from January 1, 2016 through April 30, 2016. As a result,

interest was capitalized and Lathrop could not make payments towards loan forgiveness.

       433.    PHEAA ultimately approved her request and calculated her new payment under

the REPAYE Plan on June 8, 2016 – nearly 5 months after her initial request. Despite PHEAA’s

approval, it placed her account into Administrative Forbearance from June 7, 2016 through June

30, 2016, further denying her the ability to make qualifying payments toward loan forgiveness.

               4. PHEAA Fails to Provide Borrowers with Sufficient Time to Correct
                  Deficiencies in Annual IDR Recertification Paperwork

       434.    For each year that a borrower remains on an IDR Plan they must recertify their

eligibility for the plan by submitting documentation of their current income and family size to

Defendants. To do so, borrowers complete and submit, along with their income documentation,

the same “IDR Plan Request Form” used to enroll in the IDR Plan.

       435.    When a borrower submits their annual recertification paperwork, PHEAA must

“promptly determine[] the borrower’s new scheduled monthly payment amount.”128

       436.    Like applications for enrollment in IDR Plans, internal guidelines suggest that

recertification requests must be processed “[w]ithin 10 days of receiving … a recertification of

income and family size, the servicer shall complete processing of the application or




128
  34 C.F.R. § 685.209(a)(5)(viii) (PAYE), § 685.209 (b)(3)(vi)((E) (ICR), §685.209(c)(4)(viii)
(REPAYE), § 685.221(e)(8)(i) (IBR).


{2825 / CMP / 00161551.DOCX v6}                100
         Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 107 of 240



recertification.”129 Similarly, FSA has stated that it should not take student loan servicers more

than “a few weeks” to process a borrower’s IDR Request Form.130

         437.   If additional time is necessary to collect and process a recertification request,

PHEAA is not authorized to place borrowers’ accounts into administrative forbearance like it is

permitted to do for requests to change repayment plans. Rather, PHEAA must maintain the

borrower’s current monthly payment amount under the IDR Plan until it can recalculate the new

monthly payment amount. This is so even when PHEAA identifies a deficiency in the

recertification request.

         438.   According to an April 4, 2016 PHEAA – Department loan servicing contract

amendment, if PHEAA identifies a deficiency in the IDR re-certification paperwork, it is

required to contact borrowers by both phone and mail or e-mail. They must call the borrower at

least two times, initially within seven days of reviewing the application and again within another

seven days. The servicer must leave a message if there is no answer stating that the call is on

behalf of the Department. They must also send notice by mail or e-mail ten days after reviewing

the application. If PHEAA has not received sufficient information fourteen days after review,

they must again attempt to contact the borrower by phone two more times within seven days. If

PHEAA still has not received sufficient information within twenty-five days after review, it must

contact the borrower again by e-mail or mail.

         439.   The Department’s July 20, 2016 policy guidance memo likewise provides:

                When an incomplete application is submitted, borrowers can expect
                their servicer to make a good faith effort to establish contact within

129
      July 2016 Policy Memo.
130
   U.S. Dept. of Education, Federal Student Aid Office, Income-Driven Repayment Plans:
Questions and Answers, 22, available at
https://web.archive.org/web/20171207034903/https://studentaid.ed.gov/sa/sites/default/files/inco
me-driven-repayment-q-and-a.pdf (last visited Oct. 16, 2019).

{2825 / CMP / 00161551.DOCX v6}                  101
         Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 108 of 240



                 10 business days or receipt of the incomplete application, with a
                 description of all actions required to complete the application or
                 otherwise correct any deficiencies in the application. Contact could
                 also be made via personalized email if the borrower has opted into
                 receiving electronic communications and the borrower responds to
                 this contact by addressing the deficiency identified by the servicer.
                 Borrowers should be able to correct errors on an income-driven
                 repayment plan application based on clear oral instructions
                 provided over the phone, or through plain language written or
                 electronic communications.131

          440.   The goal is to provide “high touch servicing” and “a clear expectation of what is

needed to complete their enrollment or re-enrollment so they can stay on track.”132

          441.   But PHEAA routinely denies recertification requests without providing the

required high-touch service, sufficient time to correct the deficiency, and/or the option to correct

the deficiencies over the phone or in writing. Instead, PHEAA requires borrowers to submit an

entirely new IDR form and start the process all over again.

          442.   As a result of PHEAA’s failures, borrowers are deemed by PHEAA to have failed

with their recertification obligations, their monthly payments skyrocket to an unaffordable

amount under the Standard Repayment Plan, any accrued interest is capitalized, and the borrower

is steered into forbearance.

                 5. PHEAA Fails to Apply the Missed Deadline Exception for IDR
                    Recertifications

          443.   PHEAA must provide borrowers with notice of the deadline for submitting their

recertification request133 and the consequences for failing to submit the required documentation




131
      July 2016 Policy Memo, at 19. (emphasis added).
132
      July 2016 Policy Memo, at 18-19.
133
  34 C.F.R. § 685.209(a)(5)(iii) (PAYE); §685.209(b)(vi)(B)) (ICR); §685.209(c)(4)(iii)
(REPAYE); 34 C.F.R. § 685.221(e)(3)) (IBR).


{2825 / CMP / 00161551.DOCX v6}                  102
         Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 109 of 240



within ten days following the deadline.134 If a borrower fails to submit their recertification

paperwork within this ten day grace period, the following consequences occur:

             a. PAYE and IBR: Defendants determine that the borrower no longer has a partial

                financial hardship and their monthly payment amount is recalculated under the

                standard repayment plan. Any unpaid accrued interest is capitalized at the end of

                the borrower’s IDR annual repayment period.135

             b. ICR: Defendants designate the standard repayment plan.136

             c. REPAYE: Defendants remove the borrower from the REPAYE Plan and place the

                borrower on an “alternative repayment plan” for which the monthly repayment

                amount is the amount necessary to repay the loan within ten years or the ending

                date of the twenty or twenty-five year loan forgiveness period, whichever comes

                first.137 Any unpaid accrued interest is capitalized at the end of the borrower’s

                IDR annual repayment period.

         444.   The regulations, however, carve out certain exceptions for submitting the IDR

Plan recertification paperwork after the ten day grace period.

         445.   First, if Defendants are “able to determine the borrower’s new monthly payment

amount before the end of the borrower’s current annual payment period,” the borrower’s new




134
   34 C.F.R. § 685.209(a)(5)(iii)(B) (PAYE); §685.209(b)(vi)(B)(2) (ICR);
§685.209(c)(4)(iii)(B) (REPAYE); 34 C.F.R. § 685.221(e)(3)(ii) (IBR).
135
    34 C.F.R. § 685.209(a)(2)(iv)(A) and (a)(5)(iii)(B) (PAYE); 34 C.F.R. § 685.221(e)(7) and
(b)(4) (IBR).
136
      34 C.F.R. § 685.209(b)(3)(vi)(C) (ICR).
137
      34 C.F.R. § 685.209(c)(4)(v) (REPAYE).


{2825 / CMP / 00161551.DOCX v6}                  103
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 110 of 240



monthly payment amount will not be recalculated under the standard repayment plan and any

accrued interest will not be capitalized.138

       446.    Yet Defendants failed to apply the regulatory exception to borrowers whose new

monthly IDR payment amount could be determined before the end of the borrower’s annual

repayment period. Instead, Defendants placed the borrower on the Standard Repayment Plan.

When a borrower contacted PHEAA for help because they could not afford the inflated amount

under the Standard Repayment Plan, PHEAA steered them into forbearance and instructed them

to submit a new IDR Plan Request Form.

       447.    Second, if Defendants recalculated the borrower’s monthly payment amount

under the Standard Repayment Plan (for PAYE, ICR and IBR), Defendants must grant the

borrower an administrative forbearance for any payments that are overdue or would be due when

the new IDR payment is determined, if the new IDR payment amount is $0.00 or is less than the

borrower’s previous IDR payment amount. Interest that accrues during this forbearance period is

not capitalized.139

       448.    Yet, PHEAA fails to apply this exception too. Instead, Defendants placed

borrowers on the Standard Repayment Plan. When a borrower contacted PHEAA for help

because they could not afford the inflated amount under the Standard Repayment Plan, PHEAA

steered them into general forbearance, rather than the mandated administrative forbearance, and

capitalized the accrued interest.




138
    34 C.F.R. § 685.209(a)(5)(vii) (PAYE); § 685.209(b)(vi)(D) (ICR); § 685.209(c)(4)(v) and
(c)(4)(vii) (REPAYE); 34 C.F.R. § 685.221(e)(7)(IBR).
139
   34 C.F.R. § 685.209(a)(5)(ix)(A) (PAYE); § 685.209(b)(3)(vi)((F)(1) (ICR); 34 C.F.R. §
685.221(e)(9)(i) (IBR).

{2825 / CMP / 00161551.DOCX v6}                104
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 111 of 240



       449.    Plaintiff Pryor mailed her IBR income documents along with a letter to PHEAA

on January 24, 2015. Rather than calculate her new payment using the income documents

submitted, PHEAA recalculated Pryor’s monthly payment amount under the Standard

Repayment Plan. Faced with a much higher new payment amount, Pryor agreed under duress to

be placed into general forbearance for approximately two months starting in March 2015. As a

result, PHEAA improperly capitalized over $34,000 in interest on her loans increasing her

principal balance dramatically.

       450.    In December 2017, Plaintiff Anderson timely submitted her annual income

documentation to PHEAA, which PHEAA acknowledged. When PHEAA processed her request,

instead of calculating her new payment, it placed Anderson on the Standard Repayment Plan and

capitalized approximately $15,000 in accrued interest for purportedly failing to timely recertify

her IDR Plan. When Anderson contacted PHEAA about her inability to pay the Standard

Repayment Plan amount, PHEAA steered her into general forbearance and advised her to

reapply for IDR.

       451.    PHEAA’s failures have had catastrophic financial consequences to borrowers,

including improperly placing borrowers on the unaffordable Standard Repayment Plan,

capitalizing any accrued interest and steering borrowers into forbearance where they lose the

opportunity to make qualifying payments toward loan forgiveness.

               6. PHEAA Fails to Provide Notice of Important Deadlines

       452.    According to the Master Promissory Notes (“MPNs”) that govern Federal Direct

and FFEL Loans140, PHEAA must send the statutorily mandated notice of the annual




140
   Representative Master Promissory Notes for FFEL and Federal Direct Loans are attached as
  Exhibits E and F, respectively.
{2825 / CMP / 00161551.DOCX v6}                105
          Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 112 of 240



recertification deadline to borrowers via first class mail, or, if the borrower has provided an e-

mail address, via e-mail. The MPNs provide:

                  FFEL MPN:

                  Any notice required to be given to me will be effective if sent by
                  first class mail to the latest address the lender has for me or by
                  electronic means to an electronic address that I have provided.141

                  Direct Loan MPN:

                  Any notice required to be given to you will be effective if it is sent
                  by first-class mail to the most recent address that we have for you,
                  by electronic means to an email address you have provided, or by
                  any other method of notification that is permitted or required by
                  applicable law and regulation.142

          453.    Yet, PHEAA routinely places the required notice of a borrower’s upcoming

annual recertification deadline in a “Paperless Inbox” of the borrower’s online account at

www.MyFedLoan.org. A non-descript email with the subject line, “A new message is waiting

for you to view,” is then sent to the borrower’s email address on record. The body of the email

simply states:

                  A new message has been placed in your FedLoan Servicing
                  paperless inbox. To access this message, select “Go To Paperless
                  Inbox” below and sign in. Or go to Account Access at
                  www.MyFedLoan.org to view your paperless inbox.”

          454.    The email does not indicate the importance or urgency of the message.

          455.    Furthermore, if the borrower does not previously designate PHEAA as a “trusted

sender,” the email typically is directed to the borrower’s spam folder where they are not likely to

see it.




141
      Exhibit E at p. 3.
142
      Exhibit F at pp. 7-8.
{2825 / CMP / 00161551.DOCX v6}                    106
        Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 113 of 240



        456.   By contrast, other emails sent by PHEAA describe the content or purpose of the

email. For example, the subject line of one email states, “Your Results: The Results of your

request are now available in your Paperless Inbox!” The body of that same email further states

“We added the following message to your Paperless Inbox at MyFedLoan.org. ∙ Your Deferment

or Forbearance Results.” The subject line of another email states, “Your Monthly Bill is Now

Available to View.” The body of that email further states in detail: “Your FedLoan Servicing

account is due for a payment on [date]. To make this payment, select ‘Make a Payment’ below

and sign in. Or go to Account Access at MyFedLoan.org and select ‘Payments and Billing.’ You

may also view your most recent billing statement at this same location and in your paperless in

box.”

        457.   At least one other federal loan servicer, Navient, had a similar practice of posting

the mandatory notice of the IDR Recertification Notice in borrowers’ paperless inboxes. When

Navient changed the subject line of its email from “New Document Ready to View” to “Your

Payment Will Increase Soon!” and the text of the email to state, “[I]n order to keep your lower

payment amount, it’s important that you apply soon to renew your repayment plan,” the rate at

which borrowers timely submitted IDR Recertification Requests more than doubled.143

        458.   For example, in 2017, PHEAA posted notice of Plaintiff Brady’s annual IDR

recertification deadline to her paperless inbox at www.myfedloan.com, which Brady was not

aware and did not receive. As a result, Brady missed the recertification deadline, which caused

$7,615.73 interest to capitalize and her monthly payment to jump from $192 to almost $2,000.




143
  Complaint at ¶¶ 68-76, CFPB v. Navient Corp., et al., No. 3:17-cv-00101 (M.D. Pa.) (ECF
No. 1).


{2825 / CMP / 00161551.DOCX v6}                107
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 114 of 240



               7. PHEAA Fails to Adequately Inform Borrowers that Changing IDR Plans
                  Will Result in the Capitalization of Accrued Interest.

        459.   When a borrower leaves an IDR Plan (PAYE, REPAYE, and IBR) for another

plan (e.g., another IDR Plan or the standard plan), any unpaid accrued interest is capitalized,144

which increases a borrower’s principal balance, potentially by tens of thousands of dollars. This

consequently extends the loan repayment period by months or years.

        460.   Despite the obligation to advise borrowers in selecting the “right” payment plan

and keeping them on track towards repayment, Defendants routinely steer all borrowers towards

the plan with the “lowest monthly payment” and casually encourage borrowers to change

repayment plans without sufficient notice of the potential financial consequences for doing so.

        461.   For instance, the Department’s website misleadingly states: “Although you may

select or be assigned a repayment plan when you first begin repaying your student loan, you can

change repayment plans at any time—for free.”145

        462.   But borrowers may incur significant expense in the way of capitalized interest.

Yet, nowhere on the webpage is there a disclosure that changing from an IDR Plan to another

plan will cause any unpaid accrued interest to capitalize. In fact, the words “capitalize” and

“interest” do not appear on that page.

        463.   Even more egregious is Defendants’ IDR Request Form itself, which explicitly

advises borrowers to choose the IDR Plan with the lowest payment – without proper disclosure

that doing so may result in a change or repayment plan that requires all unpaid accrued interest to

capitalize:


144
   34 C.F.R. § 685.209(a)(2)(iv)(A)(2) (PAYE); § 685.209(c)(2)(iv) (REPAYE); 34 C.F.R. §
685.221(b)(4) (IBR).
145
   Federal Student Aid, An Office of the U.S. Dept. of Education, Repayment Plans, available at
https://studentaid.ed.gov/sa/repay-loans/understand/plans (last visited Oct. 15, 2019).

{2825 / CMP / 00161551.DOCX v6}                 108
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 115 of 240




A copy of the IDR Plan Request Form is attached as Exhibit G.

        464.    Nowhere on the page of the form does it notify borrowers that this could result in

interest capitalization.

        465.    Likewise, in Section 6 of the IDR Plan Request Form, “Borrower Requests,

Understandings, Authorization, and Certification,” Defendants disclose that they will choose the

plan with the lowest monthly payment if the borrower does not qualify for the plan(s) requested

or selects more than one plan. Defendants also disclose that if the borrower requests a change

from IBR to another plan, they must make one payment on the Standard Repayment Plan or

make a payment under a reduced-payment forbearance. But Defendants do not disclose that

changing plans may result in the capitalization of any accrued interest.

        466.    For example, in January 2017, Morris submitted an IDR Plan Request Form to

request that he be placed on “the plan with the lowest monthly payment.” Defendants, however,

failed to advise him that being placed on the plan “with the lowest monthly payment” could

result in a change of repayment plans, which in turn would cause any accrued interest to

capitalize. When PHEAA processed his recertification paperwork, they processed a change from

Morris’ current IBR Plan to REPAYE – the plan with the lowest payment. As a result, interest

was capitalized.

        467.    In January 2016, Plaintiff Lathrop timely submitted an IDR Plan Request form for

the annual recalculation of her monthly payment and requested that her repayment plan be




{2825 / CMP / 00161551.DOCX v6}                 109
         Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 116 of 240



switched from her existing IBR Plan to the REPAYE Plan. At that time, Defendants failed to

advise her that switching plans would cause any accrued interest to capitalize.

          468.     On November 8, 2017, Plaintiff Coleman submitted her annual IDR Plan Request

Form and requested a change from the IBR Plan to REPAYE. Coleman contacted PHEAA and

specifically inquired if interest would capitalize upon switching plans. PHEAA confirmed

(incorrectly) that it would not. Upon processing Coleman’s request to switch plans, $7,352.15

accrued interest capitalized on December 14, 2017.

C.        PHEAA’S Pattern and Practice of Improperly Servicing the PSLF Program

          469.     “Student loan servicers are contracted and compensated for helping consumers

navigate the process of qualifying for PSLF.”146 As a result, “[s]ervicers are the primary point of

contact for all borrower questions related to repayment matters, including PSLF

requirements.”147

          470.     As described above, to be eligible for PSLF, borrowers must (1) have one or more

Direct Loans; (2) make 120 qualifying payments; (3) be enrolled in a qualifying repayment plan;

and (4) work full-time for a qualified employer.

          471.     As to this first point, only loans made under the Direct Loan Program are eligible

to be forgiven under PSLF.148 Borrowers with other types of federal loans, such as FFEL Loans

or Perkins Loans, are not eligible for PSLF, but may consolidate these loans into a Direct




146
      2017 CFPB Report.
147
      Id. at 29.
148
      34 C.F.R. § 685.219(c)(1)(iii).


{2825 / CMP / 00161551.DOCX v6}                    110
         Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 117 of 240



Consolidation Loan in order to become eligible.149 However, a recent report from the CFPB

found that “[b]orrowers report spending years making payments, believing they were making

progress towards PSLF, before servicers explain that their loans do not qualify for PSLF.”150 The

CFPB’s report explains, “[b]orrowers with FFELP or Perkins Loans complain to the Bureau that

despite informing their servicer that they work in public service, or specifically mentioning that

they are pursuing PSLF, their servicer never advised them that their student loans were not

eligible loans.”151

          472.    Relatedly, borrowers must be enrolled in a qualifying repayment plan to be

eligible for PSLF.152 Qualifying repayment plans primarily consist of income-driven repayment

plans.153 Graduated and extended repayment plans generally do not qualify.154 Any payments

made while in a nonqualifying repayment plan will not count towards PSLF. Notwithstanding

the obligation of PHEAA and other servicers to “help[ ] consumers navigate the process of

qualifying for PSLF,” CFPB’s investigations revealed that “[b]orrowers complain that servicers


149
   U.S. Dept. of Educ., Federal Student Aid, Public Service Loan Forgiveness, available at
https://studentaid.ed.gov/sa/repay-loans/forgiveness-cancellation/public-service (last visited Oct.
16, 2019).
150
      2017 CFBP Report, at 29.
151
      Id. at 29-30.
152
   34 C.F.R. § 685.219(c)(1)(iv); see also U.S. Dept. of Educ., Federal Student Aid, Public
Service Loan Forgiveness: What is a qualifying repayment plan, available at
https://studentaid.ed.gov/sa/repayloans/forgiveness-cancellation/public-service-qualifying-
repayment-plan.
153
   34 C.F.R. § 685.219(c)(1)(iv). While standard repayment is a qualifying repayment plan, a
borrower would pay off his or her loan after ten years, the same time he or she became eligible
for loan forgiveness under PSLF.
154
   Payments made under extended or graduated repayment plans may qualify if “the monthly
payment amount is not less than what would have been paid under the Direct Loan standard, 10-
year repayment plan described in [the fixed, standard 10-year plan provision].” 34 C.F.R. §
685.219(c)(1)(iv)(D).


{2825 / CMP / 00161551.DOCX v6}                  111
        Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 118 of 240



may enroll them into non-qualifying repayment plans, despite borrowers expressing interest in

PSLF.”155

         473.   For example, Plaintiff Wolff has worked for a qualifying public service

organization for the purpose of PSLF since graduating in 2005 and has made consistent, on-time

PSLF qualifying payments during this time.

         474.   In August and September 2016, Wolff submitted PSLF Employment Certification

Forms to EdFinancial Services, LLC, her then student loan servicer. Her loans were then

transferred to PHEAA (as the exclusive PSLF loan servicer). PHEAA notified Wolff in writing

of the transfer and acknowledged her interest in PSLF. PHEAA, however, did not advise Wolff

that she was not on a PSLF-eligible repayment plan. Wolff’s prior loan servicers also failed to

advise her that she was not on a PSLF-eligible repayment plan.

         475.   Having made 120-months of payments as of 2017, Wolff submitted a PSLF

application for loan forgiveness in the second half of that year. PHEAA denied her application

because she was not on a PSLF-eligible repayment plan and had not made a single qualifying

payment. Had the Department and its loan servicers timely advised Wolff that she was not on a

PSLF-qualifying repayment plan, she would have already obtained PSLF loan forgiveness.

         476.   PHEAA falsely informed Plaintiff Meckfessel that he was not eligible for any

IDR Plan, requiring him to enroll in a repayment plan which did not offer loan forgiveness or

qualify for the PSLF program. Based on PHEAA’s false and misleading information, Meckfessel

made payments under a non-qualifying plan for approximately 3 years. None of these payments

counted as “qualifying payments” under the PSLF program. Meckfessel was eligible for an IDR

Plan at the time PHEAA forced him into another repayment plan. Following repeated inquiries,


155
      2017 CFPB Report.

{2825 / CMP / 00161551.DOCX v6}                112
         Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 119 of 240



PHEAA eventually enrolled Meckfessel in the REPAYE Plan years after he first contacted them

for help about his repayment options.

          477.   Plaintiff Morris submitted PSLF Employment Certification forms each year

beginning in 2012 and each time he changed employers. Although PHEAA certified his

employer each time as a qualifying PSLF employer, at no time before 2016 did PHEAA advise

Morris that his FFEL loan did not qualify for PSLF forgiveness.

          478.   Such misrepresentations were so widespread in 2014 that the Department granted

a “one-time override” to borrowers, allowing PHEAA to retroactively award qualifying payment

credits to borrowers enrolled in nonqualifying repayment plans.156 The Department appears to

have granted a similar “one time override” in 2010 as well.157

D.        PHEAA Fails to Implement a Complaint Resolution System

          479.   PHEAA’s loan servicing contract requires it to “respond and resolve customer

complaints; and create and execute a plan to escalate complaints to FSA and the

Ombudsman.”158




156
  Pennsylvania Higher Education Assistance Agency, Letter to the Committee on Health,
Education, Labor, and Pensions from PHEAA (May 19, 2014).
157
    Letter from Tim Kaine to Secretary DeVos, Failure to Implement Public Service Loan
Forgiveness, 1 (June 19, 2018) (“June 19, 2018 Kaine Letter”), available at
https://www.kaine.senate.gov/imo/media/doc/Kaine,%20Whitehouse,%20Duckworth,%20Hassa
n%20Press%20DeVos%20On%20Failure%20To%20Implement%20Public%20Service%20Loan
%20Forgiveness%20Fix.pdf (last visited Oct. 17, 2019) (“The Department itself has been aware
of these issues for some time, as it granted a waiver in 2010 for a servicer to adjust qualifying
payments for borrowers with Direct Consolidation Loans who were incorrectly advised by their
previous servicer to enroll in graduated repayment plans, rather than income-driven repayment
plans.”).
158
      Exhibit C (2009 Contract, Attachment A-2, p. 11).

{2825 / CMP / 00161551.DOCX v6}                 113
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 120 of 240



       480.   The intention of this contractual provision was spelled out in a set of repayment

rights for borrowers with federal Direct Loans, released April 28, 2016 by the Department of

Education and the Department of the Treasury, in consultation with the CFPB:

                    • Borrowers should have access to a simple process to file
                      complaints about their federal student loans and receive a
                      response to their concerns. With a limited set of streamlined,
                      consistent systems and processes, the Department of
                      Education will be able to more effectively manage and
                      oversee vendors’ performance. The new enterprise
                      complaint system, in particular, should be leveraged to
                      ensure accuracy and excellence in federal student loan
                      borrower customer service.

                    • Borrowers should expect that requests for assistance and
                      account disputes shouldn’t go unanswered, and borrowers
                      have a right to get a second opinion. When borrowers contact
                      their servicer, they should be able to expect clear rules for
                      handling inquiries, complaints, and disputes in a timely
                      manner and should be able to rely on servicers to provide
                      full, substantive responses, even if no action was taken.
                      Borrowers should also be able to access an escalation
                      process where borrowers’ concerns are reevaluated by senior
                      personnel, and borrowers are provided with a substantive
                      response.

                    • Borrowers should be protected while their complaints are
                      reviewed. Borrowers should not be penalized while waiting
                      for their servicer to review their accounts.159

       481.   The 2015 Presidential Task Force developed recommendations on servicing best

practices in “robust borrower protections and complaint resolution process.”160 The Task Force

recommended that loan servicers have “a clear complaint and resolution process, including a




159
   April 28, 2016 Fact Sheet: Protecting Student Loan Borrowers available at
https://www2.ed.gov/documents/press-releases/04282016-protecting-borrowers.doc.
160
   Recommendations on Best Practices in Performance-Based Contracting, available at
https://www2.ed.gov/finaid/loans/repay/best-practices-recommendations.pdf.


{2825 / CMP / 00161551.DOCX v6}                114
         Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 121 of 240



timeline for addressing the complaint and specified personnel responsible for responding to

complaints.”161

          482.     Yet, PHEAA failed to implement an adequate process for borrowers to make and

timely receive a response to complaints and failed to implement any plan that provided a

procedure for borrowers to “escalate complaints to FSA and the Ombudsman.”162 Indeed, the

Presidential Task Force noted that although loan servicers “currently are required to have a

complaint resolution process, this process does not appear to be standardized and has only a

limited role for FSA.”163

          483.     According to the February 2015 GAO Report, “Education established a dispute

process to address concerns about TEACH Grants converted to TEACH Loans in error,

however, GAO found that Education and the servicer provide incomplete and inconsistent

information to recipients about the availability of and criteria for disputing conversions.”

          484.     For example, standardized correspondence and policy documents provided to

Grant recipients state that “once a TEACH grant is converted to a loan it cannot be reconverted

to a grant,” indicating that a dispute process was not available. The GAO report noted that this

was inconsistent with the Department’s assertion that a grant-to-loan conversion dispute process

does in fact exist and conversions will be reversed if servicer error is found.164

          485.     Borrowers also were routinely advised that there was no appeal process or

discouraged from filing an appeal. Plaintiff Wolff was told by a PHEAA representative that there


161
      Id. at 12.
162
      Contract Appendix A-2, p. 11.
163
   August 28, 2015 Recommendations on Best Practices in Performance-Based Contracting.
https://www2.ed.gov/finaid/loans/repay/best-practices-recommendations.pdf.
164
      February 2015 GAO Report, at 31.


{2825 / CMP / 00161551.DOCX v6}                   115
         Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 122 of 240



simply was no appeal process. NPR similarly reported that a grant recipient was told that an

appeal could be filed, but they never get approved.165 Likewise, according to the February 2015

GAO Report, another TEACH Grant recipient whose grant was improperly converted to a loan

“was told she could file an appeal but that she should not bother because most appeals are

rejected.”166

          486.   Likewise, communications to borrowers about their eligibility for PSLF in

response to an Employer Certification Form submission likewise fail to advise borrowers of a

process for disputing PHEAA’s determination of the qualifying status of a borrower’s

employment or the number of qualifying payments made.

          487.   The report further found that Defendants’ failure to communicate the availability

of and criteria for the TEACH Grant dispute process “is inconsistent with federal internal control

standards that highlight effective external communication.”167

E.        PHEAA Fails to Adequately Train its Loan Servicing Employees

          488.   After PHEAA was awarded its loan servicing contract in 2009, it opened call

centers throughout Pennsylvania, including in Chester, Pittsburgh, Harrisburg, Mechanicsburg,

and State College. Its employee payroll increased to approximately 3,000 employees. In 2018, it

created an outsourced call center in Florida.168

          489.   Despite the complexity of the federal student loan programs with which

employees would be required to understand and help borrowers understand to make decisions


165
   Exclusive: Ed Department to Erase Debts of Teachers, Fix Troubled Grant Program.
https://www.npr.org/2018/12/09/664317114/exclusive-ed-department-to-erase-debts-of-teachers-
fix-troubled-grant-program.
166
      February 2015 GAO Report, at 21-22.
167
      February 2015 GAO Report, at Intro.
168
      See Is FedLoan, America’s giant student loan servicer, running out of money?.

{2825 / CMP / 00161551.DOCX v6}                    116
            Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 123 of 240



about what best suits their needs, the minimal educational requirements for a loan counselor

position is a High School Diploma or GED Equivalent.

            490.   Despite the vast number of loan servicing employees, PHEAA failed to create, or

created insufficient and inaccurate, employee training manuals, handbooks, telephone scripts,

and written policies and procedures.

            491.   As just one example, the employee who prepared the agency’s manual for

“default collections” wasn’t an expert in debt collection but was instead a high school graduate

who had gone to trade school for massage therapy. When asked why she was chosen to write this

manual, she replied, “I have no idea.”169

            492.   Former customer service representatives have described “absurd quotas” and

“changing procedures” as routine within the PHEAA call centers. They described how “people

make stuff up as they go along and put borrowers at risk because the company is so

incompetent.” Further, “procedures tended to change on a week to week basis” and the company

was “so far behind in processing IBR’s that people are having their credit ruined.”170


            THE DEPARTMENT FAILS TO OVERSEE AND ADMINISTER TITLE IV
               PROGRAMS IN FURTHERANCE OF THE GOALS OF THE HEA

            493.   As explained in the July 27, 2018 GAO Report, the U.S. Government

Accountability Office conducted a performance audit of the Department’s “efforts to implement

our prior recommendations for improving oversight of federal student loan services” between

April 2018 and July 2018.171 The audit concluded that the Department failed to address four



169
      Id.
170
  INDEED.COM, available at https://www.indeed.com/cmp/Pennsylvania-Higher-Education-
Assistance-Agency-(pheaa)/reviews?ftopic=paybenefits&start=60
171
      July 2018 GAO Report, at 1.

{2825 / CMP / 00161551.DOCX v6}                  117
         Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 124 of 240



recommendations the GAO made in 2015 and 2016 “addressing weaknesses in Education’s

management and oversight of student loan services:”

                 •      “Ensure clear, sufficient, and consistent guidance to loan servicers;”
                 •      “Establish minimum call center hours for servicers;”
                 •      “Improve tracking of borrower complaints;” and
                 •      “Evaluate and adjust performance metrics used for servicers.”172

          494.   According to GAO, some of the risks of the Department’s insufficient oversight

are clear: “Unless Education better aligns its servicer performance metrics, borrowers will

continue to be at risk of experiencing errors and poor customer service.”173

          495.   As described later, in addition to GAO finding the Department to have failed to

implement the above policies, an investigation by the OIG found the Department to have also

failed in its duties to “use[ ] available contract accountability provisions to hold servicers

accountable for instances of noncompliance.”174

          496.   As recently as September 2019, the Department admitted its own failures in

overseeing loan servicers. In connection with the litigation surrounding the Department’s failure

to discharge the debt of tens of thousands of borrowers defrauded by Corinthian College, the

Department admitted that it had been “negligent overs[eeing] [] the Department’s servicers.”175

After a judge in California found Defendant Secretary Devos in contempt for failure to comply




172
      July 2018 GAO Report, at 3.
173
      July 2018 GAO Report, at 6.
174
      March 2019 OIG Report, at 9.
175
  ECF 125 at p. 6, Manriquez v. U.S. Department of Education, et al., Case No. 3:17-cv-07210-
SK (N.D. Cal.).


{2825 / CMP / 00161551.DOCX v6}                  118
         Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 125 of 240



with a court injunction, the Department “acknowledged that servicers made unacceptable

mistakes.”176

A.        Defendants Penalize Borrowers for Technical Mistakes on Forms Not Approved by
          OMB.

          497.   Defendants provide TEACH Grant recipients with a “TEACH Grant

Certification” form to complete and submit for the Annual Certification process. See Exhibit H.

          498.   But as the Department admits in an internal document, the TEACH Grant

Certification form is “too complicated and confusing because it attempts to capture very different

requirements for different populations.”177

          499.   The complicated nature of this form could have been avoided had the Department

taken the required steps to ensure that the form is not overly burdensome or confusing for

TEACH Grant recipients.

          500.   Under the Paperwork Reduction Act (“PRA”), 178 the Department must seek

approval from the Office of Management and Budget (“OMB”) for any “information collection,”

including forms that more than ten members of the public will complete. The Department must,

among other things, certify that the information will have “practical utility,” that the Department

has reduced any burden on respondents to the extent practicable; and that the form “is written




176
   U.S. Dept of Educ. (@usedgov). “We’re disappointed in the court's ruling. We acknowledged
that servicers made unacceptable mistakes. @BetsyDeVosED directed @FAFSA to take
immediate action to help every impacted borrower. As of today, @FAFSA has taken the actions
needed to make every impacted borrower whole.” Oct. 24, 2019 7:35 p.m. Tweet, available at
https://twitter.com/usedgov/status/1187558162968272896 (last visited Nov. 6, 2019).
177
   Department Response to February 2015 GAO Report, Better Management of Teacher Aid
Programs Needed to Improve Participant Outcomes, 1, available at https://www.citizen.org/wp-
content/uploads/ed_response_to_gao_certification_form_june.pdf (last visited Oct. 16, 2019).
178
      44 U.S.C. § 3506(c); 5 C.F.R. § 1320.5.


{2825 / CMP / 00161551.DOCX v6}                 119
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 126 of 240



using plain, coherent, and unambiguous terminology and is understandable to those who are to

respond.”179

       501.    An agency proposing a form covered by the PRA must publish a notice in the

Federal Register, take public comment on the proposed form, and estimate the amount of time

that it will take for respondents to complete the form. OMB then reviews the form and when

warranted, approves it. If approved, OMB assigns a number to the form, which must appear on

the first page of an authorized form.

       502.    It does not appear, however, that the Department ever followed the process to

gain approval of the TEACH Grant Certification form from OMB. Indeed, the TEACH Grant

Certification form does not bear an OMB approval number. And there is no notice in the Federal

Register seeking public comment on the form.

       503.    The Department violated the PRA by imposing on TEACH Grant recipients the

TEACH Grant Certification form without going through the review and public comment process.

       504.    Because the TEACH Grant Certification form was never approved by OMB,

TEACH Grant recipients cannot be subjected to any penalty for failing to comply with the form

such as the conversion of their TEACH Grant to an interest-bearing loan.

       505.    The TEACH Plaintiffs were all penalized for technical mistakes made on the

TEACH Grant Certification form.

       506.    Upon information and belief, the Department continues to use the same non-

approved TEACH Grant Certification form.



179
   44 U.S.C. § 3506(c); 5 C.F.R. § 1320.5 (requiring that an agency seeking OMB approval of
an information collection must show that it has taken “every reasonable step to ensure” the
collection is “the least burdensome necessary for the proper performance of the agency’s
functions” and “has practical utility.”).

{2825 / CMP / 00161551.DOCX v6}                120
         Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 127 of 240



B.        The Department Fails to Submit the required report on the TEACH Grant Program
          to the authorizing committees.

          507.   Congress directed the Department to submit, beginning in 2010 and every two

years after that, a report on the TEACH Grant Program with respect to the schools and students

served by recipients of such grants, including the number of TEACH Grant recipients, the

degrees obtained by such recipients, the location where the recipients completed the Service

Obligation, the duration of such service, and any other data necessary to conduct such

evaluations.

          508.   Upon information and belief, the Department has never complied with its

reporting obligation.180

C.        The Department’s TEACH Grant Reconsideration Process Fails to Adequately
          Remedy Grants Improperly Converted to Loans

          509.   Beginning February 4, 2019, TEACH Grant recipients whose grants were

converted to TEACH Loans could apply for reconsideration of that conversion.

(“Reconsideration Process”). According to the Department, “[r]ecipients are eligible to request

reconsideration if they met or are meeting the TEACH Grant service requirements within the

eight-year service obligation period, but had their grants converted to TEACH Loans because

they did not comply with the annual certification requirement.”181

          510.   However, the Department tasked PHEAA – the same loan servicer that

improperly converted the grants to TEACH Loans in the first instance – to administer the

Reconsideration Process. Thus, the same faulty system that resulted in the improper conversion




180
      20 U.S.C. § 1070g-4.
181
   Federal Student Aid, available at https://studentaid.ed.gov/sa/types/grants-
scholarships/teach/teach-reconsideration (last visited 11/8/2019).

{2825 / CMP / 00161551.DOCX v6}                121
         Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 128 of 240



of grants to TEACH Loans is being used to determine when a TEACH loan should be

reconverted back to a TEACH Grant.

          511.   To no surprise, some recipients had their TEACH Loans reconverted to TEACH

Grants, but many were improperly denied.

          512.   Furthermore, many others who had their TEACH Loans reconverted to TEACH

Grants were not fully refunded the amount of principal and interest the recipient had paid toward

the TEACH Loan.

          513.   For example, Plaintiff Musser was refunded only $1,676.50 of the $7,325.25 in

payments she made towards her TEACH Grant loans.

D.        The Department Fails to Implement a Common Policies and Procedures Manual for
          the Direct Loan Program

          514.   As reported in the November 2015 GAO Report, “[s]ome FSA guidance and

instructions to servicers is inadequate, resulting in inconsistent and inefficient services to

borrowers.”182

          515.   In response to the November 2015 GAO report, Congress directed the Department

to publish a common policies and procedures manual for all Direct Loan servicers by March 1,

2016.183

          516.   A common policies and procedures manual would provide a single, standardized

set of current student loan rules and policy guidance for loan servicers. The manual could also be

used to help train new loan servicer employees and assist the experienced loan counselors in

finding answers to questions about federal regulations and policies.


182
   U.S. Gov’t Accountability Off., GAO-16-196T, Federal Student Loans: Key Weaknesses
Limit Education’s Management of Contractors, at 6 (Nov. 18, 2015) [hereinafter November 2015
GAO Report], available at https://www.gao.gov/assets/680/673725.pdf.
183
      Consolidated Appropriations Act of 2016 (P.L. 114-113).

{2825 / CMP / 00161551.DOCX v6}                  122
         Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 129 of 240



         517.   As of the date of this Complaint, however, the Department has yet to publish a

common policies and procedures manual.

         518.   In September 2018, the GAO again reported on the problems that arise, in part,

from the absence of a standardized set of instructions for loan servicers. With respect to the

PSLF Program, the GAO noted, “[t]he absence of a central, authoritative source of PSLF

guidance and instructions creates a risk of differing interpretations and inconsistent

implementation.”184

         519.   As a result of the Department’s failure, PHEAA and other loan servicers lack a

comprehensive and standardized authoritative guide on how to service Direct Loans.

E.       The Department Arbitrarily Withdrew the Only Existing Policy Memorandum
         Providing Guidance to Direct Loan Servicers

         520.   On July 20, 2016, former Under Secretary of the Department, Ted Mitchell,

issued a memorandum to “provide[] policy direction for the servicing of all federal student

loans”185 The memorandum included standard policies and procedures related to the IDR

application and recertification process and a complaint resolution process, among others.

         521.   Less than one year later, on April 11, 2017, newly appointed Secretary, Defendant

DeVos, issued a memorandum withdrawing the July 20, 2016 memorandum.

         522.   On April 26, 2017, 136 members of Congress asked that Defendant Secretary

DeVos “immediately reverse [her] decision and reinstate the previous memos and directives to

Federal Student Aid.”186 As Congressmen and Congresswomen noted, Defendant DeVos’s



184
      September 2018 GAO Report, at 17.
185
      July 2016 Policy Memo.
186
   Letter to Department Secretary DeVos from 136 Members of Congress, Apr. 26, 2017, at 2,
available at


{2825 / CMP / 00161551.DOCX v6}                 123
            Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 130 of 240



decision to withdraw the memo “signals an unwillingness to support and safeguard the best

interest of borrowers” and was inconsistent with “the previously-established principles for

student loan servicing reform and repeated bipartisan request from Members of Congress to

reform student loan servicing in a manner that puts the interests of students and families first.”

The members of Congress further noted that Secretary DeVos has “not presented a strategy for

ensuring borrowers are being treated fairly and equitably by servicers...”187

F.          The Department Fails to Use the Enforcement Tools Available to Hold PHEAA
            Accountable for its Continued, Documented Failures to Borrowers.

            523.   In addition to GAO finding the Department to have failed to implement the

common policies and procedures discussed herein, an investigation by the OIG found the

Department to have also failed in its duties to “use[ ] available contract accountability provisions

to hold servicers accountable for instances of noncompliance” with requirements for servicing

federally held student loans.188

            524.   In a March 5, 2019 report, OIG explained that the Department “rarely used

available contract accountability provisions to hold servicers accountable for instances of

noncompliance.”189 Nor did the Department “incorporate a performance metric relevant to




https://www.help.senate.gov/imo/media/doc/Servicing%20Memo%20Bicam%20Letter%20(FIN
AL).pdf (last visited Oct. 16, 2019).
187
      Id.
188
      March 2019 OIG Report.
189
      Id. at 2.


{2825 / CMP / 00161551.DOCX v6}                   124
            Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 131 of 240



servicer compliance with Federal requirements into its methodology for assigning loans to

servicers.”190 GAO previously had reached the same conclusions in August 2018.191

            525.   The consequences to borrowers—and windfall to servicers—of the Department’s

non-enforcement, OIG explained, is clear and foreseeable:

                   By not holding servicers accountable for instances of
                   noncompliance with Federal loan servicing requirements, FSA did
                   not provide servicers with an incentive to take actions to mitigate
                   the risk of continued servicer noncompliance that could harm
                   students. Further, FSA’s not holding servicers accountable could
                   lead to servicers being paid more than they should be (the contracts
                   with servicers allow FSA to recover amounts paid for loans not
                   serviced in compliance with requirements).192

            526.   To illustrate, OIG found the Department to have required servicers to return

insufficiently serviced funds on just 4 occasions in the 5 years ending in September 2017.

                   In the 5 years that ended September 2017, FSA had required only
                   three servicers to return about $181,000 to FSA for four instances of
                   failure to service loans in compliance with Federal loan servicing
                   requirements. Additionally, FSA’s methodology for assigning new
                   loans to servicers was not adjusted to take into account servicers’
                   compliance with Federal loan servicing requirements. Therefore,
                   servicers with more frequent instances of noncompliance
                   experienced no reduction in the amount of new loans that FSA
                   assigned to them. Although FSA stated that enforcement actions
                   since September 2017 have resulted in about $2 million in
                   recommended recoveries, the amount represents less than 0.12
                   percent of $1.7 billion that FSA budgeted for its loan servicing
                   contracts in 2018 and 2019.193


190
      Id.
191
   U.S. Gov’t Accountability Off., GAO-18-587R, Federal Student Loans: Key Weaknesses
Limit Education’s Management of Contractors, at 6 (Aug. 27, 2018) [hereinafter August 2018
GAO Report], available at https://www.gao.gov/assets/700/693475.pdf.



192
      March 2019 OIG Report, at 17.
193
      Id. at 4. (emphasis added).

{2825 / CMP / 00161551.DOCX v6}                    125
         Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 132 of 240



G.        The Department Fails to Maintain Records Transferred from Prior Loan Servicers

          527.   Beginning in January 2012, borrowers could track their progress towards

forgiveness under the PSLF Program by submitting an Employment Certification Form to

PHEAA. If the borrower is approved for qualified employment, PHEAA reviews the borrower’s

account to provide an up-to-date count of the borrower’s qualifying payments. Until the

borrower has made 120 qualifying payments, they cannot apply for and receive forgiveness

under the PSLF Program.

          528.   When a borrower with loans serviced by another loan servicer submits a PSLF

Employer Certification Form, the Department transfers his or her loan account to PHEAA as the

exclusive loan servicer of the PSLF Program.

          529.   Pursuant to the HEA, the Department is obligated to maintain and manage the

National Student Loan Data System (“NSLDS”), a centralized database for tracking Title IV

loans and grants through their entire life cycle.194 The purpose of the NSLDS is to contain

information regarding FFEL and Direct Loans and allow the electronic exchange of information

between loan servicers and other program participants. The Department is required to manage

the NSLDS as “necessary to maintain confidence in the data system.”195

          530.   Loan servicers report loan information to NSLDS on a weekly basis. Thus, the

Department (falsely) assures borrowers that when loans are transferred, “[a]ll of your loan

information will be transferred from your assigned servicer to your new servicer” and that

“[y]our previous loan servicer and new loan servicer will work together to make sure that all




194
      20 U.S.C. § 1092b(a).
195
      20 U.S.C. §1092b(d).


{2825 / CMP / 00161551.DOCX v6}                 126
            Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 133 of 240



payments you make during the transfer process are credited to your loan account with the new

servicer.”196

            531.   However, the Department has not maintained borrowers’ payment data in the

NSLDS in a way that allows the transfer of accurate information between servicers.

            532.   As reported in the September 2018 GAO Report, “Education does not ensure that

[PHEAA] receives consistent information on borrowers’ prior loan payments from other loan

servicers, which could raise the risk of qualifying payments being miscounted.”197

            533.   Further complicating the Department’s failure to maintain reliable payment data is

the fact that the Department does not require loan servicers to use the same loan servicing data

system. Each of the four TIVAS Entities has developed their own proprietary loan servicing data

system. For example, PHEAA uses its own proprietary COMPASSSM Student Loan Management

System to service its portfolio of federal loans. As a result, there is a “lack of standard definitions

and terminology among loan servicers [that] leads servicers to interpret some data fields

differently, resulting in inconsistencies in the data other loan servicers report to [PHEAA].”198

            534.   In an attempt to address the inadequacies of the NSLDS and the differences

between the loan servicers’ data systems, the Department created “templates” for the purposes of

transferring information between loan servicers. But these “templates” failed to cure the

problem. According to the September 2018 GAO Report:

                   Education established a process for servicers to use in transferring
                   loan and prior payment information to [PHEAA]. The servicers
                   transfer most information through standardized templates that
                   Education developed. However, despite the use of standardized

196
      https://studentaid.ed.gov/sa/repay-loans/understand/servicers#transfer.
197
      September 2018 GAO Report, at 21.
198
      Id.


{2825 / CMP / 00161551.DOCX v6}                    127
            Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 134 of 240



                   templates, [PHEAA] does not receive consistent and reliable
                   information from other servicers, according to PSLF servicer
                   officials.199

            535.   The Department and PHEAA have admitted that these inconsistencies “[i]ncrease

the risk of miscounting qualifying payments.” 200

            536.   For example, Plaintiff Levis has made consistent, on-time, monthly payments as

required under the PSLF program for at least six years while working for the U.S. Department of

State – a PSLF qualifying employer - and therefore should have credit for at least 72 PSLF

qualifying payments. As of January 2019, however, Defendants have credited her for only 12

payments.

            537.   Likewise, Plaintiff Davis has made consistent, on-time, monthly payments as

required under the PSLF program for more than ten years while working for a PSLF qualified

employer. However, Defendants have credited her for only 59 payments as of June 2019.

            538.   Plaintiff Bonham has made consistent, on-time, monthly payments as required by

the PSLF program for more than ten years while working for a PSLF qualified employer.

Defendants have credited her for less than 60 payments.

            539.   Plaintiff Miller has made consistent, on-time, monthly payments since enrolling in

an IDR Plan with another servicer for approximately two years as required by the PSLF

Program. As a result, she should have approximately 30 Qualifying Payments towards loan

forgiveness under the PSLF program. However, Defendants have credited her for less than half

that amount.




199
      Id.
200
      Id. at 22.

{2825 / CMP / 00161551.DOCX v6}                   128
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 135 of 240



       540.    Plaintiff Shelley has made consistent, on-time, monthly payments while working

for a PSLF qualifying employer, as required by the PSLF Program since 2008. Shelley should

have been eligible to apply for PSLF loan forgiveness in 2018. However, Defendants miscounted

his qualifying payments.

       541.    Although Plaintiff Harig has made consistent, on-time, monthly payments while

working for a PSLF qualifying employer since April 2011, Defendants have credited him with

only 70 payments as of October 3, 2018.

       542.    Plaintiff Anderson has been employed by a PSLF eligible employer and made

consistent, on-time monthly payments, as required by the PSLF Program, since July 2015.

Defendants, however, has credited her with only 5 payments as of January 2018.

       543.    Since graduating, Plaintiff Coleman has worked for a PSLF qualifying employer

and made consistent, on-time, monthly payments for at least the past 8 years. Defendants have

credited her for only 32 of her 86 qualifying payments.

H.     The Department Fails to Comply with Congressional Mandate When Administering
       the TEPSLF Program

       544.    The Department expressly requires PHEAA to assist with forgiveness programs,

including PSLF and TEPSLF: “All contracted federal student loan servicers are responsible for .

. . communicating with borrowers about the general availability of the program and enrolling

borrowers in selected repayment plans that may enable them to qualify for PSLF.”201




201
    Alexandra Hegji, Cong. Research Serv., No. R45389, The Public Service Loan Forgiveness
Program: Selected Issues, 22 (Oct. 29, 2018), available at https://fas.org/sgp/crs/misc/R45389.pdf
(last visited Oct. 17, 2019).

{2825 / CMP / 00161551.DOCX v6}                129
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 136 of 240



       545.    Unfortunately, the Department has failed to oversee and otherwise administer the

PSLF and TEPSLF programs in a manner that achieves the objective of those programs – failure

for which the Department has faced mounting criticism.

       546.    On April 6, 2017, 36 U.S. Senators sent a letter to Secretary DeVos after the

Department suggested in other litigation “that borrowers could not rely on [loan servicers] to say

accurately whether they qualify for debt forgiveness.” The letter identified how the Department’s

failure to oversee PHEAA has injured borrowers working for certain non-profit organizations:

               Additionally, the Department has created a great deal of confusion
               for applicants who are employed by non-profit organizations that
               provide certain types of public service but are not categorized under
               Section 501(c)(3) of the Internal Revenue Code. To clarify this
               confusion, we request that the Department further define and
               formally clarify the types of eligible employers that qualify for
               PSLF. These include, but are not limited to, organizations working
               in the areas of emergency management, military service, public
               safety, law enforcement, public interest law services, early
               childhood education, service for individuals with disabilities and the
               elderly, public health, public education, and school-based
               services.202

       547.    To address these failures, and others, Congress created an add-on program called

Temporary Expanded Public Service Loan Forgiveness (“TEPSLF”). Under TEPSLF, borrowers

who made some or all of their payments under a nonqualifying repayment plan may receive loan

forgiveness. Congress set aside $700 million for the program available to borrowers on a first

come, first serve basis.




202
    U.S. Senate Committee on Health, Education, Labor & Pensions, Senate Democrats Demand
Fair and Consistent Treatment of Student Loan Borrowers in Public Service (Apr. 6, 2017),
available at https://www.help.senate.gov/ranking/newsroom/press/-senate-democrats-demand-
fair-and-consistent-treatment-of-student-loan-borrowers-in-public-service (last visited Oct. 17,
2019).


{2825 / CMP / 00161551.DOCX v6}                 130
            Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 137 of 240



            548.   Senator Tim Kaine and other U.S. Senators wrote to Secretary DeVos on March

29, 2018 to bring the TEPSLF program to her attention.203 TEPSLF, Senator Kaine explained,

“would allow loan cancellation for public service borrowers who were enrolled in the wrong

repayment plan.”204 Senator Kaine requested that Secretary DeVos implement Sections 315 and

316 swiftly, responding with the Department’s progress within thirty days.205

            549.   But the TEPSLF Program proved to be as big of a failure as PSLF itself.

According to a review by GAO, approximately 54,000 TEPSLF applications were processed;

99% of those applications were rejected.206 As of June 2019, PHEAA had processed 102,051

PSLF applications; only 1.2% were approved. Of those applications, 55% were denied because

they had not yet made the 120 qualifying payments; 15% were denied because they did not have

Direct Loans.207

            550.   These failings came under fire on June 19, 2018, when Senator Tim Kaine and

three other Senators wrote to Defendant Secretary DeVos, to share their concerns with the

TEPSLF application process, “to urge the Department to properly implement the law[,]” and to




203
   Letter from Tim Kaine to Secretary DeVos, Whitehouse, Kaine, Duckworth, Hassan Push
DeVos to Put New Public Service Student Debt Relief Into Action, at 1 (May 29, 2018) (“May 29,
2018 Kaine Letter”), available at
https://www.whitehouse.senate.gov/imo/media/doc/180329_PSLF%20Letter%20to%20Secretar
y%20DeVos.pdf (last visited Oct. 17, 2019).
204
      Id.
205
      Id.
206
      September 2019 GAO Report, at 11.
207
   U.S. Dept. of Education, Federal Student Aid, June 2019 PSLF Report, available at
https://studentaid.ed.gov/sa/about/data-center/student/loan-forgiveness/pslf-data (last visited Oct.
14, 2019).


{2825 / CMP / 00161551.DOCX v6}                   131
         Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 138 of 240



“request improvements to the policies, changes to the website and communications, and the

release of data regarding the implementation of this program.”208

          551.   Senator Kaine’s letter explained how the Department was undermining the

TEPSLF application process:

                 [W] are deeply concerned by unnecessary hurdles that have been put
                 in place for borrowers. Many of our constituents have expressed
                 frustration and confusion with the Department’s unnecessarily
                 restrictive approach to determining borrowers’ eligibility for
                 TEPSLF. Section 315 [of the Consolidated Appropriations Act of
                 2018] directed the Secretary to “make available a simple method for
                 borrowers to apply for loan cancellation,” but the current process
                 appears anything but simple.

                 First, the Department is significantly and needlessly restricting
                 access to TEPSLF by requiring borrowers to either have been denied
                 or to have a fully PSLF Application for Forgiveness in process, in
                 order to be considered. Many borrowers in graduated or extended
                 repayment have previously been told by their loan servicer that they
                 are ineligible for PSLF because they were enrolled in a non-
                 qualifying repayment plan, and therefore they never sought out
                 forgiveness or took steps to formally complete their full PSLF
                 application. The Department’s communications should tell these
                 borrowers they can proceed to complete a PSLF Application for
                 Forgiveness despite confusing language on that form referring to
                 “qualifying payments.”

                 …

                 Our constituents have also raised concerns that the TEPSLF
                 rejection email misleads borrowers to believe they are ineligible. . ..
                 This rejection notice, especially the last sentence, is unnecessary and
                 unclear for borrowers as to why they are not being considered for
                 TEPSLF at the moment they submitted an email, and due only to a
                 procedural barrier. No borrower should be denied relief simply due
                 to the order in which they filed their paperwork.

                 Additionally, the Department’s website is plainly incorrect. It
                 repeatedly asserts that borrowers must have filled out a PSLF
                 application and “had that PSLF application denied.” However, the
                 Department has indicated that it will process a PSLF Application for
                 Forgiveness that is currently in process—but not yet denied. The
208
      June 19, 2018 Kaine Letter, at 1.

{2825 / CMP / 00161551.DOCX v6}                   132
            Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 139 of 240



                   Department’s website, and all communications with borrowers,
                   must make clear that a borrower can submit such application today
                   while they apply for TEPSLF, and does not need to wait for a denial
                   notice which could take weeks or months to receive.209

            552.   Senator Kaine followed up with Secretary DeVos almost a year later, on April 25,

2019, when the Department “did not take any significant action to make it easier for borrowers

who had ended up in the wrong repayment plans to qualify for the loan forgiveness opportunity

that was created for them.”210 He continued:

                   The Department did not remove the requirement to submit
                   the PSLF Application for Forgiveness to be reviewed for
                   TEPSLF or significantly alter its outreach to contact borrowers who
                   are the most likely to be eligible for relief and encourage them to
                   apply. This lack of action suggests that the Department has treated
                   TEPSLF, and the applicants to this program, as an unwanted burden.
                   Reflecting this lack of priority, your Fiscal Year 2020 budget
                   proposed to eliminate both the PSLF and TEPSLF programs
                   entirely.211

            553.   Like Senator Kaine’s constituents, various Plaintiffs here have been injured by the

Department’s failure to administer the TEPSLF program adequately.

I.          The Department Fails to Adhere to Federal Internal Control Standards

            554.   The Department has repeatedly and consistently failed to adhere to Federal

Internal Control Standards despite repeated audits, congressional testimony, and government

investigations identifying deficiencies in the Department’s internal monitoring procedures as

well as the Department’s lack of appropriate procedures to communicate with borrowers. In

addition to its failure to adhere to internal control standards, the Department has also failed to


209
      June 19, 2018 Kaine Letter, 2-3 (emphasis in original).
210
    Letter from Tim Kaine to Betsy DeVos, Kaine & Whitehouse Call On DeVos To Fix Missteps
With Implementation Of TEPSLF Program, at 1 (Apr. 25, 2019) (“Apr. 25, 2019 Kaine Letter”),
available at https://www.kaine.senate.gov/press-releases/kaine-and-whitehouse-call-on-devos-
to-fix-missteps-with-implementation-of-tepslf-program (last visited Oct. 17, 2019).
211
      Id.

{2825 / CMP / 00161551.DOCX v6}                    133
         Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 140 of 240



remedy deficiencies in a timely manner and has refused to cooperate with external regulatory

bodies.

                   1. The Department fails to implement and adhere to internal monitoring
                      procedures as required by Federal Internal Control Standards

          555.     As early as August 2013, the Department’s own internal audits identified

significant deficiencies in the Department’s monitoring of loan servicers including using

“improper criteria to measure the performance and adequacy of TIVAS…loan conversions and

servicing procedures…”212 The report found:

                   Because referenced criteria in the FSA Operations Services
                   monitoring procedures plan were improper, not effectively
                   communicated within FSA, and not accessible to FSA monitoring
                   staff, there is heightened risk that FSA’s monitoring may not
                   uncover TIVAS performance and compliance issues.213

          556.     In November 2015, the GAO found the Department’s “instructions and guidance

to loan servicers are sometimes lacking, resulting in inconsistent and inefficient services to

borrowers. For example, when assessing the call monitoring aspect of the Department’s

procedures, the GAO found that their approach “contains notable methodological weaknesses”214

including results that are poorly documented215 and reports that do not reflect the actual

prevalence of problems in the calls.216 Such deficiencies limit the usefulness of the monitoring

procedures.



212
   U.S. Dep’t of Ed., Office of Inspector Gen., ED-OIG/A02L0006, Final Audit Report, at 16
(Aug. 20 2013), available at
https://www2.ed.gov/about/offices/list/oig/auditreports/fy2013/a02l0006.pdf.
213
      Id. at 17.
214
      November 2015 GAO Report, at 10.
215
      Id. at 12.
216
      Id. at 13.


{2825 / CMP / 00161551.DOCX v6}                   134
            Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 141 of 240



            557.   Additionally, the Department does not include any performance metrics that

measures servicers’ program compliance. Although compliance reviews “have found repeated

servicer issues related to how loan payments are processed, improper track of and use of

deferments, and improper loan discharges and default processing,” those issues had no effect on

the number of accounts servicers were awarded the following year.217

            558.   The most recent internal audit by the OIG found that the Department’s “oversight

activities regularly identified instances of servicers’ not servicing federally held student loans in

accordance with Federal requirements.”218 The OIG found that from January 1, 2015 –

September 30, 2017, “61 percent (210) of 343 reports on [the Department’s] oversight activities

disclosed instances of servicer noncompliance.”219 Despite having this information at its

fingertips, the Department has failed to take corrective actions to force compliance. In fact, the

Department provided the OIG “with evidence of only four instances, affecting three servicers, in

the past 5 years in which it required a servicer to return funds to the Federal Government for

failure to service loans in compliance with Federal requirements.”220

                   2. The Department fails to communicate necessary quality information to
                      borrowers or servicers

            559.   A GAO report from February 2015 found that the Department “and the servicer

provide incomplete and inconsistent information to recipients about the availability of and




217
   U.S. Gov’t Accountability Office, GAO-16-523, Education Could Improve Direct Loan
Program Customer Service and Oversight, at 26 (May 2016) [hereinafter May 2016 GAO
Report], available at https://www.gao.gov/assets/680/677159.pdf.
218
      March 2019 OIG Report, at 2.
219
      Id.
220
      Id. at 15


{2825 / CMP / 00161551.DOCX v6}                   135
            Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 142 of 240



criteria for disputing [TEACH] conversions”.221 In August 2015, the GAO again identified

problems with the Department’s communication procedures. Specifically, it found that the

Department had “not established specific requirements for how servicers communicate with

other borrowers about the plans.”222 A representative for a loan servicer stated that “borrowers

must actively seek information” independently.223 When the Department did provide information

to borrowers it was inconsistent and “did not include information about how the plans work or

their eligibility requirements.”224

            560.   Internal Control Standards require that information should be communicated in a

form that enables entities to carry out its responsibilities. However, loan servicers reported that

instructions and guidance from the Department is often “absent, unclear and inconsistent” and “it

did not consistently share them with all servicers.”225 Such inconsistent communication and

guidance has resulted in confusion as to how to apply over or under-payments to TEACH Loans

and how and when interest is applied.226

            561.   In September 2018, the GAO found that the Department’s “guidance and

instructions to the PSLF servicer are dispersed in a piecemeal manner across multiple

documents, including [Department]’s original contract with the servicer, multiple updates to the

contract, and hundreds of emails.”227 Further, the use of “email to communicate certain policy



221
      February 2015 GAO Report.
222
      August 2015 GAO Report, at 24.
223
      Id.
224
      Id.
225
      November 2015 GAO Report, at Intro.
226
      Id. at 8.
227
      September 2018 GAO Report, at 16.


{2825 / CMP / 00161551.DOCX v6}                   136
            Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 143 of 240



clarifications involving employer eligibility and payment counting…[has] affected hundreds of

borrowers and set precedents for future eligibility decisions.”228

            562.   When the Department collects information through its monitoring procedures, its

“communications with servicers were not always sufficient to ensure servicers complied with

requirements for servicing federally held student loans.”229 For instance, the Department failed to

provide reporting of the call monitoring team for a ten month period which prevented servicers

from using the feedback to correct compliance issues.230

                   3. The Department Fails to Remedy Identified Deficiencies in a Timely
                      Manner

            563.   In a July 2018 report to Congress, the GAO noted that the Department had only

implemented two out of six recommendations from prior audits.231 Further, in testimony to

Congress in March 2019, the Assistant Inspector General stated that the Department’s “oversight

policies, processes, and activities collectively did not provide reasonable assurance that the risk

of servicer noncompliance with requirements for servicing federally held student loans was being

mitigated or reduced.

            564.   In September 2019, the GAO reiterated to the Department the importance of

developing a central comprehensive servicing manual which it had initially recommended in

2018. At the time of the report, the Department did not have a timeline on when this

recommendation would be implemented but had pushed the estimated timeline to 2020.232 This




228
      Id. at 17.
229
      March 2019 OIG Report, at 21.
230
      Id.
231
      July 2018 GAO Report, at 3.
232
      September 2019 GAO Report, at 9.

{2825 / CMP / 00161551.DOCX v6}                   137
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 144 of 240



recommendation is in addition to the Congressional mandate in 2015 requiring the Department to

establish a Common Manual for loan servicers. As of this writing, neither of these

recommendations have been implemented. All the while, loan servicers are continuing to rely on

inconsistent information and guidance, contrary to federal internal control standards.

       565.    Despite the Department’s claims of ongoing improvements, it “took only two

actions against loan servicers and recovered $2 million in contractual fees…. representing less

than 0.12 percent of the $1.7 billion that [FSA] budgeted for its servicing contracts across that

period.”233 None of that money was returned to student borrowers.

       566.    While the Department has failed to remedy identified deficiencies, it has also

refused to cooperate with external regulatory agencies with oversight authority. Since December

2017, the Department has refused to produce information or documents requested by the CFPB

as part of its supervisory duties. Additionally, in the same month, the Department terminated its

Memorandum of Understanding with the CFPB that allowed the two parties to share information

related to oversight of federal loans.234




233
   Letter from Robert C. Scott, Chairman, Committee on Education and Labor, to Betsy Devos,
Secretary, U.S. Dept. of Educ. (Aug. 13, 2019), available at
https://edlabor.house.gov/imo/media/doc/2019-08-
13.Waters%20Scott%20and%20EEC%20%20to%20Betsy%20DeVos-
DOEd%20re.%20Loan%20Servicing.pdf (last visited Oct. 23, 2019).
234
   Letter from Betsy Devos, Secretary, U.S. Dept. of Educ., to Richard Cordray, Director,
Consumer Fin. Prot. Bd. (Aug. 31, 2017), available at
https://article.images.consumerreports.org/prod/content/dam/consumerist/2017/09/2017-09-
01_signed_letter_to_cfpb.pdf (last visited Oct. 23, 2019).


{2825 / CMP / 00161551.DOCX v6}                 138
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 145 of 240



       567.    Further, in June 2018, the Department published a notice in the Federal Register

ending the Department’s policy of collaboration with state law enforcement, stating, “The

Department no longer intends to disclose any records” for use by law enforcement agencies.235

       568.    The Department has failed to rectify serious deficiencies in its monitoring and

servicing of student loan servicers – deficiencies that have been reported in audits and

investigations repeatedly since at least 2013. The Department’s failure to remedy these

deficiencies and its public and blatant disregard for the oversight authority of other regulatory

agencies is a direct violation of federal internal control standards.


 STATE AND FEDERAL INVESTIGATIONS INTO DEFEENDANTS’ MISCONDUCT

       569.    The consequences suffered by borrowers from Defendants’ misconduct is the

subject of ongoing agency investigation and litigation by various state’s Attorneys General.

       570.    “Since 2012, the [CFPB] has handled complaints from individual student loan

borrowers, and the CFPB Student Loan Ombudsman has monitored these complaints. Each year,

reports by the Student Loan Ombudsman emphasize the individual challenges borrowers identify

in their complaints. These reports also highlight where challenges may be systemic in nature and

illustrate where law enforcement, regulatory action, or market-driven reform may be necessary to

better protect similarly situated student loan borrowers.”236




235
   83 Fed. Reg. 27587 (June 13, 2019), available at
https://www.federalregister.gov/documents/2018/06/13/2018-12700/privacy-act-of-1974-system-
of-records#print (last visited Oct. 23, 2019).
236
   CFPB, Annual Report of the Student Loan Ombudsman 2 (Oct. 2017) [hereinafter October
2017 CFBP Annual Report], available at
https://files.consumerfinance.gov/f/documents/cfpb_annual-report_student-loan-
ombudsman_2017.pdf (last visited Oct. 15, 2019).


{2825 / CMP / 00161551.DOCX v6}                  139
         Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 146 of 240



          571.    The 2017 CFPB Report on Student Loans identifies several significant issues

raised by student loan borrowers who submitted federal student loan complaints from September

1, 2016 through August 31, 2017, including, among others:237

                  a.     “Borrowers complain about encountering obstacles when seeking to enroll
                         in IDR Plans.”

                  b.     “Borrowers report that when they attempt to recertify their IDR Plan, their
                         loans are placed into forbearance, despite their right to continue making
                         IDR payments while their new payment amount is determined.”

          572.    Less than a year after publishing the 2017 CFPB Report on Student Loans, Seth

Frotman, CFPB’s Student Loan Ombudsman, resigned. His resignation letter highlights how

Defendants’ misconduct is harming student loan borrowers:238

                  a.     “In addition, when the Education Department unilaterally shut the door to
                         routine CFPB oversight of the largest student loan companies, the
                         Bureau's current leadership folded to political pressure.”

                  b.     “Similarly, senior leadership also blocked attempts to alert the Department
                         of Education to the far-reaching harm borrowers will face due to the
                         Department's unprecedented and illegal attempts to preempt state
                         consumer laws and shield student loan companies from accountability for
                         widespread abuses.”

          573.    So far, two states have sued PHEAA over its servicing of student loans held by

the federal government.

          574.    “The Commonwealth of Massachusetts [ ] sued the Pennsylvania Higher

Education Assistance Agency (PHEAA) [on or about August 23, 2017] for engaging in allegedly

unfair and deceptive acts and practices against Massachusetts student loan borrowers…The

Commonwealth claims that PHEAA violated the federal Consumer Financial Protection Act and


237
      Id. at 10-18.
238
   Letter from Seth Frotman to Mick Mulvaney, 2 (Aug. 27, 2018), available at
https://apps.npr.org/documents/document.html?id=4784891-Frotman-Letter (last visited Oct. 15,
2019).

{2825 / CMP / 00161551.DOCX v6}                  140
            Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 147 of 240



G.L. c. 93A by charging and collecting amounts not owed by borrowers, failing to process

borrowers' applications for income driven repayment plans in a timely and accurate manner, and

failing to properly count borrowers' qualifying payments under the Public Service Loan

Forgiveness program.”239

            575.   More recently, on October 3, 2019, New York’s Attorney General filed suit

against PHEAA because the servicer “has proven itself unwilling or unable to perform its most

fundamental task as exclusive PSLF servicer—accurately counting the qualifying payments

borrowers make towards the 120 required for forgiveness.”240 According to the complaint,

“[PHEAA]’s failure to accurately count eligible payments drives up the cost of borrowers’ loans,

extends the time that they are in repayment, and leads to improper denials when borrowers apply

for loan forgiveness.”241


                                  CLASS ACTION ALLEGATIONS

            576.   Plaintiffs bring this action pursuant to Federal Rule of Civil Procedure 23(a),

(b)(2), and (b)(3) on behalf of themselves and the following classes:

            The TEACH Class:

            All persons in the United States (and U.S. territories) who received a TEACH Grant
            serviced by PHEAA that was converted to an interest-bearing loan, and:

                   a) the borrower submitted annual certification documentation to PHEAA for the
                      TEACH Grant program by the deadline; or




239
  Commonwealth v. PHEAA, 1784CV02682-BLS2, 2018 WL 1137520, at *1 (Mass. Super.
Mar. 1, 2018).
240
  Complaint at ¶ 11, New York v. PHEAA, et al., No. 1:19-cv-09155 (S.D.N.Y. Oct. 3, 2019),
(ECF No. 1).
241
      Id.

{2825 / CMP / 00161551.DOCX v6}                    141
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 148 of 240



              b) the borrower did not submit annual certification documentation to PHEAA by
                 the deadline, and PHEAA sent notice of the annual certification deadline using
                 only the “paperless inbox.”

       The IDR Class:

       All persons in the United States (and U.S. territories):

               a) whose loans were serviced by PHEAA and who were eligible for, but not
                  enrolled in, an IDR Plan at any time during their repayment period, or

               b) who were enrolled in an IDR Plan serviced by PHEAA, and incurred a
                  capitalization of accrued interest as a result of PHEAA placing a loan in
                  forbearance or a different IDR Plan.

       The PSLF Class:

       All persons in the United States (and U.S. territories):

               a) whose loans were serviced by PHEAA and who were eligible for, but not
                  enrolled in, the PSLF Program, or

               b) who were enrolled in the PSLF Program serviced by PHEAA, and did not
                  receive credit for a Qualifying Payment for each month the borrower was
                  enrolled in the PSLF Program.

       577.    In addition, Plaintiffs bring this action on behalf of certain State Law Subclasses

for purposes of pursuing the state unfair and deceptive acts and practices claims described

herein. Each State Law Subclass will be defined as: “All persons who are a member of either the

TEACH Class or the IDR Class, and who reside in [state].”

       578.    Excluded from the Classes are Defendants and their past and present officers,

directors, management, employees, subsidiaries or affiliates, any Judge to whom this action is

assigned and any member of such Judge’s staff and immediate family, any attorneys who enter

their appearance in this action, and governmental entities not named in this lawsuit.

       579.    Members of the classes are so numerous and geographically dispersed that joinder

is impracticable. Plaintiffs believe there are thousands of members of the Classes, if not more.




{2825 / CMP / 00161551.DOCX v6}                 142
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 149 of 240



Further, the Classes are readily identifiable by objective means from information and records

maintained by PHEAA.

       580.    Plaintiffs’ claims are typical of the claims of the members of the Classes.

Plaintiffs and all members of the Classes were damaged by the same wrongful conduct of

PHEAA. Plaintiffs’ claims and claims of the putative Classes originate from the same fraudulent

and unfair practices. If brought and prosecuted individually, the claims of each putative class

member would necessarily require proof of the same material and substantive facts, rely upon the

same remedial theories, and seek the same relief. Plaintiffs would fairly and adequately protect

the interests of the members of the putative class.

       581.    PHEAA acted on grounds generally applicable to the entire Classes, therefore

injunctive relief is appropriate. Such generally applicable conduct is inherent in PHEAA’s

wrongful conduct.

       582.    Questions of law and fact common to the members of the Classes predominate

over questions that may affect only individual Class Members. Questions of law and fact

common to the Classes include but are not limited to:

               a.      Whether PHEAA has a common and pervasive practice of improperly
                       converting TEACH Grants into interest-bearing federal Direct Loans;

               b.      Whether PHEAA has a common and pervasive practice of misprocessing,
                       delaying, and obstructing enrollment and recertification of IDR Plans;

               c.      Whether PHEAA’s misconduct caused injuries to Plaintiffs and the Class
                       by causing the improper capitalization of interest, and additional payments
                       towards the payoff of loans and loan forgiveness;

               d.      Whether PHEAA as a consumer advocate owed a fiduciary duty to
                       borrowers;

               e.      Whether PHEAA’s misconduct constitutes unjust enrichment;

               f.      Whether PHEAA’s misconduct violates state consumer protection
                       statutes;

{2825 / CMP / 00161551.DOCX v6}                 143
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 150 of 240



               g.      Whether PHEAA’s misconduct entitles Plaintiffs and the Classes to
                       recover compensatory, statutory, treble, and/or putative damages;

           h. Whether PHEAA acted as an agent of the Department of Education;

           i. Whether PHEAA breached its contract with the Department of Education;

               j.      Whether Plaintiffs and the proposed Classes were third-party beneficiaries
                       of the contract between PHEAA and the Department of Education;

               k.      Whether Plaintiffs and the Classes are entitled to injunctive relief
                       enjoining PHEAA from further engaging in unfair and deceptive practices
                       alleged herein; and

               l.      Whether Plaintiffs and the putative Classes are entitled to recover
                       attorney’s fees.

       583.    These and other questions of law and fact are common to the Classes and

predominate over any questions affecting only individual Class Members, including legal and

factual issues relating to liability and damages.

       584.    PHEAA’s conduct was generally applicable to the Classes, thereby making final

injunctive relief appropriate with respect to the Classes as a whole.

       585.    This class action is superior to any alternatives for the fair and efficient

adjudication of this controversy. There will be no material difficulty in the management of this

action as a class action. Class treatment will also permit the adjudication of relatively small

claims by Class Members who otherwise could not afford to litigate the claim, such as those

asserted herein. Prosecution as a class action will eliminate the possibility of repetitive litigation.

Treatment as a class action will permit a large number of similarly situated persons to adjudicate

their common claims in a single forum simultaneously, effectively, and without the duplication

of effort and expense that numerous individual actions would produce.




{2825 / CMP / 00161551.DOCX v6}                     144
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 151 of 240



          586.   The prosecution of separate actions by individual Class Members would create

the risk of inconsistent or varying judgments, establishing incompatible standards of law for

PHEAA.

          587.   Class action treatment also is superior to any alternative method to compensate

the victims of PHEAA’s unlawful conduct—Plaintiffs and the proposed Classes—for the injuries

they have suffered as a direct result of Defendant PHEAA’s conduct.


       COUNT 1 – ADMINISTRATIVE PROCEDURES ACT, 5 U.S.C. § 706(2)(A),
         Agency Action that is Arbitrary and Capricious, an Abuse of Discretion
              or Not in Accordance with Law (TEACH Grant Program),

                         (Against the Department and Secretary DeVos)

          588.   Plaintiffs incorporate by reference the allegations contained in the proceeding

paragraphs as if fully set forth herein.

          589.   This count is brought on behalf of the TEACH Plaintiffs and members of the

TEACH Class against the Department of Education and Secretary DeVos.

          590.   The Administrative Procedures Act (“APA”) provides that “the reviewing court

shall … hold unlawful and set aside agency action, findings, and conclusions found to be …

arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law. 5 U.S.C. §

706(2).

          591.   The Department acted arbitrarily and capriciously, abused its discretion, and/or

failed to comply with the requirements of applicable statutes and regulations with respect to each

of the following actions:




{2825 / CMP / 00161551.DOCX v6}                  145
         Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 152 of 240



             a. Failing to seek OMB approval for the annual TEACH Grant Certification form as

                 required by The Paperwork Reduction Act, 44 U.S.C. § 3506(c);242

             b. Subjecting TEACH Plaintiffs and members of the TEACH Class to penalties, as

                 prohibited by The Paperwork Reduction Act, 44 U.S.C. § 3512(a), by converting

                 recipients’ TEACH Grants to TEACH Loans for failure to submit a completed

                 annual TEACH Grant Certification form, or for submitting a TEACH Grant

                 Certification form that contained what the Department arbitrarily determined to be

                 errors;

             c. Failing to submit to Congress every two years beginning in 2010, a report on

                 “TEACH grants with respect to the schools and students served by recipients of

                 such grants,” as mandated by 20 U.S.C. § 1070g-4;

             d. Converting eligible TEACH Plaintiffs’ and members of the TEACH Class’

                 TEACH Grants to TEACH Loans:

                               i.   without sufficiently communicating the requirements of the
                                    TEACH Grant program to recipients, as required by Principle
                                    15 of the Federal Internal Control Standards;

                              ii.   without providing proper notice of the annual TEACH Grant
                                    certification deadline, as required by Principle 15 of the
                                    Federal Internal Control Standards;

                             iii.   due to hyper-technical “mistakes” on completed certification
                                    forms without allowing TEACH Plaintiffs and members of the
                                    TEACH Classes time to correct deficiencies;

                             iv.    without providing the required amount of time after notice of
                                    the annual certification deadline to submit the TEACH Grant
                                    Certification form; and

                              v.    for reasons not authorized by 20 U.S.C. § 1070g-2(c) and 34
                                    C.F.R. § 686.43.


242
      44 U.S.C. § 3506; 5 C.F.R. § 1320.5.

{2825 / CMP / 00161551.DOCX v6}                  146
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 153 of 240



           e. Denying applications for reconsideration of eligible TEACH Plaintiffs and

               members of the TEACH Class pursuant to the TEACH Grant Reconsideration

               Process;

           f. Denying TEACH Plaintiffs and members of the TEACH Class whose application

               for reconsideration were granted, with credit and/or a refund for (i) accrued, but

               unpaid, interest on TEACH Loans and (ii) payments of principal and interest

               made towards TEACH Loans;

           g. Failing to sufficiently communicate instructions and guidance to PHEAA and

               other loan servicers, as required by Principle 15 of the Federal Internal Control

               Standards;

           h. Failing to monitor PHEAA and other loan servicers for servicer misconduct, as

               required by Principle 16 of the Federal Internal Control Standards;

           i. Failing to correct deficiencies identified in internal and external audits and

               investigations, as required by Principle 17 of the Federal Internal Control

               Standards.

           j. Failing to enforce accountability for PHEAA and other loan servicers’ failure to

               comply with all applicable laws, regulations, and FSA requirements, as required

               by Principle 5 of the Federal Internal Control Standards;

       592.    Each of the Department’s actions identified in Paragraph 591, and collectively,

constitute a long-standing pattern of failing to administer the TEACH Grant Program in a

manner that furthers the important policy and goals of the HEA and TEACH Grant Program

which constitutes actions that are arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law.



{2825 / CMP / 00161551.DOCX v6}                 147
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 154 of 240



          593.   Each of the Department’s actions identified in Paragraphs 591 and 592 constitute

final agency actions.

          594.   No further exhaustion is necessary, and in any event, attempts at further

exhaustion would be futile.

          595.   Accordingly, the Department’s actions should be set aside. Plaintiffs request an

order requiring the Department to (i) reconvert TEACH Plaintiffs’ and members of the TEACH

Class’s TEACH Loans back to TEACH Grants, (ii) provide credit for all accrued but unpaid

interest, (iii) provide a credit or refund for payments of principal and interest made towards the

TEACH Loans.


       COUNT 2 – ADMINISTRATIVE PROCEDURES ACT, 5 U.S.C. § 706(2)(A),
                  Agency Action that is Arbitrary and Capricious,
          an Abuse of Discretion or Not in Accordance with Law (IDR Plans)

                         (Against the Department and Secretary DeVos)

          596.   Plaintiffs incorporate by reference the allegations contained in the proceeding

paragraphs as if fully set forth herein.

          597.   This count is brought on behalf of the IDR Plaintiffs and members of the IDR

Class against the Department of Education and Secretary DeVos.

          598.   The Administrative Procedures Act (“APA”) provides that “the reviewing court

shall … hold unlawful and set aside agency action, findings, and conclusions found to be …

arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law. 5 U.S.C. §

706(2).

          599.   The Department acted arbitrarily and capriciously, abused its discretion, and/or

failed to comply with the requirements of applicable statutes and regulations with respect to each

of the following actions:


{2825 / CMP / 00161551.DOCX v6}                  148
     Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 155 of 240



            a.    Failing to communicate the availability of IDR Plans to IDR Plaintiffs and

                  members of the IDR Class, as required by Principle 15 of the Federal

                  Internal Control Standards, by steering them into general forbearance and

                  capitalizing accrued interest;

            b.    Improperly placing IDR Plaintiffs’ and members of the IDR Class’s loans

                  into general forbearance, instead of a B-9 administrative forbearance, to

                  accommodate a failure to timely and promptly process IDR Plan Request

                  Forms seeking a change of repayment plans, in violation of 34 C.F.R. §

                  685.205(b)(9);

            c.    Failure to disclose full extent of interest capitalization, as required by 34

                  C.F.R. § 682.211(e)(1).

            d.    Capitalizing accrued interest on the loans of IDR Plaintiffs and members

                  of the IDR Class during periods of a B-9 administrative forbearance, in

                  violation of 34 C.F.R. § 685.205(b)(9);

            e.    Denying IDR Plaintiffs’ and members of the IDR Class’s IDR Plan

                  Request Forms for deficiencies without allowing time to correct the

                  deficiencies, as required by internal policies and procedures;

            f.    Failing to apply the Missed Deadline Exception to qualified IDR Plaintiffs

                  and members of the IDR Class, as required by 34 C.F.R. §

                  685.209(a)(2)(vii) and (ix) (PAYE), §685.209(b)(vi)(D) and (F) (ICR),

                  §685.209(c)(4)(vii) (REPAYE), and 34 C.F.R. § 685.221(e)(7) and (9)

                  (IBR);




{2825 / CMP / 00161551.DOCX v6}             149
     Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 156 of 240



            g.    Failing to effect mandatory notice of the requirements of the IDR Plan and

                  the annual deadline for submitting the IDR Plan Request Form and

                  recertification documents, as required by 34 C.F.R. § 685.209(a)(5)(ii)-(v)

                  (PAYE), § 685.209(b)(v) and (vi)(B); § 685.209(c)(4)(ii) and (iii)

                  (REPAYE), and 34 C.F.R. § 685.221(e)(2)-(5) and by the provisions of

                  the FFEL and Direct Loans Master Promissory Note;

            h.    Capitalizing accrued interest on the loans of IDR Plaintiffs and members

                  of the IDR Class who request to change from an IDR Plan to another

                  repayment plan, without providing sufficient notice that leaving the IDR

                  Plan to switch to another plan would cause the capitalization of interest, in

                  violation of Principle 15 of the Federal Internal Control Standards;

            i.    Failing to issue instructions and guidance to PHEAA and other loan

                  servicers in the form of a Common Manual for the Direct Loan Program,

                  as instructed by Congress in the Consolidated Appropriations Act of 2016

                  (P.L. 114-113);

            j.    Failing to sufficiently communicate instructions and guidance to PHEAA

                  and other loan servicers, as required by Principle 15 of the Federal Internal

                  Control Standards;

            k.    Failing to monitor PHEAA and other loan servicers for servicer

                  misconduct, as required by Principle 16 of the Federal Internal Control

                  Standards;




{2825 / CMP / 00161551.DOCX v6}            150
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 157 of 240



                 l.     Failing to correct deficiencies identified in internal and external audits and

                        investigations, as required by Principle 17 of the Federal Internal Control

                        Standards.

                 m.     Failing to enforce accountability for PHEAA and other loan servicers’

                        failure to comply with all applicable laws, regulations, and FSA

                        requirements, as required by Principle 5 of the Federal Internal Control

                        Standards;

          600.   Each of the Department’s actions identified in Paragraph 599, and the actions

collectively, constitute a long-standing pattern of failing to administer the FFEL and Direct Loan

Programs and IDR Plans in a manner that furthers the important policy and goals of the HEA and

TEACH Grant Program – to serve the best interests of students.

          601.   The Department’s failure to administer the FFEL and Direct Loan Programs and

IDR Plans over time in a manner that furthers the important policy and goals of the HEA and the

FFEL and Direct Loan Programs further constitutes actions that are arbitrary, capricious, an

abuse of discretion, or otherwise not in accordance with law.

          602.   The Department’s actions in Paragraphs 599 and 600 constitute final agency

action.

          603.   No further exhaustion is necessary, and in any event, attempts at further

exhaustion would be futile.

          604.   Accordingly, the Department’s actions should be set aside. Plaintiffs request an

order requiring the Department to provide IDR Plaintiffs and members of the IDR Class with a

credit or refund for (i) the amount of interest improperly capitalized or capitalized as a result of

the Department’s actions, (ii) an amount that represents the lost federal interest subsidy benefits



{2825 / CMP / 00161551.DOCX v6}                  151
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 158 of 240



as a result of periods of improper forbearance or periods of forbearance that resulted from the

Department’s actions; and (iii) credit for qualifying payments towards forgiveness under the IDR

Plan and/or PSLF Program missed as a result of periods of improper forbearance or forbearance

that resulted from the Department’s actions.


       COUNT 3 – ADMINISTRATIVE PROCEDURES ACT, 5 U.S.C. § 706(2)(A),
            Agency Action that is Arbitrary and Capricious, an Abuse of
             Discretion or Not in Accordance with Law (PSLF Program)

                         (Against the Department and Secretary DeVos)

          605.   Plaintiffs incorporate by reference the allegations contained in the proceeding

paragraphs as if fully set forth herein.

          606.   This count is brought on behalf of the PSLF Plaintiffs and members of the PSLF

Class against the Department of Education.

          607.   The Administrative Procedures Act (“APA”) provides that “the reviewing court

shall … hold unlawful and set aside agency action, findings, and conclusions found to be …

arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law. 5 U.S.C. §

706(2).

          608.   The Department acted arbitrarily and capriciously, abused its discretion, and/or

failed to comply with the requirements of applicable statutes and regulations with respect to each

of the following actions:

                 a.     Denying loan forgiveness for borrowers who met the requirements of the

                        PSLF Program, in violation of 20 U.S.C. § 1087e(m);

                 b.     Denying loan forgiveness for borrowers who met the requirements of the

                        TEPSLF Program;




{2825 / CMP / 00161551.DOCX v6}                  152
     Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 159 of 240



            c.    Denying PSLF Plaintiffs and members of the PSLF Class credit for all

                  qualifying payments made towards PSLF forgiveness;

            d.    Failing to effectively communicate the requirements of the PSLF Program

                  to PSLF Plaintiffs and members of the PSLF Class, as required by

                  Principle 15 of the Federal Internal Control Standards;

            e.    Failing to notify PSLF Plaintiffs’ and member of the PSLF Class who

                  submitted PSLF Employment Certification forms or otherwise expressed

                  interest in enrolling in the PSLF Program that they were not on a PSLF

                  qualifying repayment plan, in violation of Principle 15 of the Federal

                  Internal Control Standards;

            f.    Failing to maintain the National Student Loan Data System in a way that

                  (i) allows for the electronic exchange of data, including payments that

                  qualify for PSLF forgiveness, between loan servicers, and (ii) maintains

                  confidence in the data system, as required by 20 U.S.C § 1092b;

            g.    Failing to maintain records with accuracy, relevance, timeliness, and

                  completeness reasonably necessary to assure fairness to decision making

                  as required by the Freedom of Information Act, 5 U.S.C. §552(e)(5);

            h.    Failing to issue instructions and guidance to PHEAA and other loan

                  servicers in the form of a Common Manual for the Direct Loan Program,

                  as instructed by Congress in the Consolidated Appropriations Act of 2016

                  (P.L. 114-113);




{2825 / CMP / 00161551.DOCX v6}           153
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 160 of 240



                 i.     Failing to sufficiently communicate instructions and guidance to PHEAA

                        and other loan servicers, as required by Principle 15 of the Federal Internal

                        Control Standards;

                 j.     Failing to monitor PHEAA and other loan servicers for servicer

                        misconduct, as required by Principle 16 of the Federal Internal Control

                        Standards;

                 k.     Failing to correct deficiencies identified in internal and external audits and

                        investigations, as required by Principle 17 of the Federal Internal Control

                        Standards; and

                 l.     Failing to enforce accountability for PHEAA and other loan servicers’

                        failure to comply with all applicable laws, regulations, and FSA

                        requirements, as required by Principle 5 of the Federal Internal Control

                        Standards.

          609.   Each of the Department’s actions identified in Paragraph 608, and collectively,

constitute a long-standing pattern of failing to administer the PSLF Program in a manner that

furthers the important policy and goals of the HEA and PSLF Program further constitutes actions

that are arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.

          610.   The Department’s actions in Paragraphs 608 and 609 constitute final agency

action.

          611.   No further exhaustion is necessary, and in any event, attempts at further

exhaustion would be futile.

          612.   Accordingly, the Department’s actions should be set aside. PSLF Plaintiffs

request an order requiring the Department to (i) conduct a full accounting review of the



{2825 / CMP / 00161551.DOCX v6}                  154
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 161 of 240



qualifying payments made by PSLF Plaintiffs and members of the PSLF Class and provide

explanation for any payment that is deemed a non-qualifying payment; (ii) provide additional

credit for all payments made after Plaintiffs and members of the PSLF Class submitted PSLF

Employment Certification Requests or otherwise expressed a documented interest in the PSLF

Program, regardless of repayment plan; (iii) grant loan forgiveness for any PSLF Plaintiff or

member of the PSLF Class who have made 120 qualifying payments and such additional

payments; (iv) provide a credit or refund for any payment of principal and interest made after the

date of the last qualifying or additional payment.


                     COUNT 4 - FIFTH AMENDMENT DUE PROCESS

                         (Against the Department and Secretary DeVos)

       613.    Plaintiffs incorporate by reference the allegations contained in the proceeding

paragraphs as if fully set forth herein.

       614.    This Count is brought on behalf of the TEACH Plaintiffs and members of

TEACH Class against the Department of Education and Secretary Devos.

       615.    The Fifth Amendment of the U.S. Constitution provides: “No person shall…be

deprived of life, liberty, or property, without due process of law.” Due process requires that, at a

minimum, individuals receive notice and an opportunity to be heard before they are deprived of

property.

       616.    The TEACH Plaintiffs and members of the TEACH Class who have completed

four years of the required teaching service have a constitutionally protected property interest in a

government benefit to which they are legitimately entitled, namely their statutory interest in the

TEACH Grant.




{2825 / CMP / 00161551.DOCX v6}                 155
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 162 of 240



       617.    The TEACH Plaintiffs and members of the TEACH Class were deprived of their

property interest when the Department improperly converted their TEACH Grants to interest

bearing TEACH Loans due to the Department’s own misconduct. The Department denied the

TEACH Plaintiffs and members of the TEACH Class their right to the TEACH Grants without

adequate process.

       618.    The Department failed to institute an adequate process to identify and account for

errors the Department and loan servicers made in converting the TEACH Plaintiffs’ and

members of the TEACH Class’s Grants into interest bearing TEACH Loans.

       619.    The Due Process Clause requires the Department to implement a process that

gives borrowers adequate notice of conversions, etc. and a meaningful process to identify and

account for issues related to this statutory entitlement including payment counting issues.


                     COUNT 5 - FIFTH AMENDMENT DUE PROCESS

                         (Against the Department and Secretary DeVos)

       620.    Plaintiffs incorporate by reference the allegations contained in the proceeding

paragraphs as if fully set forth herein.

       621.    This Count is brought on behalf of the PSLF Plaintiffs and members of PSLF

Class against the Department of Education and Secretary DeVos.

       622.    The Fifth Amendment of the U.S. Constitution provides: “No person shall…be

deprived of life, liberty, or property, without due process of law.” Due process requires that, at a

minimum, individuals receive notice and an opportunity to be heard before they are deprived of

property.

       623.    The PSLF Plaintiffs and members of the PSLF Class who have made 120

qualifying payments while working full time for a qualifying employer have a constitutionally


{2825 / CMP / 00161551.DOCX v6}                 156
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 163 of 240



protected property interest in a government benefit to which they are legitimately entitled,

namely loan forgiveness under the PSLF Program.

       624.    The PSLF Plaintiffs and members of the PSLF Class were deprived of their

property interest when the Department denied their PSLF applications. The Department denied

the PSLF Plaintiffs and members of the PSLF Class their right to loan forgiveness under the

PSLF Program.

       625.    The Department failed to institute an adequate process to identify and account for

errors the Department and loan servicers made in denying PSLF applications.

       626.    The Due Process Clause requires the Department to implement a process that

gives borrowers adequate notice of conversions, etc. and a meaningful process to identify and

account for issues related to this statutory entitlement.


       COUNT 6 - BREACH OF CONTRACT (TEACH AGREEMENT TO SERVE)

                         (Against the Department and Secretary DeVos)

       627.    Plaintiffs incorporate by reference the allegations contained in the proceeding

paragraphs as if fully set forth herein.

       628.    This count is brought on behalf of the TEACH Plaintiffs and members of a

TEACH Class against the Department of Education and Secretary DeVos.

       629.    At all relevant times, TEACH Plaintiffs and members of the TEACH Class had a

valid and enforceable contract with the Department in the form of the TEACH Agreement to

Serve attached as Exhibit B.

       630.    TEACH Plaintiffs and members of the TEACH Class have performed or

substantially performed all material terms of their obligations under the contract.




{2825 / CMP / 00161551.DOCX v6}                  157
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 164 of 240



       631.    Despite TEACH Plaintiffs’ and members of the Class’s substantial compliance

with the Agreement to Serve, the Department breached its contractual obligations by improperly

converting the grants to interest-bearing loans.

       632.    As a proximate consequence of the Department’s breach, the TEACH Plaintiffs

and members of the TEACH Class suffered injury due to the improper conversion of the TEACH

Grant to a TEACH Loan.


        COUNT 7 - BREACH OF CONTRACT (MASTER PROMISSORY NOTE)

                         (Against the Department and Secretary DeVos)

       633.    Plaintiffs incorporate by reference the allegations contained in the proceeding

paragraphs as if fully set forth herein.

       634.    This count is brought on behalf of the IDR Plaintiffs and IDR Classes against the

Department of Education and Secretary DeVos.

       635.    At all relevant times, IDR Plaintiffs and members of the IDR Class had a valid

and enforceable contract with the Department in the form of an FFEL or Direct Loan Master

Promissory Note (“MPNs’) attached as Exhibits E and F.

       636.    IDR Plaintiffs and members of the IDR Classes have performed or substantially

performed all material terms of their obligations under the MPNs.

       637.    The MPNs between the Department and IDR Plaintiffs and IDR Classes require

the Department to comply with all applicable federal law.

       638.    The MPNs further require that any required notice to be given “will be effective if

it is sent by first-class mail to the most recent address that [the Department has] for [Plaintiff], by

electronic means to an email address [Plaintiff has] provided, or by any other method of

notification that is permitted or required by applicable law and regulations.”


{2825 / CMP / 00161551.DOCX v6}                    158
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 165 of 240



       639.    Despite IDR Plaintiffs’ and members of the IDR Class’s substantial compliance

with the MPNs, the Department failed to follow applicable federal statutes and regulations as

alleged herein. It further failed to effect notice of the required notices under 34 C.F.R. §

685.209(a)(5)(ii)-(v) (PAYE), § 685.209(b)(v) and (vi)(B); § 685.209(c)(4)(ii) and (iii)

(REPAYE), and 34 C.F.R. § 685.221(e)(2)-(5) by sending the required notices only to an online

“paperless inbox.”

       640.    As a proximate consequence of the Department’s breach, IDR Plaintiffs and

members of the IDR Class have suffered various injuries including (a) exhaustion of their

eligibility for forbearance in the future, when they may actually need it, (b) denial of the benefits

of an IDR Plan, (c) denial of the opportunity to make qualifying payments toward forgiveness

under the PSLF Program and IDR Plans, (d) denial of federal interest subsidies that the

Department must contribute on their behalf during repayment; (e) capitalization of accrued

interest, which increases the principal loan balance and monthly payment amount, (f) loss of

credit for qualifying payments towards forgiveness under the PSLF Program, and (g) denial of

forgiveness under the PSLF Program.


        COUNT 8 – BREACH OF CONTRACT (THIRD-PARTY BENEFICIARY)

                                           (Against PHEAA)

       641.    Plaintiffs incorporate by reference the allegations contained in the proceeding

paragraphs as if fully set forth herein.

       642.    This count is brought on behalf of all Plaintiffs and Plaintiff Classes against

PHEAA.

       643.    The Department and PHEAA entered into a contract on or about June 17, 2009

(Contract No. ED-FSA-09-D-0014), pursuant to which PHEAA agreed to provide servicing for


{2825 / CMP / 00161551.DOCX v6}                  159
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 166 of 240



certain Federal Student Loans, including the student loans of Plaintiffs and members of all

Classes, and have since amended and expanded the scope of work of such contract on numerous

occasions (hereinafter, collectively, the “Servicing Contract”).

        644.    The specific work to be performed by PHEAA pursuant to the Servicing Contract

includes, inter alia, the servicing of the Public Service Loan Forgiveness program,

implementation of the various Income Driven Repayment options (including ultimate loan

forgiveness under such options), and the TEACH Grant program.

        645.    PHEAA’s obligation under the Servicing Contract is to “be responsible for

maintaining a full understanding of all federal and state laws and regulations and FSA

requirements and ensuring that all aspects of the service continue to remain in compliance as

changes occur.”

        646.    The Servicing Contract further requires PHEAA to “provide commercially

available services that will yield . . . high levels of customer satisfaction[,]” and to utilize

“efficient and effective commercial contract services to manage all types of Title IV student aid

obligations, including, but not limited to, servicing and consolidation of outstanding debt.”

        647.    The Servicing Contract sets forth detailed requirements for PHEAA’s

performance of its loan servicing work, including, but not limited to, the following:

                •       “The servicer shall post payments to the borrower accounts on the same
                        date of receipt of payment information from the treasury.”

                •       “The servicer shall maintain proper controls over payment posting and
                        accounting activities, and perform daily and monthly required
                        reconciliations.”

                •       “The servicer shall promptly manage credit balance accounts, and other
                        payments and accounts requiring a refund. The servicer shall process
                        refund transactions to borrowers (borrower overpayments) . . . .”




{2825 / CMP / 00161551.DOCX v6}                   160
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 167 of 240



               •      “The servicer shall establish a system and processes to correctly record all
                      transactions on their database.”

               •      “The servicer’s procedures and systems shall include a system of internal
                      controls that ensures resource use is consistent with laws, regulations and
                      policies.”

               •      “The servicer shall process discharge transactions with required
                      supporting documentation following the required regulatory guidelines.
                      The servicer is required to facilitate the timely and accurate processing of
                      discharge requests by ensuring that complete loan discharge
                      documentation for the individual is submitted.”

               •      “The servicer shall respond to written and email questions and requests
                      timely and accurately.”

               •      “The servicer shall respond and resolve customer complaints; and create
                      and execute a plan to escalate complaints to FSA and the Ombudsman.”

       648.    The Servicing Contract expressly imposes various responsibilities on PHEAA to

the borrowers. For example, with regard to PHEAA’s servicing of the PSLF program, the

Servicing Contract states: “The purpose of this effort is to implement a PSLF servicer to enable

borrowers to track qualifying payments and employment, using the Employment Certification

Form, while in the process of qualifying for PSLF.”

       649.    Further, the Servicing Contract requires PHEA to be able to:

               •      “Collect, review and retain the submitted employment certifications;

               •      Receive all eligible loans and provide comprehensive servicing of all
                      federally held loans to borrowers who may or may not ultimately be
                      eligible for forgiveness based on public service;

               •      Determine that the borrower has made qualifying payments while
                      employed in qualifying public service;

               •      Track PSLF eligibility status for the on-track borrower;

               •      Report tracking information to NSLDS.”




{2825 / CMP / 00161551.DOCX v6}                161
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 168 of 240



       650.    With regard to IDR Plans, the Servicing Contract sets forth numerous detailed

performance requirements for PHEAA for the benefit of the borrower, including, inter alia, that

PHEAA “shall process the loan forgiveness after the borrower has satisfied 25 years of

repayment on income-based repayment.”

       651.    With regard to TEACH Grants, PHEAA’s promise in the Servicing Contract is to

“to accept, process, and service TEACH Grants, in accordance with Attachment 8 - TEACH

Grant Requirements.”

       652.    The TEACH Grant Requirements in the Servicing Contract again obligate

PHEAA to undertake specific responsibilities to borrowers, including, but not limited to:

               •       “Servicer will manage the TEACH Grant Certification Process for a

                       recipient that has not started teaching.”

               •       “Servicer will service TEACH Grant while Recipients are Completing

                       their service obligation once employed as a teacher.”

               •       “Servicer will evaluate a TEACH Grant Recipient’s ability to satisfy

                       his/her TEACH Grant service obligations.”

       653.    Plaintiffs and members of all Classes are the intended third-party beneficiaries of

the Servicing Contract.

       654.    The Servicing Contract reflects the express and/or implied intention by PHEAA

and the Department to benefit the borrowers, i.e., the Plaintiffs and members of all Classes.

Specifically, by delineating the precise responsibilities undertaken by PHEAA to the borrowers,

PHEAA and the Department demonstrate a clear intent to rebut any presumption that Plaintiff

and members of all Classes are merely incidental beneficiaries of the Servicing Contract, and




{2825 / CMP / 00161551.DOCX v6}                 162
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 169 of 240



further demonstrate that Plaintiff and members of all Classes are the intended beneficiaries of the

Servicing Contract.

       655.    The text and purpose of the Servicing Contract, and an examination of the

Servicing Contract as a whole, evinces the intent of PHEAA and the Department to benefit the

Plaintiffs and members of all Classes.

       656.    Further evincing the intent to benefit the borrowers are the circumstances of the

transaction between PHEAA and the Department, which, because the Servicing Contract is

mandated by a federal statute, includes the governing statute and its purpose. To this end, 20

U.S.C. § 1087f provides “the Secretary [of Education] shall enter into contracts only with entities

that have extensive and relevant experience and demonstrated effectiveness.”

       657.    The Department specifically contracted with PHEAA for the purpose of servicing

the federal student loans of Plaintiffs and members of all Classes. Indeed, the MPN, the contract

between borrowers and the Department, indicates that a contractor, like PHEAA, may service the

loans and directs borrowers to such servicers for loan-related issues. After the loan repayment

period has begun, the Department directs borrowers to contact their loan servicers for

information about repayment issues. For example, since at least 2015, if not earlier, the

Department has issued the following instruction to borrowers after submitting an IDR Request

Form: “If you have questions regarding the next steps in the processing of your application, or

wish to cancel the application, contact your servicer(s).”

       658.    In addition to the specific obligations imposed on PHEAA for the benefit of the

borrowers, the Servicing Contract required compliance with all applicable federal law.




{2825 / CMP / 00161551.DOCX v6}                 163
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 170 of 240



       659.    As set forth in detail herein, PHEAA breached the Servicing Contract by failing to

properly service borrowers’ federal student loans, including Plaintiffs and members of all

Classes, as required by the terms of the Servicing Contract and applicable federal law.

       660.    Alternatively, even if it is determined that PHEAA did not breach its express

obligations under the Servicing Contract, PHEAA breached the covenant of good faith and fair

dealing implied in the Servicing Contract.

       661.    PHEAA’s breach of the Servicing Agreement directly harmed Plaintiffs and

members of all Classes, as detailed herein.

       662.    As a result of PHEAA’s breach of the Servicing Contract, of which Plaintiffs and

members of all Classes were intended third party beneficiaries, Plaintiffs and members of all

Classes are entitled to, among other things, compensatory damages and all other relief deemed

just and equitable by the Court, as set forth below.


                        COUNT 9 – BREACH OF FIDUCIARY DUTY

                                           (Against PHEAA)

       663.    Plaintiffs incorporate by reference the allegations contained in the proceeding

paragraphs as if fully set forth herein.

       664.    This count is brought on behalf of all Plaintiffs and Plaintiff Classes against

PHEAA.

       665.    The Department, as the owner and guarantor of Plaintiffs’ federal student loans,

has a confidential and/or fiduciary relationship with Plaintiff and the Class Members.

       666.    PHEAA, by virtue of its loan servicing contract, the policies and goals of the

HEA and Title IV Programs, has a confidential and/or fiduciary relationship with Plaintiffs and

Class Members.


{2825 / CMP / 00161551.DOCX v6}                  164
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 171 of 240



       667.    PHEAA further holds itself out as a fiduciary

       668.    In accordance with the 2009 Contract, the Department represents to Plaintiffs, the

Class Members, the public, and Congress that it acts in the best interest of borrowers, including

providing them advice, information, and other tools to assist them in choose the “right” or “best”

repayment plan based on their circumstances.

       669.    As such, the Department and PHEAA act in a position of advisor or counselor and

represents that it will act in good faith and in the interests of Plaintiffs and Class Members.

       670.    Furthermore, the relative positions of the Department, PHEAA, and borrowers,

including Plaintiffs and Class Members, is such that the Department and PHEAA have the power

and means to take advantage of, or exercise undue influence over, borrowers, including Plaintiffs

and Class Members.

       671.    The Department and PHEAA exploited its relationship with Plaintiffs and Class

Members by making representations and engaging in misconduct that violated this confidential

or fiduciary relationship. As such, the Department and PHEAA are operating in a manner most

beneficial to themselves rather than the borrowers, including Plaintiffs and Class Members.

       672.    The Department and PHEAA’s breach of its confidential or fiduciary relationship

was the direct and proximate cause of the injuries suffered by Plaintiff and the Class Members,

as detailed herein.


                            COUNT 10 - CONSTRUCTIVE FRAUD

                                           (Against PHEAA)

       673.    Plaintiffs incorporate by reference the allegations contained in the proceeding

paragraphs as if fully set forth herein.




{2825 / CMP / 00161551.DOCX v6}                  165
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 172 of 240



        674.   This count is brought on behalf of all Plaintiffs and Plaintiff Classes against

PHEAA.

        675.   PHEAA holds itself out as having a confidential and/or fiduciary relationship with

Plaintiffs and members of the Classes.

        676.   PHEAA represents to Plaintiffs and Class Members that it is acting in their best

interests.

        677. As such, PHEAA acts in a position of advisor or counselor as reasonably to
inspire confidence in student loan borrowers that they will act in good faith for the student loan

borrower’s interest.

        678.   Further, the relative position of PHEAA and student loan borrowers, including

Plaintiffs and members of the Classes, is such that PHEAA has the power and means to take

advantage of or exercise undue influence over the student loan borrowers, and in fact has

exercised power and undue influence over student loan borrowers.

        679.   Some of PHEAA’s misrepresentations and/or omissions include, but are not

limited to:

               a. failing to communicate or miscommunicating the requirements
                  of Title VI programs to borrowers;

               b. misrepresenting to borrowers that there is no cost to switching
                  repayment plans;

               c. failing to disclose to borrowers that they do not have PSLF
                  eligible loans and/or repayment plans;

               d. failing to fully disclose that interest will capitalize or the full
                  extent to which interest will capitalize during periods of
                  forbearance;

               e. failing to disclose the circumstances in which a borrowers’ loans
                  will be placed into forbearance;



{2825 / CMP / 00161551.DOCX v6}                 166
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 173 of 240



               f. failing to inform borrowers that PHEAA would only
                  communicate through a “paperless inbox” and then deleting
                  messages and/or account borrower account history.

       680.    As such, PHEAA is operating in a way most beneficial to itself and, often, in a

manner directly opposite of that requested by the student loan borrower, such as Plaintiffs and

members of the Classes, despite holding themselves out as acting in the best interest of the

student loan borrower.

       681.    PHEAA’s fraudulent actions and fraudulent misrepresentations were directed

toward Plaintiffs and members of the Classes.

       682.    PHEAA intended for student loan borrowers, including Plaintiffs, to rely on its

actions and fraudulent misrepresentations in determining which IDR Plan was best for the

student loan borrowers, in being placed in the correct and best IDR Plan for the student loan

borrowers, and in having their IDR Plan Request Forms processed and carried out in an effective

and efficient manner.

       683.    PHEAA also intended for student loan borrowers, including Plaintiffs and

members of the Classes, to rely on their documents, correspondence, loan billing statements,

emails and website as correct, even though the website contained vague, inaccurate, and

misleading information and other documents were often incorrect.

       684.    As such, PHEAA intended for student loan borrowers to rely on its actions and

fraudulent misrepresentations and, therefore, create, or cause a likelihood of, confusion or of

misunderstanding about the best IDR Plan for the student loan borrowers, how they could be

treated after requesting to return to their previous plan, and how their IDR Plans were to be

processed and carried out.

       685.    PHEAA’s actions and misrepresentations occurred during the presentation of

information involving its loan servicing activities.
{2825 / CMP / 00161551.DOCX v6}                 167
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 174 of 240



       686.    Plaintiffs and members of the Classes relied on PHEAA’s confidential or

fiduciary relationship and incurred damages due to (1) the misleading, vague, and inaccurate

information displayed by PHEAA about IDR Plans, (2) being coerced or forced into forbearance

due to PHEAA’s actions, (3) being unable to return to their previously chosen IDR Plan without

ramifications, and (4) PHEAA’s document and information processing procedures that last more

than one month.

       687.    Plaintiffs and members of the Classes damages were directly and proximately

caused by PHEAA’s breach of a confidential or fiduciary relationship.

       688.    As such, Plaintiff and all others similarly situated have been damaged as a direct

and proximate result of PHEAA’s willful, intentional, and outrageous conduct, warranting

punitive damages for PHEAA’s irreprehensible behavior and injunctive.

       689.    PHEAA’s conduct was outrageous and done with a bad motive or with reckless

indifference to the interests of others. Punitive damages are thus warranted, in order to deter

PHEAA and others from engaging in similar conduct in the future, as well as to provide

additional compensation, retribution and an incentive to prevent injustices that might otherwise

go unredressed.


                             COUNT 11 - UNJUST ENRICHMENT

                                           (Against PHEAA)

       690.    Plaintiffs incorporate by reference the allegations contained in the proceeding

paragraphs as if fully set forth herein.

       691.    This count is brought on behalf of all Plaintiffs and Plaintiff Classes against

PHEAA.




{2825 / CMP / 00161551.DOCX v6}                  168
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 175 of 240



       692.    To the extent required, this claim is pleaded in the alternative to the other claims

in this Complaint.

       693.    PHEAA has unlawfully benefited from the misconduct alleged in this Complaint.

       694.    PHEAA unlawfully received millions of dollars in loan servicing fees by

collecting for the Department millions of dollars in overpayments of additional principal and

interest that were not otherwise owed but for PHEAA’s unlawful actions.

       695.    PHEAA’s financial benefits resulting from the unlawful and inequitable acts are

traceable to the overpayments made by Plaintiffs and the Classes.

       696.    Plaintiffs and the Classes have conferred upon PHEAA an economic benefit in the

nature of loan servicing profits that resulted from the unlawful collection of overpayments, to the

economic detriment of Plaintiffs and the Classes.

       697.    The economic benefit of loan servicing fees derived by PHEAA through

collecting overpayments of principal and interest is a direct and proximate result of PHEAA’s

unlawful conduct.

       698.    The economic benefits derived by PHEAA rightfully belong to Plaintiffs and the

Classes, as they made overpayments of principal and interest, benefiting PHEAA.

       699.    It would be inequitable under unjust enrichment principles under the law of

Pennsylvania to be permitted to retain any of the loan servicing fees derived from Plaintiffs’ and

the Classes overpayments of principal and interest as a result of PHEAA’s unfair and

unconscionable methods, acts, and trade practices alleged in this Complaint.

       700.    PHEAA is aware of and appreciate the benefits bestowed upon it by Plaintiffs and

the Classes.




{2825 / CMP / 00161551.DOCX v6}                 169
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 176 of 240



       701.    PHEAA should be compelled to disgorge in a common fund for the benefit of

Plaintiffs and the Classes all unlawful or inequitable proceeds they received.

       702.    A constructive trust should be imposed upon all unlawful or inequitable sums

received by PHEAA traceable to Plaintiffs’ and the Classes.


                                   COUNT 12 – NEGLIGENCE

                                           (Against PHEAA)

       703.    Plaintiffs incorporate by reference the allegations contained in the proceeding

paragraphs as if fully set forth herein.

       704.    This count is brought on behalf of all Plaintiffs and Plaintiff Classes against

PHEAA.

       705.    PHEAA owed—and continues to owe—duties to Plaintiffs and the Class to use

reasonable care in:

           a. Providing accurate information to borrowers regarding the terms and status of
              their loans;

           b. Providing accurate and timely information to borrowers regarding their options
              and obligations with respect to repayment, grant certification, forgiveness,
              discharge, cancellation, default, and forbearance;

           c. Assisting borrowers with choosing an appropriate repayment plan, program, or
              strategy;

           d. Processing documents, inquiries, certifications, and applications from borrowers
              in a timely fashion to ensure borrowers remain eligible for the programs they
              qualify for;

           e. Collecting payments from borrowers and applying payments to loan balances; and

           f. Updating borrowers’ files and loan status information based on the information
              and payments received.




{2825 / CMP / 00161551.DOCX v6}                  170
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 177 of 240



       706.    These duties arise from several sources, including, but not limited to, the sources

described below, and are independent of any duty PHEAA owed as a result of contracts between

it and Plaintiffs and the Class Members.

       707.    PHEAA has a common law duty to prevent the foreseeable risk of harm to others,

including Plaintiffs and the Class. Plaintiffs have student loans held by the Department of

Education. With respect to the loans at issue in this case, borrowers such as Plaintiffs and Class

Members have no ability to choose their loan servicer. The Department’s choice to award

PHEAA the servicing contract for these loans made PHEAA the exclusive entity borrowers

could interact with to obtain information about their specific loans or conduct any repayment-

related actions. As a result of PHEAA’s position as the exclusive servicer for these loans, it was

foreseeable to PHEAA that Plaintiffs and the Class could suffer financial harm if PHEAA failed

to exercise reasonable care while performing its servicing functions.

       708.    It was foreseeable to PHEAA that borrowers would be injured if PHEAA failed to

properly administer the TEACH Grants Program by improperly converting TEACH Grants to

TEACH Loans, failing to timely notify borrowers of their recertification requirements, or failing

to process recertification information submitted by borrowers. PHEAA knew that the conversion

of TEACH Grants into direct loans would cause the grant recipients to incur a significant

increase in their debt and interest repayment obligations.

       709.    It was also foreseeable to PHEAA that injury would result from a failure to use

reasonable care in servicing the IDR and PSLF programs. As explained above, participation in

these programs depends on whether borrowers qualify, whether they submit timely

recertification documents, and whether the correct number of qualifying payments are made. To

this end, it was foreseeable that if PHEAA did not administer and service these programs with



{2825 / CMP / 00161551.DOCX v6}                 171
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 178 of 240



reasonable care, PHEAA’s servicing failures would exhaust borrowers’ future forbearance

eligibility, block the Department of Education from paying Federal Interest Subsidies borrowers

are entitled, deny borrowers the opportunity to participate in alternative payment plans, erase

reduced interest rates available to borrowers in repayment, delay borrowers’ opportunity to seek

loan forgiveness, add to borrowers’ principal loan balance, and increase their monthly loan

payments.

       710.    It was also foreseeable to PHEAA that if it failed to use reasonable care in

advising borrowers when and whether forbearance was an appropriate choice for them, and

providing borrowers with pertinent information about the consequences of forbearance, then

borrowers could be financially injured if their loans were put into forbearance at an inappropriate

time and accrued interest was capitalized.

       711.    In addition to its general duty to exercise reasonable care, PHEAA also had a duty

of care as a result of the special relationship that existed between PHEAA on one hand and

Plaintiffs and the Class Members on the other. The special relationship arose because the

Department of Education entrusted PHEAA to utilize “efficient and effective commercial

contract services to manage all types of Title IV student aid obligations, including, but not

limited to, servicing and consolidation of outstanding debt.” Only PHEAA was in a position to

ensure that its servicing systems were sufficient to protect against the harm to Plaintiffs and the

Class Members from PHEAA’s insufficient servicing measures.

       712.    PHEAA assumed a duty to use reasonable care in servicing loans for the millions

of borrowers in its portfolio. Even beyond PHEAA’s assumption of these duties through its

contract with the Department, PHEAA’s statements to borrowers indicate that PHEAA intended

for borrowers to rely on PHEAA as a primary source for information and assistance when



{2825 / CMP / 00161551.DOCX v6}                 172
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 179 of 240



deciding what actions to take with respect to their student loans. For instance, PHEAA refers to

its call center representatives as “Loan Counselors,” and its websites are replete with

representations and instructions PHEAA clearly intended borrowers to rely on when making

decisions about repaying their loans. For virtually every potential repayment or forgiveness

option, PHEAA’s website directs borrowers to contact PHEAA in order to initiate, continue, or

discuss the option with one of PHEAA’s representatives. PHEAA knew that if it failed to

provide accurate information or use reasonable care in servicing loans, borrowers could be

confused, misled, or incorrectly processed, leading to significant financial consequences for the

borrowers.

       713.    PHEAA was also under statutory and regulatory duties to use reasonable care in

servicing loans. For instance, under 34 C.F.R. § 682.211 and as a result of PHEAA’s contracts

with the Department, PHEAA owed a duty to borrowers like Plaintiffs and the Class to provide

them with information that would aid them in understanding the impact of capitalization of

interest on the loan principal, including information regarding the total interest to be paid over

the life of the loan if the loan was placed into forbearance.

       714.    Under the Consumer Financial Protection Act of 2010, PHEAA was under a duty

to refrain from engaging in in any “unfair, deceptive or abusive act or practice” when servicing

student loans. 12 U.S.C. §§ 5531(a), 5536(a)(1)(B).

       715.    Finally, PHEAA’s duty to use reasonable care in servicing student loans arose not

only as a result of the common law and the statutes described herein, but also because it was

bound by, and had committed to comply with, industry standards, as represented by the

Department of Education to borrowers, as well as in the Department’s contract for services with

PHEAA.



{2825 / CMP / 00161551.DOCX v6}                  173
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 180 of 240



       716.    PHEAA breached its duties and thus was negligent by failing to use reasonable

care in servicing Plaintiffs’ and the Class Members’ loans correctly and on time. Upon

information and belief, the specific negligent acts and omissions committed by PHEAA include,

but are not limited to, some, or all, of the following:

           g. Failing to provide accurate information to borrowers regarding the terms and
              status of their loans, including the requirements and deadlines for maintaining
              status in various repayment and forgiveness programs;

           h. Failing to timely notify borrowers of upcoming deadlines to comply with TEACH
              Grant requirements, failing to properly record and process recertifications
              submitted by TEACH Grant recipients, and improperly converting TEACH
              Grants into loan and interest balances;

           i. Placing borrowers’ accounts into forbearance to accommodate its own servicing
              failures, or as a result of breaching its duty to assist borrowers, and failing to
              timely and fully inform borrowers of the financial consequences and interest
              capitalization that will result from forbearance;

           j. Denying borrowers the opportunity to make Qualifying Payments for PSLF and
              IDR forgiveness when it fails to timely and properly process IDR Request Forms,
              or fails to notify borrowers of recertification requirements, thereby extending the
              life of borrowers’ loans;

           k. Failing to properly count borrowers’ PSLF and IDR Qualifying Payments;

           l. Exhausting borrowers’ eligibility to request forbearance in the future, when they
              may actually need it;

           m. Denying borrowers Federal Interest Subsidies the Department of Education must
              make on their behalf;

           n. Triggering the capitalization of borrowers’ interest, thereby increasing borrowers’
              outstanding principal and monthly payment amounts;

           o. Failing to educate borrowers about the consequences of switching repayment
              plans, including but not limited to borrowers having to choose between
              forbearance and the fixed, 10-year Standard Repayment Plan upon a change; and

           p. Collecting amounts not legitimately due and owing and failing to refund them to
              borrowers.

       717.    In connection with the conduct described above, PHEAA acted wantonly,

recklessly, and with complete disregard for the consequences.

{2825 / CMP / 00161551.DOCX v6}                  174
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 181 of 240



       718.    As a direct and proximate result of PHEAA’s negligent conduct, Plaintiff and the

Class have suffered substantial losses as detailed herein.


   COUNT 13 - NEGLIGENCE PER SE (VIOLATIONS OF 34 C.F.R. § 682.211(E)(1);
     VIOLATIONS OF CONSUMER FIANCIAL PROTECTION ACT OF 2010)

                                           (Against PHEAA)

       719.    Plaintiffs incorporate by reference the allegations contained in the preceding

paragraphs as if fully set forth herein.

       720.    This count is brought on behalf of all Plaintiffs and Plaintiff Classes against

PHEAA.

       721.    The regulations implementing the HEA include the following statement of policy

regarding forbearance:

               The Secretary encourages a lender to grant forbearance for the
               benefit of a borrower or endorser in order to prevent the borrower
               or endorser from defaulting on the borrower’s or endorser’s
               repayment obligation, or to permit the borrower or endorser to
               resume honoring that obligation after default.

34 C.F.R. § 682.211(a)(1) (emphasis added).

       722.    The regulations require, in pertinent part, that:

               (e)(1)At the time of granting a borrower or endorser a forbearance,
               the lender must provide the borrower or endorser with information
               to assist the borrower or endorser in understanding the impact of
               capitalization of interest on the loan principal and total interest to be
               paid over the life of the loan; and

               (2) At least once every 180 days during the period of forbearance,
               the lender must contact the borrower or endorser to inform the
               borrower or endorser of—

               (i) The outstanding obligation to repay;

               (ii) The amount of the unpaid principal balance and any unpaid
               interest that has accrued on the loan since the last notice provided to
               the borrower or endorser under this paragraph;

{2825 / CMP / 00161551.DOCX v6}                  175
         Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 182 of 240



                 (iii) The fact that interest will accrue on the loan for the full term of
                 the forbearance;

                 (iv) The amount of interest that will be capitalized, as of the date of
                 the notice, and the date capitalization will occur;

                 (v) The option of the borrower or endorser to pay the interest that
                 has accrued before the interest is capitalized; and

                 (vi) The borrower's or endorser’s option to discontinue the
                 forbearance at any time.

34 C.F.R. § 682.211(e)(1).

          723.   The purpose of this part of the regulation, which is clear from its text and

supported by additional authority, is to ensure borrowers are provided with sufficient information

to assess and understand the financial consequences of forbearance—at the time the borrowers

are evaluating whether to request forbearance— so that borrowers can make informed,

financially sound decisions.

          724.   PHEAA was required to comply with these requirements under the terms of its

contracts with the Department.243

          725.   Under 34 C.F.R. § 682.211 and as a result of PHEAA’s contracts with the

Department, PHEAA owed a duty to borrowers like Plaintiffs and Class Members to provide

them with information that would aid them in understanding the impact of capitalization of

interest on the loan principal, including information regarding the total interest to be paid over

the life of the loan if the loan was placed into forbearance.

          726.   PHEAA breached this duty. Instead of providing borrowers with the required

information “at the time” of forbearance, PHEAA never provided that information, or, at best, it

did not provide the information until long after the loans had been placed into forbearance.



243
      2009 Contract at p. 20, Paragraph C.1.4.3; id. at Attachment A-1, p.3.

{2825 / CMP / 00161551.DOCX v6}                    176
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 183 of 240



       727.    Instead, PHEAA’s standard operating procedure was to initiate or grant

forbearance during, or very shortly after, phone calls with borrowers. During these calls, the

information required under 34 C.F.R. § 682.211(e)(1) was not provided to Plaintiffs or Class

Members.

       728.    PHEAA’s failure to provide this information was negligence per se.

       729.    Plaintiffs and Class Members are within the class of persons designed to protected

by the disclosure requirements of 34 C.F.R. § 682.211(e)(1).

       730.    As a direct and proximate result of PHEAA’s negligence per se, Plaintiffs and

Class Members suffered damages.

       731.    The damages were caused by PHEAA’s negligence because PHEAA’s failure to

provide the required information at the time Plaintiffs and Class Members were considering

forbearance deprived Plaintiffs and Class Members of the ability to fully understand the financial

consequences of forbearance and compare the choice of forbearance to other potential options,

such as incurring late payment charges for a short period of time, or enrolling in an IDR Plan.

       732.    The damages suffered by Plaintiffs and Class Members as a result of PHEAA’s

failure to provide the required information are the exact types of harms that 34 C.F.R. §

682.211(e)(1) was enacted to prevent.

       733.    Plaintiffs and all Class Members are “consumers” under the Consumer Financial

Protection Act of 2010, (“CFPA”) 12 U.S.C. § 5481(4).

       734.    PHEAA is a “covered person” as defined by 12 U.S.C. § 5481(6) & (15)(A)

because it services loans made for personal, family, or household purposes.

       735.    The servicing PHEAA provided to Plaintiffs is a “consumer financial product or

service” as defined by 12 U.S.C. § 5481(5).



{2825 / CMP / 00161551.DOCX v6}                177
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 184 of 240



       736.    The CFPA forbids covered persons from committing or engaging in any “unfair,

deceptive or abusive act or practice” in connection with any transaction with a consumer for a

consumer financial product or service. 12 U.S.C. §§ 5531(a), 5536(a)(1)(B).

       737.    The Consumer Financial Protection Bureau has interpreted this provision as

specifically prohibiting a federal student loan servicer like PHEAA from engaging in the

following:

       738.    Steering borrowers experiencing long-term financial hardship into loan

forbearance rather than adequately advising borrowers about income-driven repayment options

that would have been financially beneficial to those borrowers;

       739.    Steering borrowers experiencing long-term financial hardship into consecutive

loan forbearance periods and capitalizing interest without providing sufficient information to

those borrowers about alternative repayment plans so the borrowers could make informed

decisions about their loan repayment options.

       740.     Failing to adequately notify borrowers of upcoming recertification/renewal

deadlines for income-driven repayment plans by using only vague electronic email notices.

       741.    PHEAA was therefore under a statutory and regulatory duty to refrain from these

acts and practices.

       742.    PHEAA breached these duties, and committed all of the prohibited acts, when it:

1) steered borrowers into loan forbearance without advising them about their income-driven

repayment options, or other options, that would have been less financially harmful to the

borrowers than forbearance; 2) steered borrowers into consecutive loan forbearance periods, and

capitalized interest, without providing borrowers with information sufficient to inform them

about alternative options; and 3) failed to advise borrowers about upcoming



{2825 / CMP / 00161551.DOCX v6}                 178
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 185 of 240



renewal/recertification deadlines for TEACH Grants or income-driven repayment plans, and

using instead non-descriptive electronic forms of notice that would not signal to a reasonable

person that the message was important.

        743.   PHEAA’s acts and practices above were negligent per se.

        744.   Plaintiffs and Class Members are within the class of persons designed to be

protected by the CFPA because they are borrowers who transacted with PHEAA with respect to

their loans.

        745.   As a direct and proximate result of PHEAA’s negligence per se, Plaintiffs and

Class Members suffered damages.

        746.   The damages suffered by Plaintiffs and Class Members as a result of PHEAA’s

unfair, deceptive, and abusive acts and practices are exactly the types of harms that the CFPA

was enacted to prevent.


                     COUNT 14 - NEGLIGENT MISREPRESENTATION

                                           (Against PHEAA)

        747.   Plaintiffs incorporate by reference the allegations contained in the proceeding

paragraphs as if fully set forth herein.

        748.   This count is brought on behalf of all Plaintiffs and Plaintiff Classes against

PHEAA.

        749.   Because its primary function is loan servicing, PHEAA is in the business of

routinely supplying information that is intended to be relied upon by borrowers and is in fact

relied upon by borrowers. PHEAA earns income by fulfilling its loan servicing obligations under

its contract with the Department. Since PHEAA knew that borrowers needed to rely on PHEAA,




{2825 / CMP / 00161551.DOCX v6}                  179
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 186 of 240



and as a result of PHEAA’s pecuniary interest in servicing borrowers’ loans, PHEAA was under

a duty to provide timely, accurate information to borrowers.

          750.   By virtue of the Department’s selection of PHEAA as the exclusive servicer of the

subject loans, and the obligations imposed by the HEA and implementing regulations, PHEAA

was under a public duty to provide accurate information to the borrowers about the terms and

status of their loans, their options for repayment, and the consequences of various courses of

action.

          751.   Borrowers like Plaintiffs and the Class reasonably relied on information provided

by PHEAA, and reasonably relied upon PHEAA to provide accurate information at timely

intervals. In fact, Plaintiffs and the Class had no other choice but to rely on communications

from PHEAA while managing their student loan repayment options.

          752.   PHEAA breached its duties to provide timely and accurate information to

borrowers in various ways. In the course of its business, PHEAA concealed and suppressed

material facts concerning the commercial student loan services it provided Plaintiffs and Class

Members. PHEAA accomplished this by representing, for example and without limitation, that it

“best serves [borrowers’] needs” when borrowers are “transparent about [their] concerns and

[their] situation.” PHEAA also represented, for example, that its “ability to address [borrowers’]

concerns will be based on – and in some cases limited by – ” three factors: (1) “applicable

federal and state laws and regulations,” (2) “the terms of [borrowers’] loan agreement or

promissory note,” and (3) “lender policies and guidelines.”

          753.   At no time did PHEAA notify Plaintiffs and Class Members that its ability to

“best serve” their needs would also be undermined by its own insufficient, unfair, and/or

fraudulent practices and procedures, including for example and without limitation, PHEAA: (a)



{2825 / CMP / 00161551.DOCX v6}                 180
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 187 of 240



failing to enroll qualifying borrowers that submitted applications for the PSLF, TEACH, and

IDR programs; (b) failing to process borrower applications for IDR Plans, including REPAYE,

within the necessary fifteen day period; (c) failing to inform borrowers that PHEAA would only

communicate through a “paperless inbox” and then deleting messages and/or account borrower

account history; (d) placing borrowers into deferment or forbearance who did not apply for or

did not meet the criteria for that reason; (e) steering borrowers into forbearance when IDR

programs were available; (f) failing to fully explain and/or provide borrowers with information

to understand the consequences of entering forbearance, including the impact of capitalization of

interest; (g) failing to properly calculate borrowers’ monthly payments under IDR Plans at a

level consistent with their income and family size; and (h) failing to process borrowers’

recertification forms under the PSLF and TEACH programs, resulting in lost qualifying PSLF

payments and TEACH Grants being incorrectly converted into TEACH Loans, respectively.


        COUNT 15 - VIOLATION OF CALIFORNIA’S UNFAIR COMPETITION
                  LAW AND CONSUMER LEGAL REMEDIES ACT,
           Cal. Bus. & Prof. Code § 17200 et seq.; Cal. Civ. Code § 1750 et seq.

                                           (Against PHEAA)

       754.    Plaintiffs incorporate by reference the allegations contained in the proceeding

paragraphs as if fully set forth herein.

       755.    Plaintiffs Chris Stevens, Tanuja Goulet Arany, and Dr. Garima Gupta (for the

purpose of this section, “Plaintiffs”) bring this action on behalf of themselves and the California

Class against PHEAA. Plaintiffs’ injuries and those of the California Class arise from PHEAA’s

violation of California’s Consumer Legal Remedies Act (for the purposes of this section,

“California CLRA”) as a commercial student loan servicer.

       756.    PHEAA is a “person” under Cal. Civ. Code § 1761(c).


{2825 / CMP / 00161551.DOCX v6}                  181
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 188 of 240



       757.    Plaintiffs and Class Members are “consumers” of PHEAA’s federal student loan

services under Cal. Civ. Code § 1761(d). Their loans are serviced by PHEAA and they applied

through PHEAA to take advantage of the PSLF, IDR, and TEACH programs that PHEAA

administers.

       758.    PHEAA’s student loan servicing business qualifies as a “service” as defined by

Cal. Bus. & Prof. Code § 17500 and Cal. Civ. Code § 1761, and as a “transaction” as defined by

Cal. Civ. Code § 1761.

       759.    The California CLRA prohibits “unfair or deceptive acts or practices undertaken

by any person in a transaction intended to result or that results in the sale or lease of goods or

services to any consumer” including (7) “Representing that goods or services are of a particular

standard, quality, or grade, or that goods are of a particular style or model, if they are of

another,” (9) “Advertising goods or services with intent not to sell them as advertised,” and

(10) Advertising goods or services with intent not to supply reasonably expectable demand,

unless the advertisement discloses a limitation of quantity.”

       760.    In the course of its business, PHEAA concealed and suppressed material facts

concerning the commercial student loan services it provided Plaintiffs and California Class

Members. PHEAA accomplished this by representing, for example and without limitation, that it

“best serves [borrowers’] needs” when borrowers are “transparent about [their] concerns and

[their] situation.” PHEAA also represented, for example, that its “ability to address [borrowers’]

concerns will be based on – and in some cases limited by – ” three factors: (1) “applicable




{2825 / CMP / 00161551.DOCX v6}                  182
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 189 of 240



federal and state laws and regulations,” (2) “the terms of [borrowers’] loan agreement or

promissory note,” and (3) “lender policies and guidelines.”244

       761.    At no time did PHEAA notify Plaintiffs and California Class Members that its

ability to “best serve” their needs would also be undermined by its own insufficient, unfair,

and/or fraudulent practices and procedures, including for example and without limitation,

PHEAA:

           a) failing to enroll qualifying borrowers that submitted applications for the PSLF,
              TEACH, and IDR programs;

           b) failing to process borrower applications for IDR Plans, including REPAYE,
              within the necessary fifteen day period;

           c) failing to inform borrowers that PHEAA would only communicate through a
              “paperless inbox” and then deleting messages and/or account borrower account
              history;

           d) placing borrowers into deferment or forbearance who did not apply for or did not
              meet the criteria for that reason;

           e) steering borrowers into forbearance when IDR programs were available;

           f) failing to fully explain and/or provide borrowers with information to understand
              the consequences of entering forbearance, including the impact of capitalization
              of interest;

           g) failing to process borrowers’ recertification forms under the PSLF and TEACH
              programs, resulting in lost qualifying PSLF payments and TEACH Grants being
              incorrectly converted into TEACH Loans, respectively.

       762.    PHEAA thus violated the California CLRA by, at minimum: employing

deception, deceptive acts or practices, fraud, misrepresentations, or concealment, suppression or

omission of any material fact with the intent that Plaintiffs and California Class Members rely

upon such concealment, suppression or omission, in connection with the servicing of their



244
   PHEAA: Office of Consumer Advocacy, available at https://www.pheaa.org/about/contact-
us/office-consumer-advocacy.shtml (last accessed Oct. 23, 2019).

{2825 / CMP / 00161551.DOCX v6}                183
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 190 of 240



federal student loans. Plaintiffs did in fact rely on such deceptive acts or practices described

herein.

          763.   By failing to carry out its federal loan programs as advertised, PHEAA also

created a likelihood of confusion and misunderstanding that affected the public generally, and

Plaintiffs and the California Class Members specifically, in violation of California CLRA .

          764.   PHEAA knew the true nature of its student loan servicing but concealed that

information. As described herein, state and federal investigations have brought PHEAA’s

deceptive acts and practices to light.

          765.   Plaintiffs and California Class Members suffered ascertainable losses and actual

damages as a direct and proximate results of PHEAA’s misrepresentations and its concealment

of and failure to disclose material information, including for example, increased payments,

payment of deferment or forbearance fees, increased interest, and extended time until Plaintiffs

and California Class Members qualified for loan forgiveness, causing Plaintiffs and the

California Class to incur additional payment obligations before the end of their loan terms.

          766.   Additionally, Plaintiffs and many California Class Members often times had no

meaningful choice and were required to submit to PHEAA’s practices because PHEAA was their

assigned loan servicer and the exclusive provider of the PLSF and TEACH programs. Thus,

Plaintiffs and California Class Members were required to continue having PHEAA service their

loans even when it engaged in fraudulent or deceptive misconduct.

          767.   PHEAA’s violations present a continuing risk to Plaintiffs, California Class

Members, and the general public at large. To this end, PHEAA’s unlawful acts and practices

complained of herein affect the public interest.




{2825 / CMP / 00161551.DOCX v6}                    184
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 191 of 240



       768.     Plaintiffs and California Class Members seek all monetary and non-monetary

relief allowed by law; injunctive relief; reasonable attorneys’ fees and costs; and any other just

and appropriate relief under the Cal. Civ. Code § 1750.

       769.     Plaintiffs and the California Class seek to enjoin such unlawful, deceptive acts

and practices as described above. Each member of the California Class will be irreparably

harmed unless the unlawful actions of the PHEAA are enjoined, as PHEAA will continue to

distribute false and misleading information regarding borrowers’ loans, process borrowers’

payments incorrectly, and delay applications for PLSF, TEACH Grant, and IDR programs.

Absent injunctive relief, PHEAA will continue to administer loans in a manner that harms

consumers and directly conflicts PHEAA’s representations as serving the best interests of

borrowers, as well as directly conflicts the intent of Congress and the Department’s guidelines,

as detailed more fully herein.


                 COUNT 16 - VIOLATION OF CONNECTICUT UNFAIR
              TRADE PRACTICES ACT, Conn. Gen. Stat. Ann. § 42-110a et seq.

                                           (Against PHEAA)

                Plaintiffs incorporate by reference the allegations contained in the proceeding

paragraphs as if fully set forth herein.

       770.     Plaintiff Andrea Davis (for the purpose of this section, “Plaintiff”) brings this

action on behalf of herself and the Connecticut Class against PHEAA. Plaintiff’s injuries and

those of the Connecticut Class arise from PHEAA’s violation of Connecticut’s Unfair Trade

Practices Act (for the purposes of this section, “CUTPA”) as a commercial student loan servicer.

       771.     Plaintiff and members of the Connecticut Class are “persons” within the meaning

of Conn. Gen. Stat. § 42-110a(3).



{2825 / CMP / 00161551.DOCX v6}                  185
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 192 of 240



       772.    PHEAA’s student loan servicing business qualifies as a “trade” and “commerce”

as defined by Conn. Gen. Stat. Ann. § 42-110a(4).

       773.    The CUTPA prohibits unfair methods of competition and unfair or deceptive acts

or practices in the conduct of trade or commerce.

       774.    In the course of its business, PHEAA concealed and suppressed material facts

concerning the commercial student loan services it provided Plaintiff and Connecticut Class

Members. PHEAA accomplished this by representing, for example and without limitation, that it

“best serves [borrowers’] needs” when borrowers are “transparent about [their] concerns and

[their] situation.” PHEAA also represented, for example, that its “ability to address [borrowers’]

concerns will be based on – and in some cases limited by – ” three factors: (1) “applicable

federal and state laws and regulations,” (2) “the terms of [borrowers’] loan agreement or

promissory note,” and (3) “lender policies and guidelines.”245

       775.    At no time did PHEAA notify Plaintiff and Connecticut Class Members that its

ability to “best serve” their needs would also be undermined by its own insufficient, unfair,

and/or fraudulent practices and procedures, including for example and without limitation,

PHEAA: (a) failing to enroll qualifying borrowers that submitted applications for the PSLF,

TEACH, and IDR programs; (b) failing to process borrower applications for IDR Plans,

including REPAYE, within the necessary fifteen day period; (c) failing to inform borrowers that

PHEAA would only communicate through a “paperless inbox” and then deleting messages

and/or account borrower account history; (d) placing borrowers into deferment or forbearance

who did not apply for or did not meet the criteria for that reason; (e) steering borrowers into



245
   PHEAA: Office of Consumer Advocacy, available at https://www.pheaa.org/about/contact-
us/office-consumer-advocacy.shtml (last visited Oct. 23, 2019).

{2825 / CMP / 00161551.DOCX v6}                 186
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 193 of 240



forbearance when IDR programs were available; (f) failing to fully explain and/or provide

borrowers with information to understand the consequences of entering forbearance, including

the impact of capitalization of interest; and (g) failing to process borrowers’ recertification forms

under the PSLF and TEACH programs, resulting in lost qualifying PSLF payments and TEACH

Grants being incorrectly converted into TEACH Loans, respectively.

       776.    PHEAA thus violated the CUTPA by, at minimum: employing deception,

deceptive acts or practices, fraud, misrepresentations, or concealment, suppression or omission

of any material fact with the intent that Plaintiff and Connecticut Class Members rely upon such

concealment, suppression or omission, in connection with the servicing of their federal student

loans. Plaintiff did in fact rely on such deceptive acts or practices described herein.

       777.    By failing to carry out its federal loan programs as advertised, PHEAA created a

likelihood of confusion and misunderstanding that affected the public generally, and Plaintiff and

the Connecticut Class Members specifically, in violation of CUTPA.

       778.    PHEAA knew the true nature of its student loan servicing but concealed that

information. As described herein, state and federal investigations have brought PHEAA’s

deceptive acts and practices to light.

       779.    Plaintiff and Connecticut Class Members suffered ascertainable losses and actual

damages as a direct and proximate results of PHEAA’s misrepresentations and its concealment

of and failure to disclose material information, including for example, increased payments,

increased interest, and extended time until Plaintiff and Connecticut Class Members qualified for

loan forgiveness, causing Plaintiff and the Connecticut Class to incur additional payment

obligations before the end of their loan terms.




{2825 / CMP / 00161551.DOCX v6}                   187
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 194 of 240



       780.    Additionally, Plaintiff and many Connecticut Class Members often times had no

meaningful choice and were required to submit to PHEAA’s practices because PHEAA was their

assigned loan servicer and the exclusive provider of the PLSF and TEACH programs. Thus,

Plaintiff and Connecticut Class Members were required to continue having PHEAA service their

loans even when it engaged in fraudulent or deceptive misconduct.

       781.    PHEAA’s violations present a continuing risk to Plaintiff, Connecticut Class

Members, and the general public at large. To this end, PHEAA’s unlawful acts and practices

complained of herein affect the public interest.

       782.    Plaintiff and California Class Members seek all monetary and non-monetary relief

allowed by law; injunctive relief; reasonable attorneys’ fees and costs; and any other just and

appropriate relief under the CUTPA.

       783.    Plaintiff and the Connecticut Class seek to enjoin such unlawful, deceptive acts

and practices as described above. Each member of the Connecticut Class will be irreparably

harmed unless the unlawful actions of the PHEAA are enjoined, as PHEAA will continue to

distribute false and misleading information regarding borrowers’ loans, process borrowers’

payments incorrectly, and delay applications for PLSF, TEACH Grant, and IDR programs.

Absent injunctive relief, PHEAA will continue to administer loans in a manner that harms

consumers and directly conflicts PHEAA’s representations as serving the best interests of

borrowers, as well as directly conflicts with the intent of Congress and the Department’s

guidelines, as detailed more fully herein.




{2825 / CMP / 00161551.DOCX v6}                    188
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 195 of 240



     COUNT 17 - VIOLATION OF THE DISTRICT OF COLUMBIA’S CONSUMER
          PROTECTION PROCEDURES ACT, D.C. Code. § 28-3901 et seq.

                                           (Against PHEAA)

        784.     Plaintiffs incorporate by reference the allegations contained in the proceeding

paragraphs as if fully set forth herein.

        785.     Plaintiff Arianne Gallagher (for the purpose of this section, “Plaintiff”) brings this

action on behalf of themselves and the District of Columbia Class (“D.C. Class”) against

PHEAA. Plaintiff’s injuries and those of the D.C. Class arise from PHEAA’s violation of the

District of Columbia’s Consumer Protection Procedures Act (for the purposes of this section,

“CPPA”) as a commercial student loan servicer.

        786.     PHEAA is a “person[s]” under the CPPA. D.C. Code § 28-3901(a)(1).

        787.     Plaintiff and D.C. Class are “consumers,” as defined by the CPPA. D.C. Code §

28-3901(1)(2).

        788.     PHEAA’s actions as set forth herein constitute “trade practices” under the CPPA.

D.C. Code § 28-3901(6).

        789.     The CPPA declares several specific actions to be unlawful, including to: (d)

“represent that goods or services are of particular standard, quality, grade, style, or model, if in

fact they are of another.” (e) “misrepresent as to a material fact which has a tendency to

mislead,” (f) “fail to state a material fact if such failure tends to mislead,” (h) “advertise or offer

goods or services without the intent to sell them or without the intent to sell them as advertised or

offered,” and (i) “advertise or offer goods or services without supplying reasonably expected

public demand, unless the advertisement or offer discloses a limitation of quantity or other

qualifying condition which has no tendency to mislead.”




{2825 / CMP / 00161551.DOCX v6}                   189
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 196 of 240



       790.    In the course of its business, PHEAA concealed and suppressed material facts

concerning the commercial student loan services it provided Plaintiff and D.C. Class Members.

PHEAA accomplished this by representing, for example and without limitation, that it “best

serves [borrowers’] needs” when borrowers are “transparent about [their] concerns and [their]

situation.” PHEAA also represented, for example, that its “ability to address [borrowers’]

concerns will be based on – and in some cases limited by – ” three factors: (1) “applicable

federal and state laws and regulations,” (2) “the terms of [borrowers’] loan agreement or

promissory note,” and (3) “lender policies and guidelines.”246

       791.    At no time did PHEAA notify Plaintiff and D.C. Class that its ability to “best

serve” their needs would also be undermined by its own insufficient, unfair, and/or fraudulent

practices and procedures, including for example and without limitation, PHEAA: (a) failing to

enroll qualifying borrowers that submitted applications for the PSLF, TEACH, and IDR

programs; (b) failing to process borrower applications for IDR Plans, including REPAYE, within

the necessary fifteen day period; (c) failing to inform borrowers that PHEAA would only

communicate through a “paperless inbox” and then deleting messages and/or account borrower

account history; (d) placing borrowers into deferment or forbearance who did not apply for or

did not meet the criteria for that reason; (e) steering borrowers into forbearance when IDR

programs were available; (f) failing to fully explain and/or provide borrowers with information

to understand the consequences of entering forbearance, including the impact of capitalization of

interest; and (g) failing to process borrowers’ recertification forms under the PSLF and TEACH




246
   PHEAA: Office of Consumer Advocacy, available at https://www.pheaa.org/about/contact-
us/office-consumer-advocacy.shtml (last accessed Oct. 23, 2019).

{2825 / CMP / 00161551.DOCX v6}                190
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 197 of 240



programs, resulting in lost qualifying PSLF payments and TEACH Grants being incorrectly

converted into TEACH Loans, respectively.

       792.    PHEAA thus violated the CPPA by, at minimum: employing deception, deceptive

acts or practices, fraud, misrepresentations, or concealment, suppression or omission of any

material fact with the intent that Plaintiff and D.C. Class Members rely upon such concealment,

suppression or omission, in connection with the servicing of their federal student loans. Plaintiff

did in fact rely on such deceptive acts or practices described herein.

       793.    By failing to carry out its federal loan programs as advertised, PHEAA created a

likelihood of confusion and misunderstanding that affected the public generally, and Plaintiff and

the D.C. Class Members specifically, in violation of CPPA.

       794.    PHEAA knew the true nature of its student loan servicing but concealed that

information. As described herein, state and federal investigations have brought PHEAA’s

deceptive acts and practices to light.

       795.    Plaintiff and D.C. Class Members suffered ascertainable losses and actual

damages as a direct and proximate results of PHEAA’s misrepresentations and its concealment

of and failure to disclose material information, including for example, increased payments,

increased interest, and extended time until Plaintiff and D.C. Class Members qualified for loan

forgiveness, causing Plaintiff and the D.C. Class to incur additional payment obligations before

the end of their loan terms.

       796.    Additionally, Plaintiff and D.C. Class Members often had no meaningful choice

and were required to submit to PHEAA’s practices because PHEAA was their assigned loan

servicer and the exclusive provider of the PLSF and TEACH programs. Thus, Plaintiff and D.C.




{2825 / CMP / 00161551.DOCX v6}                 191
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 198 of 240



Class Members were required to continue having PHEAA service their loans even when it

engaged in fraudulent or deceptive misconduct.

        797.    PHEAA’s violations present a continuing risk to Plaintiffs, D.C. Class Members,

and the general public at large. To this end, PHEAA’s unlawful acts and practices complained of

herein affect the public interest.

        798.    Plaintiffs and D.C. Class Members seek all monetary and non-monetary relief

allowed by law, including treble damages or $1,500, whichever is greater; injunctive relief;

reasonable attorneys’ fees and costs; and any other just and appropriate relief under the CPPA.

        799.    Plaintiff and the D.C. Class seek to enjoin such unlawful, deceptive acts and

practices as described above. Each member of the D.C. Class will be irreparably harmed unless

the unlawful actions of the PHEAA are enjoined, as PHEAA will continue to distribute false and

misleading information regarding borrowers’ loans, process borrowers’ payments incorrectly,

and delay applications for PLSF, TEACH Grant, and IDR programs. Absent injunctive relief,

PHEAA will continue to administer loans in a manner that harms consumers and directly

conflicts PHEAA’s representations as serving the best interests of borrowers, as well as directly

conflicts the intent of Congress and the Department’s guidelines, as detailed more fully herein.

        800.    Plaintiff and the D.C. Class Members also seek punitive damages against PHEAA

because PHEAA’s conduct evidences malice and/or egregious conduct.


               COUNT 18 - VIOLATION OF FLORIDA’S DECEPTIVE AND
               UNFAIR TRADE PRACTICES ACT, Fla. Stat. § 501.201 et seq.

                                           (Against PHEAA)

        801.    Plaintiffs incorporate by reference the allegations contained in the proceeding

paragraphs as if fully set forth herein.



{2825 / CMP / 00161551.DOCX v6}                  192
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 199 of 240



       802.    Plaintiffs Michael Asby and Adele S. Turnage (for the purpose of this section,

“Plaintiffs”) bring this action on behalf of themselves and the Florida Class against PHEAA.

Plaintiffs’ injuries and those of the Florida Class arise from PHEAA’s violation of Florida’s

Deceptive and Unfair Trade Practices Act (for the purposes of this section, “FDUTPA”) as a

commercial student loan servicer.

       803.    Plaintiffs and Florida Class Members are “consumers” within the meaning of

FDUTPA, Fla. Stat. § 501.203(7).

       804.    PHEAA’s student loan servicing business qualifies as a “trade or commerce” as

defined by Fla. Stat. § 501.203(8).

       805.    The FDUTPA prohibits “[u]nfair methods of competition, unconscionable acts or

practices, and unfair or deceptive acts or practices in the conduct of any trade or commerce …”

Fla. Stat. § 501.204(1). Defendants participated in unfair and deceptive trade practices that

violated the FDUTPA as described herein.

       806.    In the course of its business, PHEAA concealed and suppressed material facts

concerning the commercial student loan services it provided Plaintiffs and Florida Class

Members. PHEAA accomplished this by representing, for example and without limitation, that it

“best serves [borrowers’] needs” when borrowers are “transparent about [their] concerns and

[their] situation.” PHEAA also represented, for example, that its “ability to address [borrowers’]

concerns will be based on – and in some cases limited by – ” three factors: (1) “applicable

federal and state laws and regulations,” (2) “the terms of [borrowers’] loan agreement or

promissory note,” and (3) “lender policies and guidelines.”247



247
   PHEAA: Office of Consumer Advocacy, available at https://www.pheaa.org/about/contact-
us/office-consumer-advocacy.shtml (last visited Oct. 23, 2019).

{2825 / CMP / 00161551.DOCX v6}                 193
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 200 of 240



       807.    At no time did PHEAA notify Plaintiffs and Florida Class Members that its ability

to “best serve” their needs would also be undermined by its own insufficient, unfair, and/or

fraudulent practices and procedures, including for example and without limitation, PHEAA: (a)

failing to enroll qualifying borrowers that submitted applications for the PSLF, TEACH, and

IDR programs; (b) failing to process borrower applications for IDR Plans, including REPAYE,

within the necessary fifteen day period; (c) failing to inform borrowers that PHEAA would only

communicate through a “paperless inbox” and then deleting messages and/or account borrower

account history; (d) placing borrowers into deferment or forbearance who did not apply for or

did not meet the criteria for that reason; (e) steering borrowers into forbearance when IDR

programs were available; (f) failing to fully explain and/or provide borrowers with information

to understand the consequences of entering forbearance, including the impact of capitalization of

interest; and (g) failing to process borrowers’ recertification forms under the PSLF and TEACH

programs, resulting in lost qualifying PSLF payments and TEACH Grants being incorrectly

converted into TEACH Loans, respectively.

       808.    PHEAA thus violated the FDUTPA by, at minimum: employing deception,

deceptive acts or practices, fraud, misrepresentations, or concealment, suppression or omission

of any material fact with the intent that Plaintiffs and Florida Class Members rely upon such

concealment, suppression or omission, in connection with the servicing of their federal student

loans. Plaintiffs did in fact rely on such deceptive acts or practices described herein.

       809.    By failing to carry out its federal loan programs as advertised, PHEAA also

created a likelihood of confusion and misunderstanding that affected the public generally, and

Plaintiffs and the Florida Class Members specifically, in violation of FDUTPA.




{2825 / CMP / 00161551.DOCX v6}                  194
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 201 of 240



       810.    PHEAA knew the true nature of its student loan servicing but concealed that

information. As described herein, state and federal investigations have brought PHEAA’s

deceptive acts and practices to light.

       811.    Plaintiffs and Florida Class Members suffered ascertainable losses and actual

damages as a direct and proximate results of PHEAA’s misrepresentations and its concealment

of and failure to disclose material information, including for example, increased payments,

increased interest, and extended time until Plaintiffs and Florida Class Members qualified for

loan forgiveness, causing Plaintiffs and the Florida Class to incur additional payment obligations

before the end of their loan terms.

       812.    Additionally, Plaintiffs and many Florida Class Members often had no

meaningful choice and were required to submit to PHEAA’s practices because PHEAA was their

assigned loan servicer and the exclusive provider of the PLSF and TEACH programs. Thus,

Plaintiffs and Florida Class Members were required to continue having PHEAA service their

loans even when it engaged in fraudulent or deceptive misconduct.

       813.    PHEAA’s violations present a continuing risk to Plaintiffs, Florida Class

Members, and the general public at large. To this end, PHEAA’s unlawful acts and practices

complained of herein affect the public interest.

       814.    Plaintiffs and Florida Class Members seek all monetary and non-monetary relief

allowed by law; injunctive relief; reasonable attorneys’ fees and costs; and any other just and

appropriate relief under the FDUTPA.

       815.    Plaintiffs and the Florida Class seek to enjoin such unlawful, deceptive acts and

practices as described above. Each member of the Florida Class will be irreparably harmed

unless the unlawful actions of the PHEAA are enjoined, as PHEAA will continue to distribute



{2825 / CMP / 00161551.DOCX v6}                    195
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 202 of 240



false and misleading information regarding borrowers’ loans, process borrowers’ payments

incorrectly, and delay applications for PLSF, TEACH Grant, and IDR programs. Absent

injunctive relief, PHEAA will continue to administer loans in a manner that harms consumers

and directly conflicts PHEAA’s representations as serving the best interests of borrowers, as well

as directly conflicts the intent of Congress and the Department’s guidelines, as detailed more

fully herein.


       COUNT 19 - VIOLATIONS OF THE ILLINOIS CONSUMER FRAUD AND
       DECEPTIVE BUSINESS PRACTICES ACT (“ICFDBPA”), 815 ILCS 505/2

                                           (Against PHEAA)

       816.     Plaintiffs incorporate by reference the allegations contained in the proceeding

paragraphs as if fully set forth herein.

       817.     Plaintiffs Jacquelynn Charles, Megan Musser, Stacey Puccini, and Hannah

Rockwell (for the purpose of this section, “Plaintiffs”) bring this action on behalf of themselves

and the Illinois Class against PHEAA. Plaintiffs’ injuries and those of the Illinois Class arise

from PHEAA’s violation of the Illinois Consumer Fraud and Deceptive Business Practices Act

(for the purposes of this section, “ICFDBPA”) as a commercial student loan servicer.

       818.     PHEAA, Plaintiffs, and the Illinois Class Members are “persons” within the

meaning of 815 ILCS 505/1(c).

       819.     The federal student loan services that PHEAA provides is “merchandise” within

the meaning of 815 ILCS 505/1(b).

       820.     Plaintiffs and the Illinois Class Members are “consumers” within the meaning of

815 ILCS 505/1(e).

       821.     PHEAA’s student loan servicing business qualifies as a “trade” or “commerce” as

defined by 815 ILCS 505/1(f).

{2825 / CMP / 00161551.DOCX v6}                  196
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 203 of 240



       822.    The ICFDBPA prohibits “unfair or deceptive acts or practices, including but not

limited to the use or employment of any deception, fraud, false pretense, false promise,

misrepresentation or the concealment, suppression or omission of any material fact, with intent

that others rely upon the concealment, suppression or omission of such material fact…in the

conduct of any trade or commerce…whether any person has in fact been misled, deceived or

damaged thereby.” 815 ILCS 505/2.

       823.    In the course of its business, PHEAA concealed and suppressed material facts

concerning the commercial student loan services it provided Plaintiffs and Illinois Class

Members. PHEAA accomplished this by representing, for example and without limitation, that it

“best serves [borrowers’] needs” when borrowers are “transparent about [their] concerns and

[their] situation.” PHEAA also represented, for example, that its “ability to address [borrowers’]

concerns will be based on – and in some cases limited by – ” three factors: (1) “applicable

federal and state laws and regulations,” (2) “the terms of [borrowers’] loan agreement or

promissory note,” and (3) “lender policies and guidelines.”248

       824.    At no time did PHEAA notify Plaintiffs and Illinois Class Members that its ability

to “best serve” their needs would also be undermined by its own insufficient, unfair, and/or

fraudulent practices and procedures, including for example and without limitation, PHEAA: (a)

failing to enroll qualifying borrowers that submitted applications for the PSLF, TEACH, and

IDR programs; (b) failing to process borrower applications for IDR Plans, including REPAYE,

within the necessary fifteen day period; (c) failing to inform borrowers that PHEAA would only

communicate through a “paperless inbox” and then deleting messages and/or account borrower



248
   PHEAA: Office of Consumer Advocacy, available at https://www.pheaa.org/about/contact-
us/office-consumer-advocacy.shtml (last visited Oct. 23, 2019).

{2825 / CMP / 00161551.DOCX v6}                197
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 204 of 240



account history; (d) placing borrowers into deferment or forbearance who did not apply for or

did not meet the criteria for that reason; (e) steering borrowers into forbearance when IDR

programs were available; (f) failing to fully explain and/or provide borrowers with information

to understand the consequences of entering forbearance, including the impact of capitalization of

interest; and (g) failing to process borrowers’ recertification forms under the PSLF and TEACH

programs, resulting in lost qualifying PSLF payments and TEACH Grants being incorrectly

converted into TEACH Loans, respectively.

       825.    PHEAA thus violated the ICFDBPA by, at minimum: employing deception,

deceptive acts or practices, fraud, misrepresentations, or concealment, suppression or omission

of any material fact with the intent that Plaintiffs and Illinois Class Members rely upon such

concealment, suppression or omission, in connection with the servicing of their federal student

loans. Plaintiffs did in fact rely on such deceptive acts or practices described herein.

       826.    By failing to carry out its federal loan programs as advertised, PHEAA also

created a likelihood of confusion and misunderstanding that affected the public generally, and

Plaintiffs and the Illinois Class Members specifically, in violation of ICFDBPA.

       827.    PHEAA knew the true nature of its student loan servicing but concealed that

information. As described herein, state and federal investigations have brought PHEAA’s

deceptive acts and practices to light.

       828.    Plaintiffs and Illinois Class Members suffered ascertainable losses and actual

damages as a direct and proximate results of PHEAA’s misrepresentations and its concealment

of and failure to disclose material information, including for example, increased payments,

increased interest, and extended time until Plaintiffs and Illinois Class Members qualified for




{2825 / CMP / 00161551.DOCX v6}                  198
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 205 of 240



loan forgiveness, causing Plaintiffs and the Illinois Class to incur additional payment obligations

before the end of their loan terms.

       829.     Additionally, Plaintiffs and many Illinois Class Members often had no meaningful

choice and were required to submit to PHEAA’s practices because PHEAA was their assigned

loan servicer and the exclusive provider of the PLSF and TEACH programs. Thus, Plaintiffs and

Illinois Class Members were required to continue having PHEAA service their loans even when

it engaged in fraudulent or deceptive misconduct.

       830.     PHEAA’s violations present a continuing risk to Plaintiffs, Illinois Class

Members, and the general public at large. To this end, PHEAA’s unlawful acts and practices

complained of herein affect the public interest.

       831.     Plaintiffs and Illinois Class Members seek all monetary and non-monetary relief

allowed by law, including punitive damages; injunctive relief; reasonable attorneys’ fees and

costs; and any other just and appropriate relief under the ICFDBPA.

       832.     Plaintiffs and the Illinois Class seek to enjoin such unlawful, deceptive acts and

practices as described above. Each member of the Illinois Class will be irreparably harmed

unless the unlawful actions of the PHEAA are enjoined, as PHEAA will continue to distribute

false and misleading information regarding borrowers’ loans, process borrowers’ payments

incorrectly, and delay applications for PLSF, TEACH Grant, and IDR programs. Absent

injunctive relief, PHEAA will continue to administer loans in a manner that harms consumers

and directly conflicts PHEAA’s representations as serving the best interests of borrowers, as well

as directly conflicts the intent of Congress and the Department’s guidelines, as detailed more

fully herein.




{2825 / CMP / 00161551.DOCX v6}                    199
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 206 of 240



                COUNT 20 - VIOLATIONS OF THE KANSAS CONSUMER
                  PROTECTION ACT, Kan. State. Ann. § 50-623, et seq.

                                           (Against PHEAA)

       833.    Plaintiffs incorporate by reference the allegations contained in the proceeding

paragraphs as if fully set forth herein.

       834.    Plaintiff Lindsey Jones (for the purpose of this section, “Plaintiff”) brings this

action on behalf of herself and the Kansas Class against PHEAA. Plaintiff’s injuries and those of

the Kansas Class arise from PHEAA’s violation of the Kansas Consumer Protection Act (for the

purposes of this section, “KCPA”) as a commercial student loan servicer.

       835.    Plaintiff, the Kansas Class Members, and PHEAA are each a “person” under the

KCPA. Kan. Stat. Ann. § 50-624(i).

       836.    Plaintiff and the Kansas Class Members are “consumers” as defined by the CPA.

Kan. Stat. Ann. § 50-624(b).

       837.    The federal student loan services that PHEAA provides are “services” within the

meaning of the KCPA. Kan. Stat. Ann. § 50-624(k).

       838.    The KCPA declares several specific actions to be unlawful, including the use of

representations that: “(A) Property or services have sponsorship, approval, accessories,

characteristics, ingredients, uses, benefits or quantities that they do not have,” “(D) property or

services are of particular standard, quality, grade, style or model, if they are of another which

differs materially from the representation,” “(F) property or services has uses, benefits or

characteristics unless the supplier relied upon and possesses a reasonable basis for making such

representation,” “(2) the willful use, in any oral or written representation, of exaggeration,

falsehood, innuendo or ambiguity as to a material fact,” “(3) the willful failure to state a material

fact, or the willful concealment, suppression or omission of a material fact,” and “(6) offering


{2825 / CMP / 00161551.DOCX v6}                  200
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 207 of 240



property or services without intent to supply reasonable, expectable public demand, unless the

offer discloses the limitation,” or engaging in any other unconscionable act or practice in

connection with a consumer transaction.” KCPA. Kan. Stat. Ann. §§ 50-626, -627.

       839.    In the course of its business, PHEAA concealed and suppressed material facts

concerning the commercial student loan services it provided Plaintiffs and Kansas Class

Members. PHEAA accomplished this by representing, for example and without limitation, that it

“best serves [borrowers’] needs” when borrowers are “transparent about [their] concerns and

[their] situation.” PHEAA also represented, for example, that its “ability to address [borrowers’]

concerns will be based on – and in some cases limited by – ” three factors: (1) “applicable

federal and state laws and regulations,” (2) “the terms of [borrowers’] loan agreement or

promissory note,” and (3) “lender policies and guidelines.”249

       840.    At no time did PHEAA notify Plaintiff and Kansas Class Members that its ability

to “best serve” their needs would also be undermined by its own insufficient, unfair, and/or

fraudulent practices and procedures, including for example and without limitation, PHEAA: (a)

failing to enroll qualifying borrowers that submitted applications for the PSLF, TEACH, and

IDR programs; (b) failing to process borrower applications for IDR Plans, including REPAYE,

within the necessary fifteen day period; (c) failing to inform borrowers that PHEAA would only

communicate through a “paperless inbox” and then deleting messages and/or account borrower

account history; (d) placing borrowers into deferment or forbearance who did not apply for or

did not meet the criteria for that reason; (e) steering borrowers into forbearance when IDR

programs were available; (f) failing to fully explain and/or provide borrowers with information



249
   PHEAA: Office of Consumer Advocacy, available at https://www.pheaa.org/about/contact-
us/office-consumer-advocacy.shtml (last accessed Oct. 23, 2019).

{2825 / CMP / 00161551.DOCX v6}                 201
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 208 of 240



to understand the consequences of entering forbearance, including the impact of capitalization of

interest; and (g) failing to process borrowers’ recertification forms under the PSLF and TEACH

programs, resulting in lost qualifying PSLF payments and TEACH Grants being incorrectly

converted into TEACH Loans, respectively.

       841.    PHEAA thus violated the KCPA by, at minimum: employing deception, deceptive

acts or practices, fraud, misrepresentations, or concealment, suppression or omission of any

material fact with the intent that Plaintiff and Kansas Class Members rely upon such

concealment, suppression or omission, in connection with the servicing of their federal student

loans. Plaintiffs did in fact rely on such deceptive acts or practices described herein.

       842.    By failing to carry out its federal loan programs as advertised, PHEAA also

created a likelihood of confusion and misunderstanding that affected the public generally, and

Plaintiffs and the Kansas Class Members specifically, in violation of the KCPA.

       843.    PHEAA knew the true nature of its student loan servicing but concealed that

information. As described herein, state and federal investigations have brought PHEAA’s

deceptive acts and practices to light.

       844.    Plaintiff and Kansas Class Members suffered ascertainable losses and actual

damages as a direct and proximate results of PHEAA’s misrepresentations and its concealment

of and failure to disclose material information, including for example, increased payments,

increased interest, and extended time until Plaintiffs and Kansas Class Members qualified for

loan forgiveness, causing Plaintiff and the Kansas Class to incur additional payment obligations

before the end of their loan terms.

       845.    Additionally, Plaintiff and many Kansas Class Members often had no meaningful

choice and were required to submit to PHEAA’s practices because PHEAA was their assigned



{2825 / CMP / 00161551.DOCX v6}                  202
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 209 of 240



loan servicer and the exclusive provider of the PLSF and TEACH programs. Thus, Plaintiffs and

Kansas Class Members were required to continue having PHEAA service their loans even when

it engaged in fraudulent or deceptive misconduct.

        846.    PHEAA’s violations present a continuing risk to Plaintiff, Kansas Class Members,

and the general public at large. To this end, PHEAA’s unlawful acts and practices complained of

herein affect the public interest.

        847.    Plaintiff and Kansas Class Members seek all monetary and non-monetary relief

allowed by law, including statutory damages in the amount of $10,000 for each plaintiff;

injunctive relief; reasonable attorneys’ fees and costs; and any other just and appropriate relief

under the CPA.

        848.    Plaintiff and the Kansas Class seek to enjoin such unlawful, deceptive acts and

practices as described above. Each member of the Kansas Class will be irreparably harmed

unless the unlawful actions of the PHEAA are enjoined, as PHEAA will continue to distribute

false and misleading information regarding borrowers’ loans, process borrowers’ payments

incorrectly, and delay applications for PLSF, TEACH Grant, and IDR programs. Absent

injunctive relief, PHEAA will continue to administer loans in a manner that harms consumers

and directly conflicts PHEAA’s representations as serving the best interests of borrowers, as well

as directly conflicts the intent of Congress and the Department’s guidelines, as detailed more

fully herein.


                 COUNT 21 - VIOLATION OF MARYLAND’S CONSUMER
                PROTECTION ACT, Md. Com. Law Code Ann § 13-101 et seq.)

                                           (Against PHEAA)

        849.    Plaintiffs incorporate by reference the allegations contained in the proceeding

paragraphs as if fully set forth herein.

{2825 / CMP / 00161551.DOCX v6}                  203
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 210 of 240



        850.    Plaintiffs Yannet Lathrop (for the purpose of this section, “Plaintiff”) brings this

action on behalf of themselves and the Maryland Class against PHEAA. Plaintiff’s injuries and

those of the Maryland Class arise from PHEAA’s violation of Maryland’s Consumer Protection

Act (for the purposes of this section, “MCPA”) as a commercial student loan servicer

        851.    Plaintiff, the Maryland Class Members, and PHEAA are each a “person” within

the meaning of MCPA. Md. Com. Law Code Ann. § 13-101(h).

        852.    PHEAA’s student loan servicing business qualifies as a “service” as defined by

Md. Com. Law Code Ann. § 13-101(j).

        853.    Plaintiff and the Maryland Class Members are each a “consumer” within the

meaning of CPA. Md. Com. Law Code Ann. § 13-101(c).

        854.    PHEAA is a “merchant” as defined by Md. Com. Law Code Ann. § 13-101(g).

        855.    The MCPA declares several specific actions to be “unfair or deceptive,”

including: “(1) False, falsely disparaging, or misleading oral or written statement, visual

description, or other representation of any kind which has the capacity, tendency, or effect of

deceiving or misleading consumers,” representations that “(i) Consumer goods, consumer realty,

or consumer services have a sponsorship, approval, accessory, characteristic, ingredient, use,

benefit, or quantity which they do not have,” or “(iv) Consumer goods, consumer realty, or

consumer services are of a particular standard, quality, grade, style, or model which they are

not,” “(3) Failure to state a material fact if the failure deceives or tends to deceive;” and “(5)

Advertisement or offer of consumer goods, consumer realty, or consumer services: (i) Without

intent to sell, lease, or rent them as advertised or offered; or (ii) With intent not to supply

reasonably expected public demand, unless the advertisement or offer discloses a limitation of

quantity or other qualifying condition.” Md. Com. Law Code Ann. § 13-301.



{2825 / CMP / 00161551.DOCX v6}                   204
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 211 of 240



       856.    In the course of its business, PHEAA concealed and suppressed material facts

concerning the commercial student loan services it provided Plaintiffs and Maryland Class

Members. PHEAA accomplished this by representing, for example and without limitation, that it

“best serves [borrowers’] needs” when borrowers are “transparent about [their] concerns and

[their] situation.” PHEAA also represented, for example, that its “ability to address [borrowers’]

concerns will be based on – and in some cases limited by – ” three factors: (1) “applicable

federal and state laws and regulations,” (2) “the terms of [borrowers’] loan agreement or

promissory note,” and (3) “lender policies and guidelines.”250

       857.    At no time did PHEAA notify Plaintiff and Maryland Class Members that its

ability to “best serve” their needs would also be undermined by its own insufficient, unfair,

and/or fraudulent practices and procedures, including for example and without limitation,

PHEAA: (a) failing to enroll qualifying borrowers that submitted applications for the PSLF,

TEACH, and IDR programs; (b) failing to process borrower applications for IDR Plans,

including REPAYE, within the necessary fifteen day period; (c) failing to inform borrowers that

PHEAA would only communicate through a “paperless inbox” and then deleting messages

and/or account borrower account history; (d) placing borrowers into deferment or forbearance

who did not apply for or did not meet the criteria for that reason; (e) steering borrowers into

forbearance when IDR programs were available; (f) failing to fully explain and/or provide

borrowers with information to understand the consequences of entering forbearance, including

the impact of capitalization of interest; and (g) failing to process borrowers’ recertification forms




250
   PHEAA: Office of Consumer Advocacy, available at https://www.pheaa.org/about/contact-
us/office-consumer-advocacy.shtml (last visited Oct. 23, 2019).

{2825 / CMP / 00161551.DOCX v6}                 205
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 212 of 240



under the PSLF and TEACH programs, resulting in lost qualifying PSLF payments and TEACH

Grants being incorrectly converted into TEACH Loans, respectively.

       858.    PHEAA thus violated the MCPA by, at minimum: employing deception,

deceptive acts or practices, fraud, misrepresentations, or concealment, suppression or omission

of any material fact with the intent that Plaintiff and Maryland Class Members rely upon such

concealment, suppression or omission, in connection with the servicing of their federal student

loans. Plaintiffs did in fact rely on such deceptive acts or practices described herein.

       859.    By failing to carry out its federal loan programs as advertised, PHEAA also

created a likelihood of confusion and misunderstanding that affected the public generally, and

Plaintiff and the Maryland Class Members specifically, in violation of the MCPA.

       860.    PHEAA knew the true nature of its student loan servicing but concealed that

information. As described herein, state and federal investigations have brought PHEAA’s

deceptive acts and practices to light.

       861.    Plaintiff and Maryland Class Members suffered ascertainable losses and actual

damages as a direct and proximate results of PHEAA’s misrepresentations and its concealment

of and failure to disclose material information, including for example, increased payments,

increased interest, and extended time until Plaintiff and Maryland Class Members qualified for

loan forgiveness, causing Plaintiffs and the Maryland Class to incur additional payment

obligations before the end of their loan terms.

       862.    Additionally, Plaintiff and many Maryland Class Members often had no

meaningful choice and were required to submit to PHEAA’s practices because PHEAA was their

assigned loan servicer and the exclusive provider of the PLSF and TEACH programs. Thus,




{2825 / CMP / 00161551.DOCX v6}                   206
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 213 of 240



Plaintiff and Maryland Class Members were required to continue having PHEAA service their

loans even when it engaged in fraudulent or deceptive misconduct.

       863.     PHEAA’s violations present a continuing risk to Plaintiff, Maryland Class

Members, and the general public at large. To this end, PHEAA’s unlawful acts and practices

complained of herein affect the public interest.

       864.     Plaintiff and Maryland Class Members seek all monetary and non-monetary relief

allowed by law; injunctive relief; reasonable attorneys’ fees and costs; and any other just and

appropriate relief under the CPA.

       865.     Plaintiff and the Maryland Class seek to enjoin such unlawful, deceptive acts and

practices as described above. Each member of the Maryland Class will be irreparably harmed

unless the unlawful actions of the PHEAA are enjoined, as PHEAA will continue to distribute

false and misleading information regarding borrowers’ loans, process borrowers’ payments

incorrectly, and delay applications for PLSF, TEACH Grant, and IDR programs. Absent

injunctive relief, PHEAA will continue to administer loans in a manner that harms consumers

and directly conflicts PHEAA’s representations as serving the best interests of borrowers, as well

as directly conflicts the intent of Congress and the Department’s guidelines, as detailed more

fully herein.


                   COUNT 22 - VIOLATION OF MASSACHUSETTS’S
                 CONSUMER PROTECTION LAW, M.G.L.A 93A § 1 et seq.

                                           (Against PHEAA)

       866.     Plaintiffs incorporate by reference the allegations contained in the proceeding

paragraphs as if fully set forth herein.

       867.     Plaintiff Maggie Webb (for the purpose of this section, “Plaintiff”) bring this

action on behalf of themselves and the Massachusetts Class against PHEAA. Plaintiff’s injuries

{2825 / CMP / 00161551.DOCX v6}                    207
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 214 of 240



and those of the Massachusetts Class arise from PHEAA’s violation of the Massachusetts

Consumer Protection Law (for the purposes of this section, “Chapter 93A”) as a commercial

student loan servicer.

       868.    Plaintiff, Massachusetts Class Members, and PHEAA are each a “person” as

meant by Chapter 93A. M.G.L.A. 93A § 1(a).

       869.    PHEAA’s student loan servicing business qualifies as a “trade” or “commerce” as

defined by Chapter 93A. M.G.L.A. 93A § 1(b).

       870.     Chapter 93A makes it unlawful to engage in any “unfair or deceptive acts or

practices in the conduct of any trade or commerce.” M.G.L.A. 93A § 2(a).

       871.    In the course of its business, PHEAA concealed and suppressed material facts

concerning the commercial student loan services it provided Plaintiff and Massachusetts Class

Members. PHEAA accomplished this by representing, for example and without limitation, that it

“best serves [borrowers’] needs” when borrowers are “transparent about [their] concerns and

[their] situation.” PHEAA also represented, for example, that its “ability to address [borrowers’]

concerns will be based on – and in some cases limited by – ” three factors: (1) “applicable

federal and state laws and regulations,” (2) “the terms of [borrowers’] loan agreement or

promissory note,” and (3) “lender policies and guidelines.”251

       872.    At no time did PHEAA notify Plaintiff and Massachusetts Class Members that its

ability to “best serve” their needs would also be undermined by its own insufficient, unfair,

and/or fraudulent practices and procedures, including for example and without limitation,

PHEAA: (a) failing to enroll qualifying borrowers that submitted applications for the PSLF,



251
   PHEAA: Office of Consumer Advocacy, available at https://www.pheaa.org/about/contact-
us/office-consumer-advocacy.shtml (last accessed Oct. 23, 2019).

{2825 / CMP / 00161551.DOCX v6}                208
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 215 of 240



TEACH, and IDR programs; (b) failing to process borrower applications for IDR Plans,

including REPAYE, within the necessary fifteen day period; (c) failing to inform borrowers that

PHEAA would only communicate through a “paperless inbox” and then deleting messages

and/or account borrower account history; (d) placing borrowers into deferment or forbearance

who did not apply for or did not meet the criteria for that reason; (e) steering borrowers into

forbearance when IDR programs were available; (f) failing to fully explain and/or provide

borrowers with information to understand the consequences of entering forbearance, including

the impact of capitalization of interest; (g) failing to properly calculate borrowers’ monthly

payments under IDR Plans at a level consistent with their income and family size; and (h) failing

to process borrowers’ recertification forms under the PSLF and TEACH programs, resulting in

lost qualifying PSLF payments and TEACH Grants being incorrectly converted into TEACH

Loans, respectively.

       873.    PHEAA thus violated Chapter 93A by, at minimum: employing deception,

deceptive acts or practices, fraud, misrepresentations, or concealment, suppression or omission

of any material fact with the intent that Plaintiffs and Massachusetts Class Members rely upon

such concealment, suppression or omission, in connection with the servicing of their federal

student loans. Plaintiffs did in fact rely on such deceptive acts or practices described herein.

       874.    By failing to carry out its federal loan programs as advertised, PHEAA also

intentionally created a likelihood of confusion and misunderstanding that affected the public

generally, and Plaintiff and the Massachusetts Class Members specifically, in violation of

Chapter 93A.




{2825 / CMP / 00161551.DOCX v6}                  209
         Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 216 of 240



         875.   PHEAA knew the true nature of its student loan servicing but concealed that

information. As described herein, state and federal investigations have brought PHEAA’s

deceptive acts and practices to light.

         876.   Plaintiff and Massachusetts Class Members suffered ascertainable losses and

actual damages as a direct and proximate results of PHEAA’s misrepresentations and its

concealment of and failure to disclose material information, including for example, increased

payments, payment of deferment or forbearance fees, increased interest, and extended time until

Plaintiff and Massachusetts Class Members qualified for loan forgiveness, causing Plaintiff and

the Massachusetts Class to incur additional payment obligations before the end of their loan

terms.

         877.   Additionally, Plaintiff and many Massachusetts Class Members often times had

no meaningful choice and were required to submit to PHEAA’s practices because PHEAA was

their assigned loan servicer and the exclusive provider of the PLSF and TEACH programs. Thus,

Plaintiff and Massachusetts Class Members were required to continuing having PHEAA service

their loans even when it engaged in fraudulent or deceptive misconduct.

         878.   PHEAA’s violations present a continuing risk to Plaintiff, Massachusetts Class

Members, and the general public at large. To this end, PHEAA’s unlawful acts and practices

complained of herein affect the public interest.

         879.   Plaintiff and Massachusetts Class Members seek all monetary and non-monetary

relief allowed by law, including double or treble damages; injunctive relief; reasonable

attorneys’ fees and costs; and any other just and appropriate relief under Chapter 93A.

         880.   Plaintiff and the Massachusetts Class seek to enjoin such unlawful, deceptive acts

and practices as described above. Each member of the Massachusetts Class will be irreparably



{2825 / CMP / 00161551.DOCX v6}                    210
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 217 of 240



harmed unless the unlawful actions of the PHEAA are enjoined, as PHEAA will continue to

distribute false and misleading information regarding borrowers’ loans, process borrowers’

payments incorrectly, and delay applications for PLSF, TEACH Grant, and IDR programs.

Absent injunctive relief, PHEAA will continue to administer loans in a manner that harms

consumers and directly conflicts PHEAA’s representations as serving the best interests of

borrowers, as well as directly conflicts the intent of Congress and the Department’s guidelines,

as detailed more fully herein.


                COUNT 23 - VIOLATIONS OF THE MISSOURI
          MERCHANDISING PRACTICES ACT, Mo. Rev. Stat. § 407.010, et seq.

                                           (Against PHEAA)

       881.    Plaintiffs incorporate by reference the allegations contained in the proceeding

paragraphs as if fully set forth herein.

       882.    Plaintiff Brittany King (for the purpose of this section, “Plaintiff”) brings this

action on behalf of themselves and the Missouri Class against PHEAA. Plaintiff’s injuries and

those of the Missouri Class arise from PHEAA’s violation of the Missouri Merchandising

Practice Act (for the purposes of this section, “MPA”) as a commercial student loan servicer.

       883.    Plaintiff, the Missouri Class, and PHEAA are each a “person” within the meaning

of the MPA. Mo. Rev. Stat. § 407.010(5).

       884.    PHEAA engaged in “trade” or “commerce” in the State of Missouri within the

meaning of Mo. Rev. Stat. § 407.010(7).

       885.    The MPA makes unlawful the “act, use or employment by any person of any

deception, fraud, false pretense, misrepresentation, unfair practice, or the concealment,

suppression, or omission of any material fact in connection with the sale or advertisement of any

merchandise.” Mo. Rev. Stat. § 407.020.

{2825 / CMP / 00161551.DOCX v6}                  211
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 218 of 240



       886.    In the course of its business, PHEAA concealed and suppressed material facts

concerning the commercial student loan services it provided Plaintiff and Missouri Class

Members. PHEAA accomplished this by representing, for example and without limitation, that it

“best serves [borrowers’] needs” when borrowers are “transparent about [their] concerns and

[their] situation.” PHEAA also represented, for example, that its “ability to address [borrowers’]

concerns will be based on – and in some cases limited by – ” three factors: (1) “applicable

federal and state laws and regulations,” (2) “the terms of [borrowers’] loan agreement or

promissory note,” and (3) “lender policies and guidelines.”252

       887.    At no time did PHEAA notify Plaintiff and Missouri Class Members that its

ability to “best serve” their needs would also be undermined by its own insufficient, unfair,

and/or fraudulent practices and procedures, including for example and without limitation,

PHEAA: (a) failing to enroll qualifying borrowers that submitted applications for the PSLF,

TEACH, and IDR programs; (b) failing to process borrower applications for IDR Plans,

including REPAYE, within the necessary fifteen day period; (c) failing to inform borrowers that

PHEAA would only communicate through a “paperless inbox” and then deleting messages

and/or account borrower account history; (d) placing borrowers into deferment or forbearance

who did not apply for or did not meet the criteria for that reason; (e) steering borrowers into

forbearance when IDR programs were available; (f) failing to fully explain and/or provide

borrowers with information to understand the consequences of entering forbearance, including

the impact of capitalization of interest; and (g) failing to process borrowers’ recertification forms




252
   PHEAA: Office of Consumer Advocacy, available at https://www.pheaa.org/about/contact-
us/office-consumer-advocacy.shtml (last accessed Oct. 23, 2019).

{2825 / CMP / 00161551.DOCX v6}                 212
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 219 of 240



under the PSLF and TEACH programs, resulting in lost qualifying PSLF payments and TEACH

Grants being incorrectly converted into TEACH Loans, respectively.

       888.    PHEAA thus violated the MPA by, at minimum: employing deception, deceptive

acts or practices, fraud, misrepresentations, or concealment, suppression or omission of any

material fact with the intent that Plaintiff and Missouri Class Members rely upon such

concealment, suppression or omission, in connection with the servicing of their federal student

loans. Plaintiffs did in fact rely on such deceptive acts or practices described herein.

       889.    By failing to carry out its federal loan programs as advertised, PHEAA also

created a likelihood of confusion and misunderstanding that affected the public generally, and

Plaintiff and the Missouri Class Members specifically, in violation of the MPA.

       890.    PHEAA knew the true nature of its student loan servicing but concealed that

information. As described herein, state and federal investigations have brought PHEAA’s

deceptive acts and practices to light.

       891.    Plaintiffs and Missouri Class Members suffered ascertainable losses and actual

damages as a direct and proximate results of PHEAA’s misrepresentations and its concealment

of and failure to disclose material information, including for example, increased payments,

increased interest, and extended time until Plaintiff and Missouri Class Members qualified for

loan forgiveness, causing Plaintiff and the Missouri Class to incur additional payment

obligations before the end of their loan terms.

       892.    Additionally, Plaintiff and many Missouri Class Members often had no

meaningful choice and were required to submit to PHEAA’s practices because PHEAA was their

assigned loan servicer and the exclusive provider of the PLSF and TEACH programs. Thus,




{2825 / CMP / 00161551.DOCX v6}                   213
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 220 of 240



Plaintiffs and Missouri Class Members were required to continue having PHEAA service their

loans even when it engaged in fraudulent or deceptive misconduct.

       893.     PHEAA’s violations present a continuing risk to Plaintiff, Missouri Class

Members, and the general public at large. To this end, PHEAA’s unlawful acts and practices

complained of herein affect the public interest.

       894.     Plaintiff and Missouri Class Members seek all monetary and non-monetary relief

allowed by law; punitive damages; injunctive relief; reasonable attorneys’ fees and costs; and

any other just and appropriate relief under the MPA.

       895.     Plaintiff and the Missouri Class seek to enjoin such unlawful, deceptive acts and

practices as described above. Each member of the Missouri Class will be irreparably harmed

unless the unlawful actions of the PHEAA are enjoined, as PHEAA will continue to distribute

false and misleading information regarding borrowers’ loans, process borrowers’ payments

incorrectly, and delay applications for PLSF, TEACH Grant, and IDR programs. Absent

injunctive relief, PHEAA will continue to administer loans in a manner that harms consumers

and directly conflicts PHEAA’s representations as serving the best interests of borrowers, as well

as directly conflicts the intent of Congress and the Department’s guidelines, as detailed more

fully herein.


                COUNT 24 - VIOLATION OF NEW JERSEY’S CONSUMER
                     FRAUD ACT, N.J. Stat. Ann. § 56:8-1 et seq.)

                                           (Against PHEAA)

       896.     Plaintiffs incorporate by reference the allegations contained in the proceeding

paragraphs as if fully set forth herein.

       897.     Plaintiffs Seniqua Johnson, Amanda Leone, and Jamie Coleman a/k/a Jamie

McFarland (for the purpose of this section, “Plaintiffs”) bring this action on behalf of themselves

{2825 / CMP / 00161551.DOCX v6}                    214
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 221 of 240



and the New Jersey Class against PHEAA. Plaintiffs’ injuries and those of the New Jersey Class

arise from PHEAA’s violation of New Jersey’s Consumer Fraud Act (for the purposes of this

section, “NJCFA”) as a commercial student loan servicer.

       898.    PHEAA, Plaintiffs, and the New Jersey Class Members are “persons” within the

meaning of N.J. Stat. Ann. § 56:8-1(d).

       899.    PHEAA’s student loan servicing business qualifies as a “sale” of “merchandise”

as those terms are defined by N.J. Stat. Ann. §§ 56:8-1(c) and (e).

       900.    The NJCFA makes unlawful “[t]he act, use or employment by any person of any

unconscionable commercial practice, deception, fraud, false pretense, false promise,

misrepresentation, or the knowing concealment, suppression or omission of any material fact

with the intent that others rely upon such concealment, suppression or omission, in connection

with the sale or advertisement of any merchandise or real estate, or with the subsequent

performance of such person as aforesaid, whether or not any person has in fact been misled,

deceived or damaged thereby.” N.J. Stat. Ann. § 56:8-2.

       901.    In the course of its business, PHEAA concealed and suppressed material facts

concerning the commercial student loan services it provided Plaintiffs and New Jersey Class

Members. PHEAA accomplished this by representing, for example and without limitation, that it

“best serves [borrowers’] needs” when borrowers are “transparent about [their] concerns and

[their] situation.” PHEAA also represented, for example, that its “ability to address [borrowers’]

concerns will be based on – and in some cases limited by – ” three factors: (1) “applicable




{2825 / CMP / 00161551.DOCX v6}                215
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 222 of 240



federal and state laws and regulations,” (2) “the terms of [borrowers’] loan agreement or

promissory note,” and (3) “lender policies and guidelines.”253

       902.    At no time did PHEAA notify Plaintiffs and New Jersey Class Members that its

ability to “best serve” their needs would also be undermined by its own insufficient, unfair,

and/or fraudulent practices and procedures, including for example and without limitation,

PHEAA: (a) failing to enroll qualifying borrowers that submitted applications for the PSLF,

TEACH, and IDR programs; (b) failing to process borrower applications for IDR Plans,

including REPAYE, within the necessary fifteen day period; (c) failing to inform borrowers that

PHEAA would only communicate through a “paperless inbox” and then deleting messages

and/or account borrower account history; (d) placing borrowers into deferment or forbearance

who did not apply for or did not meet the criteria for that reason; (e) steering borrowers into

forbearance when IDR programs were available; (f) failing to fully explain and/or provide

borrowers with information to understand the consequences of entering forbearance, including

the impact of capitalization of interest; and (g) failing to process borrowers’ recertification forms

under the PSLF and TEACH programs, resulting in lost qualifying PSLF payments and TEACH

Grants being incorrectly converted into TEACH Loans, respectively.

       903.    PHEAA thus violated the NJCFA by, at minimum: employing deception,

deceptive acts or practices, fraud, misrepresentations, or concealment, suppression or omission

of any material fact with the intent that Plaintiffs and New Jersey Class Members rely upon such

concealment, suppression or omission, in connection with the servicing of their federal student

loans. Plaintiffs did in fact rely on such deceptive acts or practices described herein.



253
   PHEAA: Office of Consumer Advocacy, available at https://www.pheaa.org/about/contact-
us/office-consumer-advocacy.shtml (last accessed Oct. 23, 2019).

{2825 / CMP / 00161551.DOCX v6}                  216
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 223 of 240



       904.    By failing to carry out its federal loan programs as advertised, PHEAA also

created a likelihood of confusion and misunderstanding that affected the public generally, and

Plaintiffs and the New Jersey Class Members specifically, in violation of the NJCFA.

       905.    PHEAA knew the true nature of its student loan servicing but concealed that

information. As described herein, state and federal investigations have brought PHEAA’s

deceptive acts and practices to light.

       906.    Plaintiffs and New Jersey Class Members suffered ascertainable losses and actual

damages as a direct and proximate results of PHEAA’s misrepresentations and its concealment

of and failure to disclose material information, including for example, increased payments,

increased interest, and extended time until Plaintiffs and New Jersey Class Members qualified

for loan forgiveness, causing Plaintiffs and the New Jersey Class to incur additional payment

obligations before the end of their loan terms.

       907.    Additionally, Plaintiffs and many New Jersey Class Members often had no

meaningful choice and were required to submit to PHEAA’s practices because PHEAA was their

assigned loan servicer and the exclusive provider of the PLSF and TEACH programs. Thus,

Plaintiffs and New Jersey Class Members were required to continue having PHEAA service their

loans even when it engaged in fraudulent or deceptive misconduct.

       908.    PHEAA’s violations present a continuing risk to Plaintiffs, New Jersey Class

Members, and the general public at large. To this end, PHEAA’s unlawful acts and practices

complained of herein affect the public interest.

       909.    Plaintiffs and New Jersey Class Members seek all monetary and non-monetary

relief allowed by law, including treble damages; injunctive relief; reasonable attorneys’ fees and

costs; and any other just and appropriate relief under the NJCFA.



{2825 / CMP / 00161551.DOCX v6}                    217
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 224 of 240



       910.    Plaintiffs and the New Jersey Class seek to enjoin such unlawful, deceptive acts

and practices as described above. Each member of the New Jersey Class will be irreparably

harmed unless the unlawful actions of the PHEAA are enjoined, as PHEAA will continue to

distribute false and misleading information regarding borrowers’ loans, process borrowers’

payments incorrectly, and delay applications for PLSF, TEACH Grant, and IDR programs.

Absent injunctive relief, PHEAA will continue to administer loans in a manner that harms

consumers and directly conflicts PHEAA’s representations as serving the best interests of

borrowers, as well as directly conflicts the intent of Congress and the Department’s guidelines,

as detailed more fully herein.


              COUNT 25 - VIOLATION OF N.Y. GEN. BUS. LAW § 349 et seq.

                                           (Against PHEAA)

       911.    Plaintiffs incorporate by reference the allegations contained in the proceeding

paragraphs as if fully set forth herein.

       912.    Plaintiffs Katherine Wardlow and Laura Brady, (for the purpose of this section,

“Plaintiffs”) bring this action on behalf of themselves and the New York Class against PHEAA.

Plaintiffs’ injuries and those of the New York Class arise from PHEAA’s violation of New

York’s Gen. Bus. Law § 349 (for the purposes of this section, “GBL § 349”) as a commercial

student loan servicer

       913.    Plaintiffs, New York Class Members, and PHEAA are “persons” within the

meaning of GBL § 349(h).

       914.    PHEAA’s actions as set forth herein occurred in the conduct of trade or

commerce under GBL § 349.




{2825 / CMP / 00161551.DOCX v6}                  218
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 225 of 240



       915.    GBL § 349 prohibits “deceptive acts or practices in the conduct of any business,

trade or commerce or in the furnishing of any service.”

       916.    In the course of its business, PHEAA concealed and suppressed material facts

concerning the commercial student loan services it provided Plaintiffs and New York Class

Members. PHEAA accomplished this by representing, for example and without limitation, that it

“best serves [borrowers’] needs” when borrowers are “transparent about [their] concerns and

[their] situation.” PHEAA also represented, for example, that its “ability to address [borrowers’]

concerns will be based on – and in some cases limited by – ” three factors: (1) “applicable

federal and state laws and regulations,” (2) “the terms of [borrowers’] loan agreement or

promissory note,” and (3) “lender policies and guidelines.”254

       917.    At no time did PHEAA notify Plaintiffs and New York Class Members that its

ability to “best serve” their needs would also be undermined by its own insufficient, unfair,

and/or fraudulent practices and procedures, including for example and without limitation,

PHEAA: (a) failing to enroll qualifying borrowers that submitted applications for the PSLF,

TEACH, and IDR programs; (b) failing to process borrower applications for IDR Plans,

including REPAYE, within the necessary fifteen day period; (c) failing to inform borrowers that

PHEAA would only communicate through a “paperless inbox” and then deleting messages

and/or account borrower account history; (d) placing borrowers into deferment or forbearance

who did not apply for or did not meet the criteria for that reason; (e) steering borrowers into

forbearance when IDR programs were available; (f) failing to fully explain and/or provide

borrowers with information to understand the consequences of entering forbearance, including



254
   PHEAA: Office of Consumer Advocacy, available at https://www.pheaa.org/about/contact-
us/office-consumer-advocacy.shtml (last accessed Oct. 23, 2019).

{2825 / CMP / 00161551.DOCX v6}                 219
       Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 226 of 240



the impact of capitalization of interest; (g) failing to properly calculate borrowers’ monthly

payments under IDR Plans at a level consistent with their income and family size; and (h) failing

to process borrowers’ recertification forms under the PSLF and TEACH programs, resulting in

lost qualifying PSLF payments and TEACH Grants being incorrectly converted into TEACH

Loans, respectively.

       918.    PHEAA thus violated GBL § 349 by, at minimum: employing deception,

deceptive acts or practices, fraud, misrepresentations, or concealment, suppression or omission

of any material fact with the intent that Plaintiffs and New York Class Members rely upon such

concealment, suppression or omission, in connection with the servicing of their federal student

loans. Plaintiffs did in fact rely on such deceptive acts or practices described herein.

       919.    By failing to carry out its federal loan programs as advertised, PHEAA also

intentionally created a likelihood of confusion and misunderstanding that affected the public

generally, and Plaintiffs and the New York Class Members specifically, in violation of GBL §

349.

       920.    PHEAA knew the true nature of its student loan servicing but concealed that

information. As described herein, state and federal investigations have brought PHEAA’s

deceptive acts and practices to light.

       921.    Plaintiffs and New York Class Members suffered ascertainable losses and actual

damages as a direct and proximate results of PHEAA’s misrepresentations and its concealment

of and failure to disclose material information, including for example, increased payments,

payment of deferment or forbearance fees, increased interest, and extended time until Plaintiffs

and New York Class Members qualified for loan forgiveness, causing Plaintiffs and the New

York Class to incur additional payment obligations before the end of their loan terms.



{2825 / CMP / 00161551.DOCX v6}                  220
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 227 of 240



       922.    Additionally, Plaintiffs and many New York Class Members often times had no

meaningful choice and were required to submit to PHEAA’s practices because PHEAA was their

assigned loan servicer and the exclusive provider of the PLSF and TEACH programs. Thus,

Plaintiffs and New York Class Members were required to continuing having PHEAA service

their loans even when it engaged in fraudulent or deceptive misconduct.

       923.    PHEAA’s violations present a continuing risk to Plaintiffs, New York Class

Members, and the general public at large. To this end, PHEAA’s unlawful acts and practices

complained of herein affect the public interest.

       924.    Plaintiffs and New York Class Members seek all monetary and non-monetary

relief allowed by law, including treble damages; injunctive relief; reasonable attorneys’ fees and

costs; and any other just and appropriate relief under GBL § 349.

       925.    Plaintiffs and the New York Class seek to enjoin such unlawful, deceptive acts

and practices as described above. Each member of the New York Class will be irreparably

harmed unless the unlawful actions of the PHEAA are enjoined, as PHEAA will continue to

distribute false and misleading information regarding borrowers’ loans, process borrowers’

payments incorrectly, and delay applications for PLSF, TEACH Grant, and IDR programs.

Absent injunctive relief, PHEAA will continue to administer loans in a manner that harms

consumers and directly conflicts PHEAA’s representations as serving the best interests of

borrowers, as well as directly conflicts the intent of Congress and the Department’s guidelines,

as detailed more fully herein.




{2825 / CMP / 00161551.DOCX v6}                    221
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 228 of 240



                  COUNT 26 - VIOLATION OF OREGON’S UNLAWFUL
                  TRADE PRACTICES ACT, Or. Rev. Stat. § 646.605 et seq.

                                           (Against PHEAA)

        926.    Plaintiffs incorporate by reference the allegations contained in the proceeding

paragraphs as if fully set forth herein.

        927.    Plaintiffs Nichole Wolff and Heather Pruess (for the purpose of this section,

“Plaintiffs”) bring this action on behalf of themselves and the Oregon Class against PHEAA.

Plaintiffs’ injuries and those of the Oregon Class arise from PHEAA’s violation of Oregon’s

Unlawful Trade Practices Act (for the purposes of this section, “OUTPA”) as a commercial

student loan servicer.

        928.    PHEAA, Plaintiffs, and the Oregon Class Members are each a person within the

meaning of Or. Rev. Stat. § 646.605(4).

        929.    PHEAA was and is engaged in “‘trade and commerce’” within the meaning of Or.

Rev. Stat. § 646.605(8).

        930.    The OUTPA declares several specific actions to be an “unlawful trade practice,”

including a person who: “(g) Represents that real estate, goods or services are of a particular

standard, quality, or grade, or that real estate or goods are of a particular style or model, if the

real estate, goods or services are of another,” “(q) Promises to deliver real estate, goods or

services within a certain period of time with intent not to deliver the real estate, goods or services

as promised,” “(t) Concurrent with tender or delivery of any real estate, goods or services fails to

disclose any known material defect or material nonconformity,” and “(u) Engages in any other

unfair or deceptive conduct in trade or commerce.”

        931.    In the course of its business, PHEAA concealed and suppressed material facts

concerning the commercial student loan services it provided Plaintiffs and Oregon Class


{2825 / CMP / 00161551.DOCX v6}                   222
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 229 of 240



Members. PHEAA accomplished this by representing, for example and without limitation, that it

“best serves [borrowers’] needs” when borrowers are “transparent about [their] concerns and

[their] situation.” PHEAA also represented, for example, that its “ability to address [borrowers’]

concerns will be based on – and in some cases limited by – ” three factors: (1) “applicable

federal and state laws and regulations,” (2) “the terms of [borrowers’] loan agreement or

promissory note,” and (3) “lender policies and guidelines.”255

       932.    At no time did PHEAA notify Plaintiffs and Oregon Class Members that its

ability to “best serve” their needs would also be undermined by its own insufficient, unfair,

and/or fraudulent practices and procedures, including for example and without limitation,

PHEAA: (a) failing to enroll qualifying borrowers that submitted applications for the PSLF,

TEACH, and IDR programs; (b) failing to process borrower applications for IDR Plans,

including REPAYE, within the necessary fifteen day period; (c) failing to inform borrowers that

PHEAA would only communicate through a “paperless inbox” and then deleting messages

and/or account borrower account history; (d) placing borrowers into deferment or forbearance

who did not apply for or did not meet the criteria for that reason; (e) steering borrowers into

forbearance when IDR programs were available; (f) failing to fully explain and/or provide

borrowers with information to understand the consequences of entering forbearance, including

the impact of capitalization of interest; (g) failing to properly calculate borrowers’ monthly

payments under IDR Plans at a level consistent with their income and family size; and (h) failing

to process borrowers’ recertification forms under the PSLF and TEACH programs, resulting in




255
   PHEAA: Office of Consumer Advocacy, available at https://www.pheaa.org/about/contact-
us/office-consumer-advocacy.shtml (last accessed Oct. 23, 2019).

{2825 / CMP / 00161551.DOCX v6}                 223
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 230 of 240



lost qualifying PSLF payments and TEACH Grants being incorrectly converted into TEACH

Loans, respectively.


COUNT 27 - VIOLATION OF PENNSYLVANIA’S UNFAIR TRADE PRACTICES AND
       CONSUMER PROTECTION LAW, 73 Pa. Stat. Ann. § 201-1 et seq.)

                                           (Against PHEAA)

       933.    Plaintiffs incorporate by reference the allegations contained in the proceeding

paragraphs as if fully set forth herein.

       934.    All Plaintiffs (for the purpose of this section, “Plaintiffs”) bring this action on

behalf of themselves, the Nationwide Class, and the Pennsylvania Class (Plaintiffs Adam Morris,

Mark Hawkins, Nathan Harig, Meagan Pryor) against PHEAA. Plaintiffs’ injuries and those of

the Nationwide Class and Pennsylvania Class arise from PHEAA’s violation of Pennsylvania’s

Unfair Trade Practices and Consumer Protection Law (for the purposes of this section,

“UTPCPL”) as a commercial student loan servicer.

       935.    Plaintiffs, Nationwide Class Members, Pennsylvania Class Members, and

PHEAA are “persons” within the meaning of 73 P.S. § 201-2(2).

       936.    PHEAA is engaged in “trade” or “commerce” within the meaning of 73 P.S. §

201-2(3).

       937.    The Pennsylvania UTPCPL prohibits “unfair or deceptive acts or practices in the

conduct of any trade or commerce[.]” 7.3 P.S. § 201-3.

       938.    In the course of its business, PHEAA concealed and suppressed material facts

concerning the commercial student loan services it provided Plaintiffs and Pennsylvania Class

Members. PHEAA accomplished this by representing, for example and without limitation, that it

“best serves [borrowers’] needs” when borrowers are “transparent about [their] concerns and

[their] situation.” PHEAA also represented, for example, that its “ability to address [borrowers’]

{2825 / CMP / 00161551.DOCX v6}                  224
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 231 of 240



concerns will be based on – and in some cases limited by – ” three factors: (1) “applicable

federal and state laws and regulations,” (2) “the terms of [borrowers’] loan agreement or

promissory note,” and (3) “lender policies and guidelines.”256

       939.    At no time did PHEAA notify Plaintiffs and Pennsylvania Class Members that its

ability to “best serve” their needs would also be undermined by its own insufficient, unfair,

and/or fraudulent practices and procedures, including for example and without limitation,

PHEAA: (a) failing to enroll qualifying borrowers that submitted applications for the PSLF,

TEACH, and IDR programs; (b) failing to process borrower applications for IDR Plans,

including REPAYE, within the necessary fifteen day period; (c) failing to inform borrowers that

PHEAA would only communicate through a “paperless inbox” and then deleting messages

and/or account borrower account history; (d) placing borrowers into deferment or forbearance

who did not apply for or did not meet the criteria for that reason; (e) steering borrowers into

forbearance when IDR programs were available; (f) failing to fully explain and/or provide

borrowers with information to understand the consequences of entering forbearance, including

the impact of capitalization of interest; (g) failing to properly calculate borrowers’ monthly

payments under IDR Plans at a level consistent with their income and family size; and (h) failing

to process borrowers’ recertification forms under the PSLF and TEACH programs, resulting in

lost qualifying PSLF payments and TEACH Grants being incorrectly converted into TEACH

Loans, respectively.

       940.    PHEAA thus violated the Pennsylvania UTPCPL by, at minimum: employing

deception, deceptive acts or practices, fraud, misrepresentations, or concealment, suppression or



256
   PHEAA: Office of Consumer Advocacy, available at https://www.pheaa.org/about/contact-
us/office-consumer-advocacy.shtml (last accessed Oct. 23, 2019).

{2825 / CMP / 00161551.DOCX v6}                 225
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 232 of 240



omission of any material fact with the intent that Plaintiffs and Pennsylvania Class Members rely

upon such concealment, suppression or omission, in connection with the servicing of their

federal student loans. Plaintiffs did in fact rely on such deceptive acts or practices described

herein.

          941.   By failing to carry out its federal loan programs as advertised, PHEAA also

intentionally created a likelihood of confusion and misunderstanding that affected the public

generally, and Plaintiffs and the Pennsylvania Class Members specifically, in violation of

Pennsylvania UTPCPL.

          942.   PHEAA knew the true nature of its student loan servicing but concealed that

information. As described herein, state and federal investigations have brought PHEAA’s

deceptive acts and practices to light.

          943.   Based on the forgoing, PHEAA also violated the Pennsylvania Fair Credit

Extension Uniformity Act (“FCEUA”), see 73 Pa. Stat. Ann. § 2270.5(a), by engaging in false,

deceptive, and misleading representations and means, and unfair and unconscionable means in

connection with the collection of alleged debts. See 73 Pa. Stat. Ann. § 2270.4(b)(5) and (6).

          944.   PHEAA is a “creditor” and Plaintiff is a “consumer” under the FCEUA. See 73

Pa. Stat. Ann. § 2270.3. Plaintiff has suffered ascertainable loss as a result of PHEAA’s

violations of the FCEUA, which constitutes a violation of the UTPCPL

          945.   Plaintiffs and Pennsylvania Class Members suffered ascertainable losses and

actual damages as a direct and proximate results of PHEAA’s misrepresentations and its

concealment of and failure to disclose material information, including for example, increased

payments, payment of deferment or forbearance fees, increased interest, and extended time until

Plaintiffs and Pennsylvania Class Members qualified for loan forgiveness, causing Plaintiffs and



{2825 / CMP / 00161551.DOCX v6}                  226
         Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 233 of 240



the Pennsylvania Class to incur additional payment obligations before the end of their loan

terms.

         946.   Additionally, Plaintiffs and many Pennsylvania Class Members often times had

no meaningful choice and were required to submit to PHEAA’s practices because PHEAA was

their assigned loan servicer and the exclusive provider of the PLSF and TEACH programs. Thus,

Plaintiffs and Pennsylvania Class Members were required to continuing having PHEAA service

their loans even when it engaged in fraudulent or deceptive misconduct.

         947.   PHEAA’s violations present a continuing risk to Plaintiffs, Pennsylvania Class

Members, and the general public at large. To this end, PHEAA’s unlawful acts and practices

complained of herein affect the public interest.

         948.   Plaintiffs and Pennsylvania Class Members seek all monetary and non-monetary

relief allowed by law; punitive damages; injunctive relief; reasonable attorneys’ fees and costs;

and any other just and appropriate relief under the Pennsylvania UTPCPL.

         949.   Plaintiffs and the Pennsylvania Class seek to enjoin such unlawful, deceptive acts

and practices as described above. Each member of the Pennsylvania Class will be irreparably

harmed unless the unlawful actions of the PHEAA are enjoined, as PHEAA will continue to

distribute false and misleading information regarding borrowers’ loans, process borrowers’

payments incorrectly, and delay applications for PLSF, TEACH Grant, and IDR programs.

Absent injunctive relief, PHEAA will continue to administer loans in a manner that harms

consumers and directly conflicts PHEAA’s representations as serving the best interests of

borrowers, as well as directly conflicts the intent of Congress and the Department’s guidelines,

as detailed more fully herein.




{2825 / CMP / 00161551.DOCX v6}                    227
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 234 of 240



               COUNT 28 - VIOLATION OF WASHINGTON’S CONSUMER
                 PROTECTION ACT, Wash. Rev. Code § 19.86.010 et seq.

                                           (Against PHEAA)

       950.    Plaintiffs incorporate by reference the allegations contained in the proceeding

paragraphs as if fully set forth herein.

       951.    Plaintiffs Arielle M. Anderson and Shon Meckfessel (for the purpose of this

section, “Plaintiffs”) bring this action on behalf of themselves and the Washington Class against

PHEAA. Plaintiffs’ injuries and those of the Washington Class arise from PHEAA’s violation of

Washington’s Consumer Protection Act (for the purposes of this section, “WCPA”) as a

commercial student loan servicer.

       952.    Plaintiffs, the Washington Class Members, and PHEAA are each a “person”

within the meaning of the WCPA. Wash. Rev. Code. Ann. § 19.96.010(1).

       953.    PHEAA was and is engaged in “‘trade’ and ‘commerce’” within the meaning of

Wash. Rev. Code. Ann. § 19.96.010(2).

       954.    The WCPA prohibits “[u]nfair methods of competition and unfair or deceptive

acts or practices in the conduct of any trade or commerce.” Wash. Rev. Code. Ann. § 19.96.020.

       955.    In the course of its business, PHEAA concealed and suppressed material facts

concerning the commercial student loan services it provided Plaintiffs and Washington Class

Members. PHEAA accomplished this by representing, for example and without limitation, that it

“best serves [borrowers’] needs” when borrowers are “transparent about [their] concerns and

[their] situation.” PHEAA also represented, for example, that its “ability to address [borrowers’]

concerns will be based on – and in some cases limited by – ” three factors: (1) “applicable




{2825 / CMP / 00161551.DOCX v6}                  228
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 235 of 240



federal and state laws and regulations,” (2) “the terms of [borrowers’] loan agreement or

promissory note,” and (3) “lender policies and guidelines.”257

       956.    At no time did PHEAA notify Plaintiffs and Washington Class Members that its

ability to “best serve” their needs would also be undermined by its own insufficient, unfair,

and/or fraudulent practices and procedures, including for example and without limitation,

PHEAA: (a) failing to enroll qualifying borrowers that submitted applications for the PSLF,

TEACH, and IDR programs; (b) failing to process borrower applications for IDR Plans,

including REPAYE, within the necessary fifteen day period; (c) failing to inform borrowers that

PHEAA would only communicate through a “paperless inbox” and then deleting messages

and/or account borrower account history; (d) placing borrowers into deferment or forbearance

who did not apply for or did not meet the criteria for that reason; (e) steering borrowers into

forbearance when IDR programs were available; (f) failing to fully explain and/or provide

borrowers with information to understand the consequences of entering forbearance, including

the impact of capitalization of interest; (g) failing to properly calculate borrowers’ monthly

payments under IDR Plans at a level consistent with their income and family size; and (h) failing

to process borrowers’ recertification forms under the PSLF and TEACH programs, resulting in

lost qualifying PSLF payments and TEACH Grants being incorrectly converted into TEACH

Loans, respectively.

       957.    PHEAA thus violated the WCPA by, at minimum: employing deception,

deceptive acts or practices, fraud, misrepresentations, or concealment, suppression or omission

of any material fact with the intent that Plaintiffs and Washington Class Members rely upon such



257
   PHEAA: Office of Consumer Advocacy, available at https://www.pheaa.org/about/contact-
us/office-consumer-advocacy.shtml (last accessed Oct. 23, 2019).

{2825 / CMP / 00161551.DOCX v6}                 229
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 236 of 240



concealment, suppression or omission, in connection with the servicing of their federal student

loans. Plaintiffs did in fact rely on such deceptive acts or practices described herein.

       958.    By failing to carry out its federal loan programs as advertised, PHEAA also

intentionally created a likelihood of confusion and misunderstanding that affected the public

generally, and Plaintiffs and the Washington Class Members specifically, in violation of WCPA.

       959.    PHEAA knew the true nature of its student loan servicing but concealed that

information. As described herein, state and federal investigations have brought PHEAA’s

deceptive acts and practices to light.

       960.    Plaintiffs and Washington Class Members suffered ascertainable losses and actual

damages as a direct and proximate results of PHEAA’s misrepresentations and its concealment

of and failure to disclose material information, including for example, increased payments,

payment of deferment or forbearance fees, increased interest, and extended time until Plaintiffs

and Washington Class Members qualified for loan forgiveness, causing Plaintiffs and the

Washington Class to incur additional payment obligations before the end of their loan terms.

       961.    Additionally, Plaintiffs and many Washington Class Members often times had no

meaningful choice and were required to submit to PHEAA’s practices because PHEAA was their

assigned loan servicer and the exclusive provider of the PLSF and TEACH programs. Thus,

Plaintiffs and Washington Class Members were required to continuing having PHEAA service

their loans even when it engaged in fraudulent or deceptive misconduct.

       962.    PHEAA’s violations present a continuing risk to Plaintiffs, Washington Class

Members, and the general public at large. To this end, PHEAA’s unlawful acts and practices

complained of herein affect the public interest.




{2825 / CMP / 00161551.DOCX v6}                    230
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 237 of 240



       963.    Plaintiffs and Washington Class Members seek all monetary and non-monetary

relief allowed by law, including treble damages; injunctive relief; reasonable attorneys’ fees and

costs; and any other just and appropriate relief under the WCPA.

       964.    Plaintiffs and the Washington Class seek to enjoin such unlawful, deceptive acts

and practices as described above. Each member of the Washington Class will be irreparably

harmed unless the unlawful actions of the PHEAA are enjoined, as PHEAA will continue to

distribute false and misleading information regarding borrowers’ loans, process borrowers’

payments incorrectly, and delay applications for PLSF, TEACH Grant, and IDR programs.

Absent injunctive relief, PHEAA will continue to administer loans in a manner that harms

consumers and directly conflicts PHEAA’s representations as serving the best interests of

borrowers, as well as directly conflicts the intent of Congress and the Department’s guidelines,

as detailed more fully herein.


                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs and members of the Classes pray that the Court:

       A.      Certify this action as a Class Action pursuant to Federal Rule of Civil Procedure

23, and appoint Plaintiffs as Class Representatives and Laura K. Mummert of Lowey

Dannenberg, P.C. and Gary F. Lynch of Carlson Lynch, LLP as Co-Lead Class Counsel;

       B.      Declare that the Department’s actions are arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law, in violation of the APA;

       C.      Setting aside the Department’s alleged actions;

       D.      Granting preliminary and permanent injunctive relief;

       E.      Issue an order declaring PHEAA’s conduct as alleged herein is unlawful;




{2825 / CMP / 00161551.DOCX v6}                231
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 238 of 240



       F.      Issue an order enjoining PHEAA from continuing the unlawful practices alleged

in this Complaint;

       G.      Enter judgment for the damages sustained by Plaintiffs and members of the

Classes and Subclasses defined herein, and for any additional damages, penalties and other

monetary relief provided by applicable law, including treble damages, statutory damages and/or

punitive damages;

       H.      Issue an order requiring PHEAA to institute a corrective review process to

remedy PHEAA’s wrongful conduct;

       I.      Award Plaintiffs and Class Members pre-judgment and post-judgment interest as

provided by law, including that such interest be awarded at the highest legal rate from and after

the date of service of the complaint in this action;

       J.      Award Plaintiffs and Class Members their reasonable attorney’s fees and costs;

and

       K.      Award such other relief as the Court deems just and proper.

                                         JURY DEMAND

       Plaintiffs respectfully demand a jury trial on all matters so triable.




{2825 / CMP / 00161551.DOCX v6}                  232
      Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 239 of 240



Dated: November 11, 2019

                                  Respectfully submitted,

 LOWEY DANNENBERG, P.C.                       CARLSON LYNCH, LLP


 /s/ Laura K. Mummert                         /s/ Gary F. Lynch
 Laura K. Mummert (PA ID 85964)               Gary F. Lynch (PA ID 56887)
 Anthony M. Christina (PA ID 322528)          Kevin W. Tucker (PA ID 312144)
 One Tower Bridge                             1133 Penn Avenue, 5th Floor
 100 Front Street, Suite 520                  Pittsburgh, PA 15222
 West Conshohocken, PA 19428                  Tel: (412) 322-9243
 Tel: (215) 399-4770                          glynch@carlsonlynch.com
 lmummert@lowey.com                           ktucker@carlsonlynch.com
 achristina@lowey.com

 Co-Lead Counsel for Plaintiffs               Co-Lead Counsel for Plaintiffs

 Roland St. Louis III                         Karen H. Riebel
 LOWEY DANNENBERG, P.C.                       LOCKRIDGE GRINDAL NAUEN
 44 S. Broadway, Suite 1100                   PLLP
 White Plains, NY 10601                       100 Washington Ave. S., Suite 2200
 Tel: (914) 997-0500                          Minneapolis, MN 55401
 rstlouis@lowey.com                           Tel: (612) 339-6900
                                              khriebel@locklaw.com
 Executive Committee Member
                                              Executive Committee Member
 Bryan L. Bleichner
 CHESTNUT CAMBRONNE PA                        Brian C. Gudmundson
 17 Washington Avenue North - Suite 300       ZIMMERMAN REED LLP
 Minneapolis, MN 55401                        1100 IDS Center 80 South 8th Street
 Tel: (612) 339-7300                          Minneapolis, MN 55402
 bbleichner@chestnutcambronne.com             Tel: (612) 341-0400
                                              brian.gudmundson@zimmreed.com
 Executive Committee Member
                                              Executive Committee Member
 Troy J. Doucet
 DOUCET GERLING CO., L.P.A.                   Brandon Wise
 700 Stonehenge Parkway, 2B                   PEIFFER WOLF CARR & KANE, APLC
 Dublin, OH 43017                             818 Lafayette Avenue, Floor 2
 Tel: (614) 944-5219                          St. Louis, MO 63104
 Troy@Doucet.Law                              Tel: (314) 833-4825
                                              bwise@pwcklegal.com
 Executive Committee Member
                                              Executive Committee Member

{2825 / CMP / 00161551.DOCX v6}            233
     Case 2:18-md-02833-CDJ Document 47 Filed 11/11/19 Page 240 of 240




{2825 / CMP / 00161551.DOCX v6}     234
